 



Vertex Energy 8-K [vtnr-8k_020216.htm]

Exhibit 10.6

 



 

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

 

dated as of January 29, 2016

 

by and among

 

VERTEX ENERGY OPERATING, LLC,

 

VERTEX ENERGY, INC., and

 

CERTAIN OTHER SUBSIDIARIES OF VERTEX ENERGY, INC., 

as Guarantors,

 

VARIOUS LENDERS,

 

and

 

GOLDMAN SACHS BANK USA, 

as Administrative Agent, Collateral Agent, and Lead Arranger

 



 

 

$8,900,000 Senior Secured Multi-Draw Term Loan Credit Facility

 



 

 

 

 

 

TABLE OF CONTENTS

 

    Page ARTICLE 1. DEFINITIONS AND INTERPRETATION   1 Section 1.1. Definitions
  1 Section 1.2. Accounting Terms   31 Section 1.3. Interpretation, etc.   31  
    ARTICLE 2. TERM LOANS   32 Section 2.1. Term Loans.   32 Section 2.2.
[Intentionally Omitted].   33 Section 2.3. [Intentionally Omitted].   33 Section
2.4. Pro Rata Shares   33 Section 2.5. Use of Proceeds   34 Section 2.6.
Evidence of Debt; Register; Lenders’ Books and Records; Term Loan Notes.   34
Section 2.7. Interest on Term Loans.   35 Section 2.8. Conversion/Continuation.
  36 Section 2.9. Default Interest   36 Section 2.10. Fees   37 Section 2.11.
Scheduled Payments   37 Section 2.12. Voluntary Prepayments.   37 Section 2.13.
Mandatory Prepayments/Commitment Reductions.   38 Section 2.14. Application of
Prepayments/Reductions.   40 Section 2.15. General Provisions Regarding
Payments.   41 Section 2.16. Ratable Sharing   42 Section 2.17. Making or
Maintaining LIBOR Rate Loans.   43 Section 2.18. Increased Costs; Capital
Adequacy.   45 Section 2.19. Taxes; Withholding, etc.   46 Section 2.20.
Obligation to Mitigate   48 Section 2.21. [Intentionally Omitted]   49 Section
2.22. Removal or Replacement of a Lender   49   ARTICLE 3. CONDITIONS PRECEDENT
  50 Section 3.1. Closing Date   50 Section 3.2. Conditions Subsequent to the
Closing Date   52       ARTICLE 4. REPRESENTATIONS AND WARRANTIES   52 Section
4.1. Organization; Requisite Power and Authority; Qualification   53 Section
4.2. Capital Stock and Ownership   53 Section 4.3. Due Authorization   53
Section 4.4. No Conflict   53 Section 4.5. Governmental Consents   54 Section
4.6. Binding Obligation   54 Section 4.7. Historical Financial Statements   54
Section 4.8. Projections   54

 



  ii 

 

 

Section 4.9. No Material Adverse Change   54 Section 4.10. No Restricted Junior
Payments   54 Section 4.11. Adverse Proceedings, etc.   55 Section 4.12. Payment
of Taxes   55 Section 4.13. Properties.   55 Section 4.14. Environmental Matters
  56 Section 4.15. No Defaults   56 Section 4.16. Material Contracts   56
Section 4.17. Governmental Regulation   56 Section 4.18. Margin Stock   57
Section 4.19. Employee Matters   57 Section 4.20. Employee Benefit Plans   57
Section 4.21. Certain Fees   58 Section 4.22. Solvency   58 Section 4.23.
Related Agreements.   58 Section 4.24. Compliance with Statutes, etc.   59
Section 4.25. Disclosure   59 Section 4.26. Patriot Act   59       ARTICLE 5.
AFFIRMATIVE COVENANTS   59 Section 5.1. Financial Statements and Other Reports  
60 Section 5.2. Existence   64 Section 5.3. Payment of Taxes and Claims   65
Section 5.4. Maintenance of Properties   65 Section 5.5. Insurance   65 Section
5.6. Inspections   65 Section 5.7. Lenders Meetings   66 Section 5.8. Compliance
with Laws   66 Section 5.9. Environmental.   66 Section 5.10. Subsidiaries   67
Section 5.11. Additional Material Real Estate Assets   68 Section 5.12. Further
Assurances   68 Section 5.13. Equity Raise   68 Section 5.14. Miscellaneous
Business Covenants   68 Section 5.15. Post-Closing Matters   69 Section 5.16.
Cooperation with Appraisers   69       ARTICLE 6. NEGATIVE COVENANTS   69
Section 6.1. Indebtedness   69 Section 6.2. Liens   72 Section 6.3. Equitable
Lien   73 Section 6.4. No Further Negative Pledges   73 Section 6.5. Restricted
Junior Payments   73 Section 6.6. Restrictions on Subsidiary Distributions   74
Section 6.7. Investments   74 Section 6.8. Financial Covenants   75 Section 6.9.
Fundamental Changes; Disposition of Assets; Acquisitions   76 Section 6.10.
Disposal of Subsidiary Interests   77

 



  iii 

 

 

Section 6.11. Sales and Lease-Backs   78 Section 6.12. Transactions with
Shareholders and Affiliates   78 Section 6.13. Conduct of Business; Subsidiaries
  78 Section 6.14. Permitted Activities of Holdings   78 Section 6.15.
Amendments or Waivers of Certain Related Agreements   79 Section 6.16.
[Intentionally Omitted]   79 Section 6.17. Fiscal Year   79 Section 6.18.
Deposit Accounts   79 Section 6.19. Amendments to Organizational Documents and
Material Contracts   79 Section 6.20. Prepayments of Certain Indebtedness   79
Section 6.21. Vertex Merger Sub, LLC   80       ARTICLE 7. GUARANTY   80 Section
7.1. Guaranty of the Obligations   80 Section 7.2. Contribution by Guarantors  
80 Section 7.3. Payment by Guarantors   81 Section 7.4. Liability of Guarantors
Absolute   81 Section 7.5. Waivers by Guarantors   83 Section 7.6. Guarantors’
Rights of Subrogation, Contribution, etc.   84 Section 7.7. Subordination of
Other Obligations   84 Section 7.8. Continuing Guaranty   85 Section 7.9.
Authority of Guarantors or Company   85 Section 7.10. Financial Condition of
Company   85 Section 7.11. Bankruptcy, etc.   85 Section 7.12. Discharge of
Guaranty   86 Section 7.13. Qualified ECP Guarantor   86       ARTICLE 8. EVENTS
OF DEFAULT   86 Section 8.1. Events of Default   86       ARTICLE 9. AGENTS   89
Section 9.1. Appointment of Agents   89 Section 9.2. Powers and Duties   89
Section 9.3. General Immunity.   90 Section 9.4. Agents Entitled to Act as
Lender   91 Section 9.5. Lenders’ Representations, Warranties and Acknowledgment
  91 Section 9.6. Right to Indemnity   91 Section 9.7. Successor Administrative
Agent and Collateral Agent.   92 Section 9.8. Collateral Documents and Guaranty.
  93       ARTICLE 10. MISCELLANEOUS   93 Section 10.1. Notices   93 Section
10.2. Expenses   94 Section 10.3. Indemnity.   94 Section 10.4. Set-Off   95
Section 10.5. Amendments and Waivers.   95 Section 10.6. Successors and Assigns;
Participations.   97 Section 10.7. Independence of Covenants   100

 



  iv 

 

 

Section 10.8. Survival of Representations, Warranties and Agreements   100
Section 10.9. No Waiver; Remedies Cumulative   100 Section 10.10. Marshalling;
Payments Set Aside   100 Section 10.11. Severability   101 Section 10.12.
Obligations Several; Actions in Concert   101 Section 10.13. Headings   101
Section 10.14. APPLICABLE LAW   101 Section 10.15. CONSENT TO JURISDICTION   101
Section 10.16. WAIVER OF JURY TRIAL   102 Section 10.17. Confidentiality   103
Section 10.18. Usury Savings Clause   104 Section 10.19. Counterparts   104
Section 10.20. Effectiveness   104 Section 10.21. Patriot Act   104 Section
10.22. Amendment and Restatement   105

 



  v 

 

 



APPENDICES: A Multi-Draw Term Loan Commitments B Notice Addresses      
SCHEDULES: 1.1(b) Certain Material Real Estate Assets   3.1(h) Closing Date
Mortgaged Properties   4.1 Jurisdictions of Organization and Qualification   4.2
Capital Stock and Ownership   4.13 Real Estate Assets   4.14 Environmental
Matters   4.16 Material Contracts   5.15 Certain Post Closing Matters   6.1
Certain Indebtedness   6.2 Certain Liens   6.12 Certain Affiliate Transactions  
    EXHIBITS: A-1 Funding Notice   A-2 Conversion/Continuation Notice   B Term
Loan Note   C Compliance Certificate   D Opinions of Counsel   E Assignment
Agreement   F Certificate Regarding Non-bank Status   G-1 Restatement Date
Certificate   G-2 Solvency Certificate   H Counterpart Agreement   I Landlord
Collateral Access Agreement



 

 

  vi 

 

 

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

 

This AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT, dated as of January 29,
2016, is entered into by and among VERTEX ENERGY OPERATING, LLC., a Texas
limited liability company (“Company”), Vertex Energy, Inc., a Nevada corporation
(“Holdings”) and CERTAIN OTHER SUBSIDIARIES OF HOLDINGS, as Guarantors, the
Lenders party hereto from time to time and GOLDMAN SACHS BANK USA (“GSBUSA”), as
Administrative Agent (in such capacity, “Administrative Agent”), Collateral
Agent (in such capacity, “Collateral Agent”), and Lead Arranger.

 

RECITALS:

 

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;

 

WHEREAS, pursuant to that certain Credit and Guaranty Agreement, dated as of May
2, 2014, by and among the Company, Holdings, the Guarantors, the lenders from
time to time parties thereto and GSBUSA as Administrative Agent, Collateral
Agent, and Lead Arranger (as amended, restated, supplemented or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”), the Lenders
extended a senior secured term loan credit facility to Company in the amount of
$40,000,000, the proceeds of which were used in accordance with Section 2.5 of
the Existing Credit Agreement;

 

WHEREAS, Company has requested that the Lenders amend and restate the Existing
Credit Agreement in the form of this Agreement, restructure the term loans
outstanding under the Existing Credit Agreement as provided in this Agreement,
extend to the Company additional term loans on the terms set forth herein, and
make certain other modifications as set forth herein, and subject to the terms
and conditions set forth herein, the Lenders are willing to do so;

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree that the Existing
Credit Agreement is amended and restated as follows:

 

ARTICLE 1. DEFINITIONS AND INTERPRETATION

 

“ABL Agent” means MidCap Business Credit LLC, a Texas limited liability company.

 

Section 1.1. Definitions The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:

 

“ABL Credit Agreement” means that certain Credit Agreement, dated as of the
Second Amendment Effective Date, between the Company and ABL Agent, as amended,
restated, supplemented or otherwise modified in accordance with the terms of
this Agreement and the Intercreditor Agreement.

 



 

 

 

“ABL Loans” means the loans made pursuant to the ABL Credit Agreement in a
maximum principal amount not in excess of the amount permitted in Section 6.1(c)
at any time.

 

“Act” as defined in Section 4.26.

 

“Adjusted LIBOR Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a LIBOR Rate Loan, the greater of (i) one and
one half percent (1.50%) per annum and (ii) the rate per annum obtained by
dividing ((a) (1) the rate per annum equal to the rate determined by
Administrative Agent to be the offered rate, truncated at five decimal digits,
which appears on (x) the page of the Reuters Screen which displays an average
ICE Benchmark Administration Limited Interest Settlement Rate or such other
London interbank offered rate administered by any other person that takes over
the administration of that rate (such page currently being Reuters Screen
LIBOR01 Page, formerly the display designated as “Page 3750” on the Moneyline
Telerate Service) or (y) on the comparable page of the Bloomberg Information
Services for deposits (for delivery on the first day of such period) with a term
equivalent to such period in Dollars, determined as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date, or (2) in the
event the rate referenced in the preceding clause (a) does not appear on such
page or service or if such page or service shall cease to be available, the rate
per annum equal to the rate determined by Administrative Agent to be the offered
rate on such other page or other service, truncated at five decimal digits,
which displays the an average ICE Benchmark Administration Limited Interest
Settlement Rate or such other London interbank offered rate administered by any
other person that takes over the administration of that rate for deposits (for
delivery on the first day of such period) with a term equivalent to such period
in Dollars, determined as of approximately 11:00 a.m. (London, England time) on
such Interest Rate Determination Date, or (3) in the event the rates referenced
in the preceding clauses (1) and (2) are not available or if such information,
in the reasonable judgment of Administrative Agent shall cease accurately to
reflect the rate offered by leading banks in the London interbank market as
reported by any publicly available source of similar market data selected by
Administrative Agent, the rate per annum equal to the rate determined by
Administrative Agent to be the offered rate, truncated at five decimal digits,
to first class banks in the London interbank market for deposits (for delivery
on the first day of the relevant period) with a term equivalent to such period
in Dollars, determined as of approximately 11:00 a.m. (London, England time) on
such Interest Rate Determination Date, by (b) an amount equal to (1) one, minus
(2) the Applicable Reserve Requirement.

 

“Adjustment Event” as defined in the definition of Applicable Margin.

 

“Administrative Agent” as defined in the preamble hereto.

 

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Holdings or any of its Subsidiaries) at law or in
equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims), whether pending or, to the knowledge of
Holdings or any of its Subsidiaries, threatened against or affecting Holdings or
any of its Subsidiaries or any property of Holdings or any of its Subsidiaries.

 



  2 

 

 

“Affected Lender” as defined in Section 2.17(b).

 

“Affected Loans” as defined in Section 2.17(b).

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling (including any member of the senior management group of
such Person), controlled by, or under common control with, that Person. For the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlling,” “controlled by” and “under common control with”), as
applied to any Person, means the possession, directly or indirectly, of the
power (i) to vote 5% or more of the Securities having ordinary voting power for
the election of directors of such Person, or (ii) to direct or cause the
direction of the management and policies of that Person, whether through the
ownership of voting securities or by contract or otherwise.

 

“Agent” means each of Administrative Agent and Collateral Agent.

 

“Aggregate Amounts Due” as defined in Section 2.16.

 

“Aggregate Payments” as defined in Section 7.2.

 

“Agreement” means this Amended and Restated Credit and Guaranty Agreement, dated
as of January 29, 2016, as it may be amended, restated, supplemented or
otherwise modified from time to time.

 

“Applicable Margin” means (i) with respect to Multi-Draw Term Loans that are
LIBOR Rate Loans, (a) from the Restatement Date until the date of delivery of
the Compliance Certificate and the financial statements for the period ending
March 31, 2016, a percentage, per annum, equal to 9.50%; and (b) thereafter, a
percentage, per annum, determined by reference to the Leverage Ratio in effect
from time to time as set forth below:

  

Leverage Ratio  Applicable Margin for Term Loans Greater than or equal to
4.00:1.00  9.50% Less than 4.00:1.00 but greater than or equal to 3.00:1.00 
7.50% Less than 3.00:1.00 but greater than or equal to 2.50:1.00  7.00% Less
than 2.50:1.00  6.50%

 



 3 

 

 

 and (ii) with respect Term Loans that are Base Rate Loans, an amount equal to
(a) the Applicable Margin for LIBOR Rate Loans as set forth in clause (i)(a) or
(i)(b) above, as applicable, minus (b) 1.00% per annum. With respect to changes
in the Applicable Margin resulting from the delivery of the applicable financial
statements, no change in the Applicable Margin shall be effective until three
Business Days after the date on which Administrative Agent shall have received
the applicable financial statements pursuant to Section 5.1(b) or (c) and a
Compliance Certificate calculating the Leverage Ratio pursuant to Section
5.1(d). At any time that any Default or Event of Default has occurred and is
continuing or Company has not submitted to Administrative Agent the applicable
information as and when required under Section 5.1(b), (c) or (d), the
Applicable Margin shall be determined as if the Leverage Ratio were greater than
or equal to 4.00:1.00. Within one Business Day of receipt of the applicable
information under Section 5.1(b) or (c) and Section 5.1(d), Administrative Agent
shall give each Lender telefacsimile or telephonic notice (confirmed in writing)
of the Applicable Margin in effect from such date. Without limitation of any
other provision of this Agreement or any other remedy available to
Administrative Agent or Lenders under any of the Credit Documents, to the extent
that any financial statements delivered pursuant to Section 5.1(b) or (c) or any
information contained in any Compliance Certificate delivered pursuant to
Section 5.1(d) shall be incorrect in any manner and Company or any other Credit
Party shall deliver to Administrative Agent and/or Lenders corrected financial
statements or other corrected information in a Compliance Certificate (or
otherwise), Administrative Agent may recalculate the Applicable Margin based
upon such corrected financial statements or such other corrected information,
and, upon written notice thereof to Company, the Term Loans shall bear interest
based upon such recalculated Applicable Margin retroactively from the date of
delivery of the erroneous financial statements or other erroneous information in
question.

 

“Applicable Reserve Requirement” means, at any time, for any LIBOR Rate Loan,
the maximum rate, expressed as a decimal, at which reserves (including, without
limitation, any basic marginal, special, supplemental, emergency or other
reserves) are required to be maintained with respect thereto against
“Eurocurrency liabilities” (as such term is defined in Regulation D) under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System or other applicable banking regulator. Without limiting the
effect of the foregoing, the Applicable Reserve Requirement shall reflect any
other reserves required to be maintained by such member banks with respect to
(i) any category of liabilities which includes deposits by reference to which
the applicable Adjusted LIBOR Rate or any other interest rate of a Term Loan is
to be determined, or (ii) any category of extensions of credit or other assets
which include LIBOR Rate Loans. A LIBOR Rate Loan shall be deemed to constitute
Eurocurrency liabilities and as such shall be deemed subject to reserve
requirements without benefits of credit for proration, exceptions or offsets
that may be available from time to time to the applicable Lender. The rate of
interest on LIBOR Rate Loans shall be adjusted automatically on and as of the
effective date of any change in the Applicable Reserve Requirement.

 



  4 

 

 

“Asset Sale” means a sale, lease or sub lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer, license or other disposition to, or
any exchange of property with, any Person (other than to or with a Credit Party
which is not Holdings), in one transaction or a series of transactions, of all
or any part of any Credit Party’s businesses, assets or properties of any kind,
whether real, personal, or mixed and whether tangible or intangible, whether now
owned or hereafter acquired, leased or licensed, including, without limitation,
the Capital Stock of any of Credit Party, other than inventory (or other assets)
sold, licensed for periods of 1 year or less or leased in the ordinary course of
business. For purposes of clarification, “Asset Sale” shall include (x) the sale
or other disposition for value of any contracts or (y) the early termination or
modification of any contract resulting in the receipt by any Credit Party of a
cash payment or other consideration in exchange for such event (other than
payments in the ordinary course for accrued and unpaid amounts due through the
date of termination or modification).

 

“Asset Sale Reinvestment Amounts” has the meaning given to such term in Section
2.13(a).

 

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by Administrative Agent.

 

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), such
Person’s chief financial officer or treasurer and any other representative of
such Person acceptable to Administrative Agent.

 

“Bango Assets” means the “Purchased Assets” as defined in the Bango Sale
Agreement.

 

“Bango Prepayment” as defined in Section 3.1(i).

 

“Bango Refining” means Bango Oil LLC, a Nevada limited liability company.

 

“Bango Sale” means the sale of the Bango Assets by Bango Refining and Vertex
Refining NV to Safety-Kleen Systems, Inc., a Wisconsin corporation, pursuant to
the terms set forth in the Bango Sale Agreement.

 

“Bango Sale Agreement” means that certain Asset Purchase Agreement, dated as of
January 29, 2015, among Safety-Kleen Systems, Inc., a Wisconsin corporation,
Holdings, the Company, Vertex Refining NV, and Bango Oil, LLC, a Nevada limited
liability company.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of (i)
the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate in
effect on such day plus ½ of 1%, (iii) the sum of (A) the Adjusted LIBOR Rate on
such day for an Interest Period of three months and (B) the excess of the
Applicable Margin for LIBOR Rate Loans over the Applicable Margin for Base Rate
Loans, in each instance, as of such day and (iv) four and one half percent
(4.50%) per annum. Any change in the Base Rate due to a change in the Prime Rate
or the Federal Funds Effective Rate shall be effective on the effective day of
such change in the Prime Rate or the Federal Funds Effective Rate, respectively.

 

“Base Rate Loan” means a Term Loan bearing interest at a rate determined by
reference to the Base Rate.

 



  5 

 

 

“Beneficiary” means each Agent, Lender and Lender Counterparty.

 

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or the State of Texas or
is a day on which banking institutions located in either such state are
authorized or required by law or other governmental action to close, and (ii)
with respect to all notices, determinations, fundings and payments in connection
with the Adjusted LIBOR Rate or any LIBOR Rate Loans, the term “Business Day”
shall mean any day which is a Business Day described in clause (i) and which is
also a day for trading by and between banks in Dollar deposits in the London
interbank market.

 

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person (i) as lessee that, in
conformity with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person or (ii) as lessee which is a transaction of a type
commonly known as a “synthetic lease” (i.e., a transaction that is treated as an
operating lease for accounting purposes but with respect to which payments of
rent are intended to be treated as payments of principal and interest on a loan
for Federal income tax purposes).

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.

 

“Cash” means money, currency or a credit balance in any demand or Deposit
Account; provided, however, that notwithstanding anything to the contrary
contained herein, for purposes of calculating compliance with the requirements
of Articles III and VI hereof “Cash” shall exclude any amounts that would not be
considered “cash” under GAAP or “cash” as recorded on the books of the Company
and the Guarantors.

 

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government, or (b) issued by any agency of
the United States the obligations of which are backed by the full faith and
credit of the United States, in each case maturing within one year after such
date; (ii) marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator), and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (v) shares of any money market mutual fund that (a)
has substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $500,000,000, and (c) has the highest rating obtainable from either
S&P or Moody’s.

 



  6 

 

 

“Certificate Regarding Non-Bank Status” means a certificate substantially in the
form of Exhibit F.

 

“Change of Control” means, at any time, (i) Benjamin P. Cowart shall cease to
beneficially own and control at least 20% on a fully diluted basis of the
economic and voting interests in the Capital Stock of Holdings; (ii) any Person
or “group” (within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act)
other than Benjamin P. Cowart (a) shall have acquired beneficial ownership of
30% or more on a fully diluted basis of the voting and/or economic interest in
the Capital Stock of Holdings or (b) shall have obtained the power (whether or
not exercised) to elect a majority of the members of the board of directors (or
similar governing body) of Holdings; (iii) Holdings shall cease to beneficially
own and control 100% on a fully diluted basis of the economic and voting
interest in the Capital Stock of Company; (iv) the majority of the seats (other
than vacant seats) on the board of directors (or similar governing body) of
Company cease to be occupied by Persons who either (a) were members of the board
of directors of Company on the Closing Date, or (b) were nominated for election
by the board of directors of Company, a majority of whom were directors on the
Closing Date or whose election or nomination for election was previously
approved by a majority of such directors; (v) Vertex-GP ceases to be the sole
general partner of any Guarantor Subsidiary that is a partnership; (vi) any
“change of control” or similar event under the ABL Credit Agreement or Fox Note
shall occur; or (vii) any event, transaction or occurrence as a result of which
Benjamin P. Cowart shall for any reason cease to be actively engaged in the
day-to-day management of Company and its Subsidiaries in the role he serves on
the Closing Date, unless (x) an interim successor reasonably acceptable to
Administrative Agent and the Requisite Lenders is appointed within 10 days and
(y) a permanent successor reasonably acceptable to Administrative Agent and the
Requisite Lenders is appointed within 60 days. The Administrative Agent agrees
to accept or reject any such successor within 10 days after notice of the
impending appointment is given by the Company.

 

“Closing Date” means May 2, 2014.

 

“Closing Date Acquisition” means the acquisition by Vertex Refining LA of
substantially all of the assets and certain of the liabilities of Omega Refining
and all of the Capital Stock of Golden State from Omega Refining on the Closing
Date pursuant to the terms set forth in the Closing Date Purchase Agreement and
this Agreement.

 

“Closing Date Mortgaged Property” means a Real Estate Asset set forth on
Schedule 3.1(h).

 

“Closing Date Purchase Agreement” means that certain Asset Purchase Agreement,
dated as of March 17, 2014, and amended by that certain First Amendment to Asset
Purchase Agreement dated as of April 14, 2014 and that certain Second Amendment
to Asset Purchase Agreement dated as of the Closing Date, in each case among the
Company, Vertex Refining LA, Vertex Refining NV, Omega Refining, Bango Refining,
and Omega Holdings.

 



  7 

 

 

“Closing Date Transactions” means, collectively, (a) the consummation of the
Closing Date Acquisition, (b) the repayment in full of the Existing Indebtedness
(as defined in the Existing Credit Agreement), and (c) the payment of fees,
costs and expenses related to the foregoing.

 

“CMT Lease” means that certain Lease Agreement dated as of July 25, 1997,
between CP Terminal, LLC, as landlord, and TRW Trading, Inc., as tenant, to
which CMT has succeeded as tenant, and as renewed, extended, modified, or
supplemented from time to time.

 

“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are purported to be granted pursuant to
the Collateral Documents as security for the Obligations.

 

“Collateral Agent” as defined in the preamble hereto.

 

“Collateral Assignment of Acquisition Documents” means that certain collateral
assignment of acquisition documents in connection with the Closing Date
Acquisition, pursuant to which the relevant Credit Party, with the written
consent of the Seller, collaterally assigns all of its rights, title and
interest in, to and under such acquisition documents to Collateral Agent, for
the benefit of the Secured Parties, in each case, in form and substance
reasonably satisfactory to Collateral Agent.

 

“Collateral Documents” means the Pledge and Security Agreement, the Collateral
Assignment of Acquisition Documents, the Mortgages, the Landlord Collateral
Access Agreements, if any, and all other instruments, documents and agreements
delivered by any Credit Party pursuant to this Agreement or any of the other
Credit Documents in order to grant to Collateral Agent, for the benefit of
Secured Parties, a Lien on any real, personal or mixed property of that Credit
Party as security for the Obligations.

 

“Collateral Questionnaire” means a certificate in form satisfactory to
Collateral Agent that provides information with respect to the personal or mixed
property of each Credit Party.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Company” as defined in the preamble hereto.

 

“Compliance Certificate” means a compliance certificate substantially in the
form of Exhibit C.

 



  8 

 

 

“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
Holdings and its Subsidiaries on a consolidated basis equal to (i) the sum,
without duplication, of the amounts for such period of (a) Consolidated Net
Income, plus (b) Consolidated Interest Expense, plus (c) provisions for taxes
based on income, plus (d) total depreciation expense, plus (e) total
amortization expense, plus (f) to the extent deducted in the calculation of
Consolidated Net Income, Transaction Costs, plus (g) other non Cash items
reducing Consolidated Net Income (excluding any such non Cash item to the extent
that it represents an accrual or reserve for potential Cash items in any future
period or amortization of a prepaid Cash item that was paid in a prior period),
plus (h) other non-recurring expenses approved by Administrative Agent in
writing, minus (ii) the sum, without duplication of the amounts for such period
of (a) other non Cash items increasing Consolidated Net Income for such period
(excluding any such non Cash item to the extent it represents the reversal of an
accrual or reserve for potential Cash item in any prior period), plus (b)
interest income, plus (c) other income, plus (d) any other extraordinary or
non-recurring gains, including, without limitation, insurance payments and
payments resulting from any litigation or the settlement thereof. For the
avoidance of doubt, the provisions of Section 6.8(e) shall apply for purposes of
calculating Consolidated Adjusted EBITDA with respect to the acquisition of
Capital Stock of E-Source prior to the Closing Date, the Closing Date
Acquisition and any other Permitted Acquisitions that occur after the Closing
Date, measuring the foregoing components of Consolidated Adjusted EBITDA as if
such acquisitions occurred on the first day of the applicable period.
Notwithstanding the foregoing, Consolidated Net Income attributable to Vertex
Refining OH shall not be included in the calculation of Consolidated Adjusted
EBITDA unless and until the requirements set forth in Section 5.15 shall have
been satisfied.

 

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of Holdings and its Subsidiaries during such period determined on a
consolidated basis that, in accordance with GAAP, are or should be included in
“purchase of property and equipment or which should otherwise be capitalized” or
similar items reflected in the consolidated statement of cash flows of Holdings
and its Subsidiaries.

 

“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period based upon GAAP, excluding any paid-in-kind
interest, amortization of deferred financing costs, and any realized or
unrealized gains or losses attributable to Interest Rate Agreements.

 

“Consolidated Current Assets” means, as at any date of determination, the total
assets of Holdings and its Subsidiaries on a consolidated basis that may
properly be classified as current assets in conformity with GAAP, excluding Cash
and Cash Equivalents.

 

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of Holdings and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long term debt.

 

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
determined for Holdings and its Subsidiaries on a consolidated basis equal to:
(i) the sum, without duplication, of the amounts for such period of
(a) Consolidated Adjusted EBITDA, plus (b) interest income, plus (c) other
non-ordinary course income (excluding any gains or losses attributable to Asset
Sales), plus (d) the Consolidated Working Capital Adjustment, minus (ii) the
sum, without duplication, of the amounts for such period of (a) voluntary and
scheduled repayments of Consolidated Total Debt, plus (b) Consolidated Capital
Expenditures (net of any proceeds of (x) Net Asset Sale Proceeds to the extent
reinvested in accordance with Section 2.13(a), (y) Net Insurance/Condemnation
Proceeds to the extent reinvested in accordance with Section 2.13(b), and (z)
any proceeds of related financings with respect to such expenditures), plus
(c) Consolidated Cash Interest Expense, plus (d) provisions for current taxes
based on income of Holdings and its Subsidiaries and payable in cash with
respect to such period.

 



  9 

 

 

“Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of the amounts determined for Holdings and its Subsidiaries on a
consolidated basis equal to (i) Consolidated Cash Interest Expense, (ii)
scheduled payments of principal on Consolidated Total Debt, (iii) Consolidated
Capital Expenditures, and (iv) the current portion of taxes provided for with
respect to such period in accordance with GAAP.

 

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of Holdings and its Subsidiaries on a consolidated
basis with respect to all outstanding Consolidated Total Debt, including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and net costs under Interest Rate Agreements, but excluding, however,
any amounts referred to in Section 2.10(e) payable on or before the Closing
Date.

 

“Consolidated Liquidity” means, as of any date, an amount determined for
Holdings and its Subsidiaries on a consolidated basis equal to (i) the sum of
(A) Cash-on-hand of Holdings and its Subsidiaries held in one or more Controlled
Accounts as of such date, plus (B) the aggregate amount that may be drawn under
the ABL Credit Agreement at such time (giving effect to any limitations on
availability contained therein), minus (ii) all accounts payable of any Credit
Party (other than any accounts payable to another Credit Party) that are overdue
by more than 75 days.

 

“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
Holdings and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP, minus (ii) the sum,
without duplication, of (a) the income (or loss) of any Person (other than a
Subsidiary of Holdings) in which any other Person (other than Holdings or any of
its Subsidiaries) has a joint interest, plus (b) the income (or loss) of any
Person accrued prior to the date it becomes a Subsidiary of Holdings or is
merged into or consolidated with Holdings or any of its Subsidiaries or that
Person’s assets are acquired by Holdings or any of its Subsidiaries, plus
(c) income of any Subsidiary of Holdings to the extent that the declaration or
payment of dividends or similar distributions by that Subsidiary of that income
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary, plus (d) any gains or losses
attributable to Asset Sales or returned surplus assets of any Pension Plan, plus
(e) the minority interest of any Person (other than Holdings or any of its
Subsidiaries) in the income (or loss) of any Subsidiary of Holdings in which
such Person has a joint interest, including, without limitation, E-Source,
(f) (to the extent not included in clauses (a) through (e) above) any net
extraordinary gains or net extraordinary losses.

 

“Consolidated Total Debt” means, as at any date of determination, the aggregate
amount of all Indebtedness of Holdings and its Subsidiaries determined on a
consolidated basis in accordance with GAAP, including, without limitation, the
Term Loans, all Capital Leases, and all outstanding Indebtedness under the ABL
Credit Agreement and Fox Note but excluding all “earn-out” obligations and other
deferred payment obligations with respect to any acquisition if and to the
extent that such obligations are either (x) subject to an Earnout Subordination
Agreement or (y) payable by Holdings and its Subsidiaries solely with common
Capital Stock of Holdings.

 



  10 

 

 

“Consolidated Working Capital” means, as at any date of determination, the
excess or deficiency of Consolidated Current Assets over Consolidated Current
Liabilities.

 

“Consolidated Working Capital Adjustment” means, for any period of determination
on a consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.

 

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

 

“Contributing Guarantors” as defined in Section 7.2.

 

“Controlled Account” means a Deposit Account of a Credit Party which is subject
to the control of the Collateral Agent, for the benefit of the Secured Parties,
in accordance with the terms of the Pledge and Security Agreement.

 

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

 

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

 

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit H delivered by a Credit Party pursuant to Section 5.10.

 

“Credit Date” means the date of a Credit Extension.

 

“Credit Document” means any of this Agreement, the Notes, if any, the Collateral
Documents, the Fee Letter, the Intercreditor Agreement, the Earnout
Subordination Agreements, and all other documents, instruments or agreements
executed and delivered by a Credit Party for the benefit of any Agent or any
Lender in connection herewith.

 

“Credit Extension” means the making of a Multi-Draw Term Loan.

 

“Credit Party” means the Company, Holdings and each of their respective direct
and indirect Subsidiaries that has guaranteed the Obligations or granted a First
Priority Lien in substantially all of its assets to secure such guarantee (other
than, in the case of Vertex Refining OH, certain Real Estate Assets and related
personal property subject to Liens in favor of the holder of the Fox Note and
permitted under Section 6.2).

 



  11 

 

 

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

 

“Default Rate” means any interest payable pursuant to Section 2.9.

 

“Defaulted Loan” as defined in Section 2.21.

 

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

 

“Earnout Subordination Agreements” means (i) that certain Subordination
Agreement, dated as of the date hereof, by and between Benjamin Cowart and the
Administrative Agent, and (ii) any other subordination agreement with respect to
earnout obligations entered into by the Administrative Agent and any other
Person after the Closing Date.

 

“Eligible Assignee” means (i)(a) any Lender, any Affiliate of any Lender and any
Related Fund of any Lender (any two or more Related Funds being treated as a
single Eligible Assignee for all purposes hereof), and (b) any commercial bank,
insurance company, investment or mutual fund or other entity that is an
“accredited investor” (as defined in Regulation D under the Securities Act) and
which extends credit or buys loans as one of its businesses, and (ii) any other
Person (other than a natural Person) approved by Administrative Agent; provided,
(y) neither (A) Holdings nor any Affiliate of Holdings nor (B) Benjamin P.
Cowart nor any of his Affiliates shall, in any event, be an Eligible Assignee
and (z) no Person owning or controlling any trade debt or Indebtedness of any
Credit Party other than the Obligations or any Capital Stock of any Credit Party
(in each case, unless approved by Administrative Agent) shall, in any event, be
an Eligible Assignee.

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is or was sponsored, maintained or contributed to by, or
required to be contributed by, Holdings, any of its Subsidiaries or any of their
respective ERISA Affiliates.

 

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

  

“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations, or any other
requirements of Governmental Authorities relating to (i) environmental matters,
including those relating to any Hazardous Materials Activity; (ii) the
generation, use, storage, transportation or disposal of Hazardous Materials; or
(iii) occupational safety and health, industrial hygiene, land use or the
protection of human, plant or animal health or welfare, in any manner applicable
to Holdings or any of its Subsidiaries or any Facility.

 

 

 12 

 



 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

 

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (ii) any
trade or business (whether or not incorporated) which is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member; and (iii) any
member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Internal Revenue Code of which that Person, any corporation described
in clause (i) above or any trade or business described in clause (ii) above is a
member. Any former ERISA Affiliate of Holdings or any of its Subsidiaries shall
continue to be considered an ERISA Affiliate of Holdings or any such Subsidiary
within the meaning of this definition with respect to the period such entity was
an ERISA Affiliate of Holdings or such Subsidiary and with respect to
liabilities arising after such period for which Holdings or such Subsidiary
could be liable under the Internal Revenue Code or ERISA.

 

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for thirty day notice to the PBGC has
been waived by regulation); (ii) the failure to meet the minimum funding
standard of Section 412 of the Internal Revenue Code with respect to any Pension
Plan (whether or not waived in accordance with Section 412(c) of the Internal
Revenue Code) or the failure to make by its due date a required installment
under Section 430(j) of the Internal Revenue Code with respect to any Pension
Plan or the failure to make any required contribution to a Multiemployer Plan;
(iii) the provision by the administrator of any Pension Plan pursuant to Section
4041(a)(2) of ERISA of a notice of intent to terminate such plan in a distress
termination described in Section 4041(c) of ERISA; (iv) the withdrawal by
Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability to Holdings, any of its
Subsidiaries or any of their respective Affiliates pursuant to Section 4063 or
4064 of ERISA; (v) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition which might constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability on Holdings, any
of its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of Section
4212(c) of ERISA; (vii) the withdrawal of Holdings, any of its Subsidiaries or
any of their respective ERISA Affiliates in a complete or partial withdrawal
(within the meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer
Plan if there is any potential liability therefor, or the receipt by Holdings,
any of its Subsidiaries or any of their respective ERISA Affiliates of notice
from any Multiemployer Plan that it is in reorganization or insolvency pursuant
to Section 4241 or 4245 of ERISA, or that it intends to terminate or has
terminated under Section 4041A or 4042 of ERISA; (viii) the occurrence of an act
or omission which could give rise to the imposition on Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates of fines, penalties,
taxes or related charges under Chapter 43 of the Internal Revenue Code or under
Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of
any Employee Benefit Plan; (ix) the assertion of a material claim (other than
routine claims for benefits) against any Employee Benefit Plan other than a
Multiemployer Plan or the assets thereof, or against Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates in connection with any
Employee Benefit Plan; (x) receipt from the Internal Revenue Service of notice
of the failure of any Pension Plan (or any other Employee Benefit Plan intended
to be qualified under Section 401(a) of the Internal Revenue Code) to qualify
under Section 401(a) of the Internal Revenue Code, or the failure of any trust
forming part of any Pension Plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code; or (xi) the imposition of a Lien
pursuant to Section 430(k) of the Internal Revenue Code or pursuant to Section
303(k) of ERISA with respect to any Pension Plan.

 



  13 

 

 

“E-Source” means E-Source Holdings, LLC, a Texas limited liability company.

 

“Event of Default” means each of the conditions or events set forth in Section
8.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor or the grant
of such security interest becomes or would become effective with respect to such
Swap Obligation. If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes illegal.

 

“Existing Credit Agreement” as defined in the recitals hereto.

 

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Holdings or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

 

“Fair Share” as defined in Section 7.2.

 

“Fair Share Contribution Amount” as defined in Section 7.2.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, any current or future regulations or official interpretations thereof
and any agreements entered into pursuant to Section 1471(b) of the current Code
(or any amended or successor version).

 



  14 

 

 

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, (i) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to GSBUSA or any other Lender selected by Administrative
Agent on such day on such transactions as determined by Administrative Agent.

 

“Fee Letter” means the letter agreement, dated as of the date hereof, between
Company and Administrative Agent, which amends, restates and replaces the “Fee
Letter” as defined in the Existing Credit Agreement.

 

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Holdings that such financial statements fairly
present, in all material respects, the financial condition of Holdings and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to changes resulting from
audit and normal year-end adjustments.

 

“Financial Plan” as defined in Section 5.1(i).

 

“First Amendment Effective Date” means December 5, 2014.

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien; provided
however that the Lien securing the Obligations in the Accounts and Inventory (as
such terms are defined in the Pledge and Security Agreement) of the Credit
Parties shall be second in priority to the Liens of the ABL Agent in such assets
to the extent provided in the Intercreditor Agreement.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of Holdings and its Subsidiaries ending on
December 31 of each calendar year.

 

“Fixed Charge Coverage Ratio” means the ratio as of the last day of (i) the
Fiscal Quarter ending September 30, 2016 of (a) Consolidated Adjusted EBITDA for
the three Fiscal Quarter period ending on such date, to (b) Consolidated Fixed
Charges for such three Fiscal Quarter period, and (ii) any other Fiscal Quarter
of (a) Consolidated Adjusted EBITDA for the four-Fiscal Quarter period then
ending, to (b) Consolidated Fixed Charges for such four-Fiscal Quarter period..

 



  15 

 

 

“Flood Hazard Property” means any Real Estate Asset subject to a mortgage in
favor of Collateral Agent, for the benefit of the Secured Parties, and located
in an area designated by the Federal Emergency Management Agency as having
special flood or mud slide hazards.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Fourth Amendment Effective Date” means November 9, 2015.

 

“Fox Agent” means Fox Encore 05 LLC.

 

“Fox Loan” means that certain term loan in an initial principal amount equal to
$5,150,000 made by Fox Agent to Vertex Refining OH on the Restatement Date
pursuant to the Fox Note.

 

“Fox Mortgage” means that certain mortgage, dated as of January 29, 2016,
between Vertex Refining OH and the Fox Agent.

 

“Fox Note” means that certain promissory note, dated January 29, 2016, by Vertex
Refining OH in favor of Fox Agent.

 

“Fox Prepayment” as defined in Section 3.1(j).

 

“Funding Default” as defined in Section 2.21.

 

“Funding Guarantors” as defined in Section 7.2.

 

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

 

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.

 

“Golden State” means Golden State Lubricants Works, LLC, a Delaware limited
liability company.

 

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

 

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

 

“Grantor” as defined in the Pledge and Security Agreement.

 



  16 

 

 

“GSBUSA” as defined in the preamble hereto.

 

“Guaranteed Obligations” as defined in Section 7.1.

 

“Guarantor” means Holdings and each Subsidiary of Company that guarantees the
Obligations as set forth in Article VII.

 

“Guarantor Subsidiary” means any Subsidiary of Holdings that is a Guarantor.

 

“Guaranty” means the guaranty of each Guarantor set forth in Article VII.

 

“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any Facility or to the indoor or outdoor
environment.

 

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

 

“Heartland Acquisition” means the acquisition by Vertex Refining OH of certain
assets of Heartland Group Holdings, LLC, a Delaware limited liability company,
pursuant to and in accordance with the terms set forth in the Heartland Purchase
Agreement and this Agreement, and the payment by the Company of the transaction
costs and expenses associated with such acquisition.

 

“Heartland Acquisition Documents” means the Heartland Purchase Agreement, the
Vertex OH Shared Services Agreement, the Escrow Agreement (as defined in the
Heartland Purchase Agreement), all leases of Vertex Refining OH with the Seller
(as defined in the Heartland Purchase Agreement) and each other document entered
into by Holdings or any of its Subsidiaries in connection with the Heartland
Acquisition.

 

“Heartland Purchase Agreement” means that certain Asset Purchase Agreement,
dated effective as of October 21, 2014, among Holdings, Company, Vertex Refining
OH and Heartland Group Holdings, LLC, a Delaware limited liability company, as
amended by that certain First Amendment to Asset Purchase Agreement, dated as of
November 26, 2014, and that certain Second Amendment to Asset Purchase
Agreement, dated as of December 5, 2014.

 

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

 



  17 

 

 

“Historical Financial Statements” means as of the Closing Date, (i) the audited
financial statements of Holdings and its Subsidiaries, for the Fiscal Year ended
December 31, 2013, consisting of balance sheets and the related consolidated
statements of income, stockholders’ equity and cash flows for such Fiscal Year,
(ii) for the interim period from January 1, 2014 to the Closing Date, internally
prepared, unaudited financial statements of Holdings and its Subsidiaries,
consisting of a balance sheet and the related consolidated statements of income,
stockholders’ equity and cash flows for each quarterly period completed prior to
forty-six (46) days before the Closing Date and for each monthly period
completed prior to thirty-one (31) days prior to the Closing Date, in the case
of clauses (i) and (ii), certified by the chief financial officer of Holdings
that they fairly present, in all material respects, the financial condition of
Holdings and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated, subject, if
applicable, to changes resulting from audit and normal year-end adjustments and
(iii) the quality of earnings report with respect to the properties being
acquired in the Closing Date Acquisition prepared by Grant Thornton LLP
contained in that certain Project Omega Financial Due Diligence Report dated
March 2014.

 

“Holdings” as defined in the preamble hereto.

 

“Increased-Cost Lenders” as defined in Section 2.22.

 

“Incremental Default Rate Percentage” means (i) to the extent that an Event of
Default has arisen as a result of a failure to comply with Section 2.13(f),
4.00% per annum and (ii) otherwise, 2.00% per annum.

 

“Indebtedness,” as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services including, without limitation, any “earn-out” obligation
(excluding any such obligations incurred under ERISA); (v) all indebtedness
secured by any Lien on any property or asset owned or held by that Person
regardless of whether the indebtedness secured thereby shall have been assumed
by that Person or is nonrecourse to the credit of that Person; (vi) the face
amount of any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (vii) the
direct or indirect guaranty, endorsement (otherwise than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the obligation of another;
(viii) any obligation of such Person the primary purpose or intent of which is
to provide assurance to an obligee that the obligation of the obligor thereof
will be paid or discharged, or any agreement relating thereto will be complied
with, or the holders thereof will be protected (in whole or in part) against
loss in respect thereof; (ix) any liability of such Person for an obligation of
another through any agreement (contingent or otherwise) (a) to purchase,
repurchase or otherwise acquire such obligation or any security therefor, or to
provide funds for the payment or discharge of such obligation (whether in the
form of loans, advances, stock purchases, capital contributions or otherwise) or
(b) to maintain the solvency or any balance sheet item, level of income or
financial condition of another if, in the case of any agreement described under
subclauses (a) or (b) of this clause (ix), the primary purpose or intent thereof
is as described in clause (viii) above; and (x) all obligations of such Person
in respect of any exchange traded or over the counter derivative transaction,
including, without limitation, any Interest Rate Agreement, whether entered into
for hedging or speculative purposes.

 



  18 

 

 

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), costs (including the costs of any
investigation, study, sampling, testing, abatement, cleanup, removal,
remediation or other response action necessary to remove, remediate, clean up or
abate any Hazardous Materials Activity), expenses and disbursements of any kind
or nature whatsoever (including the reasonable fees and disbursements of counsel
for Indemnitees in connection with any investigative, administrative or judicial
proceeding commenced or threatened by any Person, whether or not any such
Indemnitee shall be designated as a party or a potential party thereto, and any
fees or expenses incurred by Indemnitees in enforcing this indemnity), whether
direct, indirect or consequential and whether based on any federal, state or
foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and Environmental Laws), on
common law or equitable cause or on contract or otherwise, that may be imposed
on, incurred by, or asserted against any such Indemnitee, in any manner relating
to or arising out of (i) this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby (including the Lenders’ agreement to
make Credit Extensions or the use or intended use of the proceeds thereof, or
any enforcement of any of the Credit Documents (including any sale of,
collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty)); (ii) the statements contained in any commitment
letter delivered by any Agent or Lender to Company with respect to the
transactions contemplated by this Agreement; or (iii) any Environmental Claim or
any Hazardous Materials Activity relating to or arising from, directly or
indirectly, any past or present activity, operation, land ownership, or practice
of Holdings or any of its Subsidiaries.

 

“Indemnitee” as defined in Section 10.3.

 

“Indemnitee Agent Party” as defined in Section 9.6.

 

“Installment” as defined in Section 2.11.

 

“Installment Date” as defined in Section 2.11.

 

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of the Second Amendment Effective Date, by and between Administrative Agent and
the ABL Agent, in form and substance reasonably satisfactory to Administrative
Agent.

 

“Interest Payment Date” means with respect to (i) any Base Rate Loan, (a) the
last day of each month, commencing on the first such date to occur after the
Closing Date, and (b) the final maturity date of such Term Loan; and (ii) any
LIBOR Rate Loan, (a) the last day of each month commencing on the first such
date to occur after the Closing Date, and (b) the last day of each Interest
Period applicable to such Term Loan.

 



  19 

 

 

“Interest Period” means, in connection with a LIBOR Rate Loan, an interest
period of one-, two-, three- or six-months, as selected by Company in the
applicable Funding Notice or Conversion/Continuation Notice, (i) initially,
commencing on the Closing Date or Conversion/Continuation Date thereof, as the
case may be; and (ii) thereafter, commencing on the day on which the immediately
preceding Interest Period expires; provided, (a) if an Interest Period would
otherwise expire on a day that is not a Business Day, such Interest Period shall
expire on the next succeeding Business Day unless no further Business Day occurs
in such month, in which case such Interest Period shall expire on the
immediately preceding Business Day; (b) any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clause (c), of this definition, end on the last
Business Day of a calendar month; and (c) no Interest Period with respect to any
portion of the Term Loans shall extend beyond the Term Loan Maturity Date.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is (i) for the purpose
of hedging the interest rate exposure associated with Holdings’ and its
Subsidiaries’ operations, (ii) approved by Administrative Agent, and (iii) not
for speculative purposes.

 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

 

“Investment” means (i) any direct or indirect purchase or other acquisition by
Holdings or any of its Subsidiaries of, or of a beneficial interest in, any of
the Securities of any other Person (other than a Guarantor Subsidiary); (ii) any
direct or indirect redemption, retirement, purchase or other acquisition for
value, by any Subsidiary of Holdings from any Person (other than Holdings or any
Guarantor), of any Capital Stock of such Person; and (iii) any direct or
indirect loan, advance (other than advances to employees for moving,
entertainment and travel expenses, drawing accounts and similar expenditures in
the ordinary course of business) or capital contributions by Holdings or any of
its Subsidiaries to any other Person (other than Holdings or any Guarantor),
including all indebtedness and accounts receivable from that other Person that
are not current assets or did not arise from sales to that other Person in the
ordinary course of business. The amount of any Investment shall be the original
cost of such Investment plus the cost of all additions thereto, without any
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect to such Investment.

 

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

 

“Landlord Consent and Estoppel” means, with respect to any Leasehold Property, a
letter, certificate or other instrument in writing from the lessor under the
related lease, pursuant to which, among other things, the landlord consents to
the granting of a Mortgage on such Leasehold Property by the Credit Party
tenant, such Landlord Consent and Estoppel to be in form and substance
acceptable to Collateral Agent in its reasonable discretion, but in any event
sufficient for Collateral Agent to obtain a Title Policy with respect to such
Mortgage.

 



  20 

 

 

“Landlord Collateral Access Agreement” means a Landlord Waiver and Consent
Agreement substantially in the form of Exhibit I with such amendments or
modifications as may be approved by Collateral Agent.

 

“Lead Arranger” as defined in the preamble hereto.

 

“Leasehold Property” means any leasehold interest of any Credit Party as lessee
under any lease of real property, other than any such leasehold interest
designated from time to time by Collateral Agent in its sole discretion as not
being required to be included in the Collateral.

 

“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement.

 

“Lender Counterparty” means each Lender or any Affiliate of a Lender
counterparty to an Interest Rate Agreement (including any Person who is a Lender
(and any Affiliate thereof) as of the Closing Date but subsequently, whether
before or after entering into an Interest Rate Agreement, ceases to be a Lender)
including, without limitation, each such Affiliate that enters into a joinder
agreement with Collateral Agent.

 

“Leverage Ratio” means, as of any date of determination, the ratio of (i)
Consolidated Total Debt as of such date, to (ii) Consolidated Adjusted EBITDA
for the period of 12 consecutive fiscal months ending on such date (or if such
date of determination is not the last day of a fiscal month, for the most
recently ended period of 12 consecutive fiscal months for which financial
statements have been delivered); provided, that for the purposes of clause (ii)
above, during the period commencing on September 30, 2016 and continuing through
but excluding December 31, 2016, Consolidated Adjusted EBITDA shall be measured
for the period of nine consecutive fiscal months ending on such date (or if such
date of determination is not the last day of a fiscal month, for the most
recently ended period of nine consecutive fiscal months for which financial
statements have been delivered), and multiplied by 4/3.

 

“LIBOR Rate Loan” means a Term Loan bearing interest at a rate determined by
reference to the Adjusted LIBOR Rate.

 

“Lien” means (i) any lien, deed of trust, mortgage, pledge, assignment, security
interest, charge or encumbrance of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, and
any lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing, and (ii) in the
case of Securities, any purchase option, call or similar right of a third party
with respect to such Securities.

 

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

 



  21 

 

 

“Material Adverse Effect” means a material adverse effect on and/or material
adverse developments with respect to (i) the business operations, properties,
assets, condition (financial or otherwise) or prospects of Holdings and its
Subsidiaries taken as a whole; (ii) the ability of any Credit Party to fully and
timely perform its Obligations; (iii) the legality, validity, binding effect, or
enforceability against a Credit Party of a Credit Document to which it is a
party; or (iv) the rights, remedies and benefits available to, or conferred
upon, any Agent and any Lender or any Secured Party under any Credit Document.

 

“Material Contract” means any contract or other arrangement to which Holdings or
any of its Subsidiaries is a party (other than the Credit Documents) for which
breach, nonperformance, cancellation or failure to renew could reasonably be
expected to have a Material Adverse Effect, together with the Related
Agreements, any documents governing or otherwise relating to the indebtedness
permitted in Section 6.1(i), and those contracts and arrangements listed on
Schedule 4.16.

 

“Material Real Estate Asset” means (a) any fee-owned Real Estate Asset having a
fair market value in excess of $500,000 as of the date of the acquisition
thereof, and (b) all Leasehold Properties for which rental payments are in
excess of $100,000 per fiscal year, including without limitation those set forth
on Schedule 1.1(b).

 

“Moody’s” means Moody’s Investor Services, Inc.

 

“Mortgage” means a Mortgage substantially in the form of Exhibit J, as it may be
amended, supplemented or otherwise modified from time to time.

 

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

 

“Multi-Draw Term Loan” means a term loan made by a Lender to the Company
pursuant to Section 2.1.

 

“Multi-Draw Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund a Multi-Draw Term Loan and “Multi-Draw Term Loan Commitments”
means such commitments of all Lenders in the aggregate. The amount of each
Lender’s Multi-Draw Term Loan Commitment, if any, is set forth on Appendix A or
in the applicable Assignment Agreement, subject to any increase, adjustment or
reduction pursuant to the terms and conditions hereof. The aggregate amount of
the Multi-Draw Term Loan Commitments as of the Restatement Date is $8,900,000.

 

“Multi-Draw Term Loan Commitment Period” means the time period commencing on the
Restatment Date through and including the Multi-Draw Term Loan Commitment
Termination Date.

 

“Multi-Draw Term Loan Commitment Termination Date” means the earliest to occur
of (i) the date the Multi-Draw Term Loan Commitments are permanently reduced to
zero pursuant to Section 2.11 or 2.12, (ii) the date of the termination of the
Multi-Draw Term Loan Commitments pursuant to Section 8.1, and (iii) December 31,
2016.

 

“Multi-Draw Term Loan Exposure” means, with respect to any Lender, as of any
date of determination, the outstanding principal amount of the Multi-Draw Term
Loans of such Lender; provided, at any time prior to the termination of the
Multi-Draw Term Loan Commitment, the Multi-Draw Term Loan Exposure of any Lender
shall be equal to such Lender’s Multi-Draw Term Loan Commitment.

 



  22 

 

 

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

 

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of Holdings and its Subsidiaries in the form prepared for presentation to senior
management thereof for the applicable month, Fiscal Quarter or Fiscal Year and
for the period from the beginning of the then current Fiscal Year to the end of
such period to which such financial statements relate with comparison to and
variances from the immediately preceding period and budget.

 

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (i) Cash payments received by Holdings or any of its Subsidiaries from such
Asset Sale, minus (ii) any bona fide direct costs incurred in connection with
such Asset Sale to the extent paid or payable to non-Affiliates, including (a)
income or gains taxes payable by the seller as a result of any gain recognized
in connection with such Asset Sale during the tax period the sale occurs, (b)
payment of the outstanding principal amount of, premium or penalty, if any, and
interest on any Indebtedness (other than the Term Loans) that is secured by a
Lien on the stock or assets in question and that is required to be repaid under
the terms thereof as a result of such Asset Sale, and (c) a reasonable reserve
for any indemnification payments (fixed or contingent) attributable to seller’s
indemnities and representations and warranties to purchaser in respect of such
Asset Sale undertaken by Holdings or any of its Subsidiaries in connection with
such Asset Sale; provided that upon release of any such reserve, the amount
released shall be considered Net Asset Sale Proceeds.

 

“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received by Holdings or any of its Subsidiaries (a) under
any casualty, business interruption or “key man” insurance policies in respect
of any covered loss thereunder, or (b) as a result of the taking of any assets
of Holdings or any of its Subsidiaries by any Person pursuant to the power of
eminent domain, condemnation or otherwise, or pursuant to a sale of any such
assets to a purchaser with such power under threat of such a taking, minus
(ii) (a) any actual and reasonable costs incurred by Holdings or any of its
Subsidiaries in connection with the adjustment or settlement of any claims of
Holdings or such Subsidiary in respect thereof, and (b) any bona fide direct
costs incurred in connection with any sale of such assets as referred to in
clause (i)(b) of this definition to the extent paid or payable to
non-Affiliates, including income taxes payable as a result of any gain
recognized in connection therewith.

 

“Non-US Lender” as defined in Section 2.19(c).

 

“Notice” means a Funding Notice or a Conversion/Continuation Notice.

 



  23 

 

 

“Obligations” means all obligations of every nature of each Credit Party from
time to time owed to the Agents (including former Agents), the Lenders or any of
them and Lender Counterparties, under any Credit Document or Interest Rate
Agreement (including, without limitation, with respect to an Interest Rate
Agreement, obligations owed thereunder to any person who was a Lender or an
Affiliate of a Lender at the time such Interest Rate Agreement was entered
into), whether for principal, interest (including interest which, but for the
filing of a petition in bankruptcy with respect to such Credit Party, would have
accrued on any Obligation, whether or not a claim is allowed against such Credit
Party for such interest in the related bankruptcy proceeding), payments for
early termination of Interest Rate Agreements, fees, expenses, indemnification
or otherwise; provided, however, that the definition of “Obligations” shall not
create any guarantee by any Guarantor of (or grant of security interest by any
Guarantor to support, as applicable) any Excluded Swap Obligations of such
Guarantor for purposes of determining any obligations of any Guarantor.

 

“Obligee Guarantor” as defined in Section 7.7.

 

“Omega/Bango Financing Documents” means the notes, loan agreements, security
agreements, mortgages and related documents evidencing loans and advances by
Vertex Refining NV to Omega Refining and Bango Refining.

 

“Omega Holdings” means Omega Holdings Company, LLC, a Delaware limited liability
company.

 

“Omega Refining” means Omega Refining, LLC, a Delaware limited liability
company.

 

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended. In the event any term or condition of this Agreement or any other
Credit Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

 

“Permitted Acquisition” means any acquisition by Company or any of its wholly
owned Guarantor Subsidiaries (other than Vertex Refining OH), whether by
purchase, merger or otherwise, of all or substantially all of the assets of, all
of the Capital Stock of, or a business line or unit or a division of, any
Person; provided,

 

(i) immediately prior to, and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing or would result therefrom,
including without limitation pursuant to the penultimate paragraph of Section
6.1;

 



  24 

 

 

(ii) Holdings and its Subsidiaries shall be in compliance with the financial
covenants set forth in Section 6.8 on a pro forma basis after giving effect to
such acquisition as of the last day of the Fiscal Quarter most recently ended
(as determined in accordance with Section 6.8(e));

 

(iii) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;

 

(iv) in the case of the acquisition of Capital Stock, all of the Capital Stock
(except for any such Securities in the nature of directors’ qualifying shares
required pursuant to applicable law) acquired or otherwise issued by such Person
or any newly formed Guarantor Subsidiary of Company in connection with such
acquisition shall be owned 100% by Company or a Guarantor Subsidiary thereof;

 

(v) Company shall have taken, or caused to be taken, as of the date such Person
becomes a Subsidiary of Company or such Permitted Acquisition is consummated,
each of the actions set forth in Sections 5.10 and/or 5.11, as applicable;

 

(vi) Company shall have delivered to Administrative Agent (A) at least 30
Business Days prior to such proposed acquisition, a Compliance Certificate
evidencing compliance with Section 6.8 as required under clause (iv) above,
together with all relevant financial and business information with respect to
such acquired assets, including, without limitation, the aggregate consideration
for such acquisition and any other information required to demonstrate
compliance with Section 6.8;

 

(vii) any Person or assets or division as acquired in accordance herewith (y)
shall be in same business or lines of business in which Company and/or its
Subsidiaries are engaged as of the Closing Date and (z) for the four quarter
period most recently ended prior to the date of such acquisition, shall have
generated earnings before income taxes, depreciation, and amortization during
such period that shall exceed the amount of capital expenditures related to such
Person or assets or division during such period (calculated in substantially the
same manner as Consolidated Adjusted EBITDA and Consolidated Capital
Expenditures are calculated, but subject to pro forma adjustments for such
acquisition reasonably acceptable to Administrative Agent, including without
limitation, to the extent reasonably acceptable to the Administrative Agent,
adjustments for synergies reasonably expected to be achieved within 90 days
following closing of the proposed acquisition);

 



  25 

 

 

(viii) the acquisition shall have been approved by the board of directors or
other governing body or controlling Person of the Person acquired or the Person
from whom such assets or division is acquired; and

 

(ix) such acquisition is funded solely from (1) common Capital Stock of
Holdings, (2) the net cash proceeds from a contemporaneous issuance of common
Capital Stock by Holdings, (3) the proceeds of subordinated, unsecured
Indebtedness provided by the seller in such Permitted Acquisition, on terms and
conditions, including subordination terms, consented to in writing by the
Administrative Agent in its sole discretion, (4) Permitted Preferred Stock or
the proceeds of a contemporaneous issuance of Permitted Preferred Stock and (5)
any combination of the foregoing.

 

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

 

“Permitted Preferred Stock” means preferred Capital Stock issued by Holdings and
satisfying the following conditions: (i) the cash dividend payable with respect
such preferred Capital Stock either (x) is less than or equal to 15.0% per annum
of the face amount of such preferred Capital Stock or (y) is payable in
additional shares of common Capital Stock or Permitted Preferred Stock at the
option of Holdings, (ii) such preferred Capital Stock (A) does not mature and is
not mandatorily redeemable, pursuant to a sinking fund obligation or otherwise,
(B) is not redeemable or subject to mandatory repurchase, in either case, at the
option of the holder thereof (other than solely for additional common Capital
Stock or Permitted Preferred Stock), in whole or in part, and (C) is not and
does not become convertible into or exchangeable or exercisable for Indebtedness
or any other Capital Stock (other than common Capital Stock or Permitted
Preferred Capital Stock), in each case, prior to the date that is at least one
hundred eighty (180) days after the Term Loan Maturity Date, and (iii) the other
terms of such preferred Capital Stock are no more restrictive to Holdings and
its Subsidiaries than the terms applicable to the Series A and Series B
preferred Capital Stock of Holdings outstanding on the Restatement Date.

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

 

“Phase I Report” means, with respect to any Facility, a report that (i) conforms
to the ASTM Standard Practice for Environmental Site Assessments: Phase I
Environmental Site Assessment Process, E 1527, (ii) was conducted no more than
six months prior to the date such report is required to be delivered hereunder,
by one or more environmental consulting firms reasonably satisfactory to
Administrative Agent, (iii) includes an assessment of asbestos-containing
materials at such Facility, (iv) is accompanied by (a) an estimate of the
reasonable worst-case cost of investigating and remediating any Hazardous
Materials Activity identified in the Phase I Report as giving rise to an actual
or potential material violation of any Environmental Law or as presenting a
material risk of giving rise to a material Environmental Claim, and (b) a
current compliance audit setting forth an assessment of Holdings’, its
Subsidiaries’ and such Facility’s current and past compliance with Environmental
Laws and an estimate of the cost of rectifying any non-compliance with current
Environmental Laws identified therein and the cost of compliance with reasonably
anticipated future Environmental Laws identified therein.

 



  26 

 

 

“Pledge and Security Agreement” means the Pledge and Security Agreement dated as
of May 2, 2014 by Company and each Guarantor, as it may be amended, supplemented
or otherwise modified from time to time.

 

“Prime Rate” means the rate of interest quoted in The Wall Street Journal, Money
Rates Section as the Prime Rate (currently defined as the base rate on corporate
loans posted by at least 70% of the nation’s ten 10 largest banks), as in effect
from time to time. The Prime Rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer. Agent or any
other Lender may make commercial loans or other loans at rates of interest at,
above or below the Prime Rate.

 

“Principal Office” means, for Administrative Agent, such Person’s “Principal
Office” as set forth on Appendix B, or such other office as such Person may from
time to time designate in writing to Company, Administrative Agent and each
Lender; provided, however, that for the purpose of making any payment on the
Obligations or any other amount due hereunder or any other Credit Document, the
Principal Office of Administrative Agent shall be 200 West Street, New York, New
York, 10282 (or such other location within the City and State of New York as
Administrative Agent may from time to time designate in writing to Company and
each Lender).

 

“Projections” as defined in Section 4.8.

 

“Pro Rata Share” means with respect to any Lender, the percentage obtained by
dividing (A) the Multi-Draw Term Loan Exposure of that Lender, by (B) the
aggregate Multi-Draw Term Loan Exposure of all Lenders.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.

 

“Record Document” means, with respect to any Leasehold Property, (i) the lease
evidencing such Leasehold Property or a memorandum thereof, executed and
acknowledged by the owner of the affected real property, as lessor, or (ii) if
such Leasehold Property was acquired or subleased from the holder of a Recorded
Leasehold Interest, the applicable assignment or sublease document, executed and
acknowledged by such holder, in each case in form sufficient to give such
constructive notice upon recordation and otherwise in form reasonably
satisfactory to Collateral Agent.

 



  27 

 

 

“Recorded Leasehold Interest” means a Leasehold Property with respect to which a
Record Document has been recorded in all places necessary or desirable, in
Administrative Agent’s reasonable discretion, to give constructive notice of
such Leasehold Property to third-party purchasers and encumbrancers of the
affected real property.

 

“Register” as defined in Section 2.6(b).

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Related Agreements” means, collectively, the Closing Date Purchase Agreement,
the ABL Credit Agreement, the Omega/Bango Financing Documents, the Tolling
Agreement and all other material agreements executed in connection with the
foregoing.

 

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

 

“Replacement Lender” as defined in Section 2.22.

 

“Requisite Lenders” means one or more Lenders having or holding Multi-Draw Term
Loan Exposure that represents more than 50% of the aggregate Multi-Draw Term
Loan Exposure of all Lenders.

 

“Restatement Date” means January 29, 2016.

 

“Restatement Date Certificate” means a certificate in substantially in the form
of Exhibit G-1.

 

“Restatement Date Transactions” means, collectively, (a) the exercise by Vertex
Refining NV of its right to purchase all of the Equity Interests of Bango
Refining pursuant to, and on the terms set forth in, that certain Lease with
Option for Membership Interest Purchase, effective as of April 30, 2015, by and
between Bango Refining, and Vertex Refining NV, and the related acquisition by
Vertex Refining NV of all Equity Interests of Bango Refining, (b) the
consummation of the Bango Sale in accordance with the terms set forth in the
Bango Sale Agreement, and (c) the making of the Fox Loan to Vertex Refining OH.

 



  28 

 

 

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of Holdings
or Company now or hereafter outstanding, except a dividend payable solely in
shares of that class of Capital Stock to the holders of that class; (ii) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of Capital
Stock of Holdings or Company now or hereafter outstanding; (iii) any payment
made to retire, or to obtain the surrender of, any outstanding warrants, options
or other rights to acquire shares of any class of Capital Stock of Holdings or
Company now or hereafter outstanding; (iv) management or similar fees payable to
any Affiliates of Holdings; and (v) any payment or prepayment of principal of,
premium, if any, or interest on, or redemption, purchase, retirement, defeasance
(including in-substance or legal defeasance), sinking fund or similar payment
with respect to, any Indebtedness subordinated to the Term Loan.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

 

“Second Amendment Effective Date” means March 27, 2015.

 

“Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.

 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Seller” means, collectively, Omega Refining, Bango Refining and Omega Holdings.

 

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Holdings substantially in the form of Exhibit G-2.

 

“Solvent” means, with respect to any Credit Party, that as of the date of
determination, both (i) (a) the sum of such Credit Party’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
Credit Party’s present assets; (b) such Credit Party’s capital is not
unreasonably small in relation to its business as contemplated on the
Restatement Date and reflected in the Projections or with respect to any
transaction contemplated or undertaken after the Restatement Date; and (c) such
Person has not incurred and does not intend to incur, or believe (nor should it
reasonably believe) that it will incur, debts beyond its ability to pay such
debts as they become due (whether at maturity or otherwise); and (ii) such
Person is “solvent” within the meaning given that term and similar terms under
applicable laws relating to fraudulent transfers and conveyances. For purposes
of this definition, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standard No.5).

 



  29 

 

 

“Subject Transaction” as defined in Section 6.8(i).

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed;
provided, “Tax on the overall net income” of a Person shall be construed as a
reference to a tax imposed by the jurisdiction in which that Person is organized
or in which that Person’s applicable principal office (and/or, in the case of a
Lender, its lending office) is located or in which that Person (and/or, in the
case of a Lender, its lending office) is deemed to be doing business on all or
part of the net income, profits or gains (whether worldwide, or only insofar as
such income, profits or gains are considered to arise in or to relate to a
particular jurisdiction, or otherwise) of that Person (and/or, in the case of a
Lender, its applicable lending office).

 

“Term Loan” means a Multi-Draw Term Loan.

 

“Term Loan Maturity Date” means the earlier of (i) May 2, 2019, and (ii) the
date that all Term Loans shall become due and payable in full hereunder, whether
by acceleration or otherwise.

 

“Term Loan Note” means a promissory note in the form of Exhibit B, as it may be
amended, restated, supplemented or otherwise modified from time to time.

 

“Terminated Lender” as defined in Section 2.22.

 

“Tolling Agreement” means that certain Tolling Agreement, dated as of May 2,
2014, between Company and Bango Refining.

 



  30 

 

 

“Transaction Costs” means the fees, costs and expenses payable by Holdings,
Company or any of Company’s Subsidiaries in connection with the transactions
contemplated by the Credit Documents, the Related Agreements and any Permitted
Acquisitions, in each case to the extent approved in writing by Administrative
Agent.

 

“Type of Loan” means with respect to the Term Loans, a Base Rate Loan or a LIBOR
Rate Loan.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 

“Vertex OH Shared Services Agreement” means that certain Shared Services
Agreement, dated as of December 5, 2014, between Vertex Refining OH and Company,
as amended, restated, supplemented or otherwise modified in accordance with the
terms of this Agreement.

 

“Vertex Refining LA” means Vertex Refining LA, LLC, a Louisiana limited
liability company.

 

“Vertex Refining OH” means Vertex Refining OH, LLC, an Ohio limited liability
company.

 

“Vertex Refining NV” means Vertex Refining NV, LLC, a Nevada limited liability
company.

 

Section 1.2. Accounting Terms. Except as otherwise expressly provided herein,
all accounting terms not otherwise defined herein shall have the meanings
assigned to them in conformity with GAAP. Financial statements and other
information required to be delivered by Holdings to Lenders pursuant to Section
5.1(a), 5.1(b) and 5.1(c) shall be prepared in accordance with GAAP as in effect
at the time of such preparation (and delivered together with the reconciliation
statements provided for in Section 5.1(e), if applicable). Subject to the
foregoing, calculations in connection with the definitions, covenants and other
provisions hereof shall utilize accounting principles and policies in conformity
with those used to prepare the Historical Financial Statements. Notwithstanding
the foregoing, for purposes of determining compliance with any covenant
contained in this Agreement (including the financial covenants contained in this
Agreement), any election by Holdings, any other Credit Party or any of their
Subsidiaries to measure an item of Indebtedness using fair value (as permitted
by Accounting Standards Codification Section 825-10 or any similar accounting
standard) shall be disregarded and such determination shall be made as if such
election had not been made.

 

Section 1.3. Interpretation, etc. Any of the terms defined herein may, unless
the context otherwise requires, be used in the singular or the plural, depending
on the reference. References herein to any Section, Appendix, Schedule or
Exhibit shall be to a Section, an Appendix, a Schedule or an Exhibit, as the
case may be, hereof unless otherwise specifically provided. The use herein of
the word “include” or “including,” when following any general statement, term or
matter, shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not no limiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement,
term or matter.

 



  31 

 

 

ARTICLE 2. TERM LOANS

 

Section 2.1. Term Loans.

 

(a) Restructuring of Existing Term Loan. On the Restatement Date, the aggregate
“Term Loans” (as defined in the Existing Credit Agreement) are being
restructured as Multi-Draw Term Loans under the multi-draw term loan facility
contemplated by this Agreement. After giving effect to the amendment and
restatement of the Existing Credit Agreement, the Bango Prepayment and the Fox
Prepayment, the aggregate outstanding amount principal of the Multi-Draw Term
Loans is equal to $6,400,000 and the remaining undrawn Multi-Draw Term Loan
Commitments are equal to $2,500,000.

 

(b) Multi-Draw Term Loan Commitments. During the Multi-Draw Term Loan Commitment
Period, subject to the terms and conditions hereof, the Company may request that
the Lenders make Multi-Draw Term Loans to the Company in an aggregate amount up
to but not exceeding the Multi-Draw Term Loan Commitments. Any such Multi-Draw
Term Loans shall be made hereunder only if consented to by the Administrative
Agent and Lenders in their sole discretion. No Lender shall be obligated to make
a Multi-Draw Term Loan hereunder.

 

(c) Any amount borrowed under Section 2.1(b) and subsequently repaid or prepaid
may not be reborrowed. Subject to Sections 2.11 and 2.12, all amounts owed
hereunder with respect to the Term Loans shall be paid in full in Cash no later
than the Term Loan Maturity Date. Each Lender’s Multi-Draw Term Loan Commitment
shall terminate immediately and without further action on the Multi-Draw Term
Loan Commitment Termination Date after giving effect to the funding of such
Lender’s Multi-Draw Term Loan Commitment.

 

(d) Borrowing Mechanics for Term Loans.

 

(i) Following the Restatement Date, whenever the Company requests that Lenders
make Multi-Draw Term Loans, Company shall deliver to Administrative Agent a
fully executed Funding Notice no later than 10:00 a.m. (New York City time) at
least two (2) Business Days in advance of the proposed Credit Date in the case
of a Multi-Draw Term Loan that is a LIBOR Rate Loan, and at least one (1)
Business Day in advance of the proposed Credit Date in the case of a Multi-Draw
Term Loan that is a Base Rate Loan. Promptly upon receipt by Administrative
Agent of any Funding Notice, Administrative Agent shall notify each Lender of
the requested borrowing. Promptly following receipt of such notice, each Lender
shall notify Administrative Agent if it consents to the requested borrowing.

 

(ii) Company shall provide any additional information reasonably requested by
the Administrative Agent or any Lender in connection with a request for
borrowing promptly following receipt of such request.

 



  32 

 

 

(iii) If the Administrative Agent and Lenders consent to the requested
borrowing, each Lender shall make its Term Loan available to Administrative
Agent not later than 12:00 p.m. (New York City time) on the applicable Credit
Date, by wire transfer of same day funds in Dollars, at Administrative Agent’s
Principal Office. Upon satisfaction or waiver of the conditions precedent
specified herein, Administrative Agent shall make the proceeds of the Term Loans
available to Company on the applicable Credit Date by causing an amount of same
day funds in Dollars equal to the proceeds of all such Loans received by
Administrative Agent from Lenders to be credited to the account of Company at
Administrative Agent’s Principal Office or to such other account as may be
designated in writing to Administrative Agent by Company.

 

Section 2.2. [Intentionally Omitted].

 

Section 2.3. [Intentionally Omitted].

 

Section 2.4. Pro Rata Shares.

 

(a) Pro Rata Shares. All Term Loans shall be made, and all participations
purchased, by Lenders simultaneously and proportionately to their respective Pro
Rata Shares, it being understood that no Lender shall be responsible for any
default by any other Lender in such other Lender’s obligation to make a Term
Loan requested hereunder or purchase a participation required hereby nor shall
any Multi-Draw Term Loan Commitment of any Lender be increased or decreased as a
result of a default by any other Lender in such other Lender’s obligation to
make a Term Loan requested hereunder or purchase a participation required
hereby.

 

(b) Availability of Funds. Unless Administrative Agent shall have been notified
by any Lender prior to any Credit Date that such Lender does not intend to make
available to Administrative Agent the amount of such Lender’s Term Loan
requested on such Credit Date, Administrative Agent may assume that such Lender
has made such amount available to Administrative Agent on such Credit Date and
Administrative Agent may, in its sole discretion, but shall not be obligated to,
make available to Company a corresponding amount on the applicable Credit Date.
If such corresponding amount is not in fact made available to Administrative
Agent by such Lender, Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender together with interest thereon,
for each day from the applicable Credit Date until the date such amount is paid
to Administrative Agent, at the customary rate set by Administrative Agent for
the correction of errors among banks for three Business Days and thereafter at
the Base Rate. If such Lender does not pay such corresponding amount forthwith
upon Administrative Agent’s demand therefor, Administrative Agent shall promptly
notify Company and Company shall immediately pay such corresponding amount to
Administrative Agent together with interest thereon, for each day from the
applicable Credit Date until the date such amount is paid to Administrative
Agent, at the rate payable hereunder for Base Rate Loans. Nothing in this
Section 2.4(b) shall be deemed to relieve any Lender from its obligation to
fulfill its Multi-Draw Term Loan Commitments hereunder or to prejudice any
rights that Company may have against any Lender as a result of any default by
such Lender hereunder.

 



  33 

 

 

Section 2.5. Use of Proceeds. The proceeds of the Multi-Draw Term Loans shall be
applied by Company for working capital and Consolidated Capital Expenditures. No
portion of the proceeds of any Credit Extension shall be used in any manner that
causes or might cause such Credit Extension or the application of such proceeds
to violate Regulation T, Regulation U or Regulation X of the Board of Governors
of the Federal Reserve System or any other regulation thereof or to violate the
Exchange Act.

 

Section 2.6. Evidence of Debt; Register; Lenders’ Books and Records; Term Loan
Notes.

 

(a) Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of Company to such
Lender, including the amounts of the Term Loans made by it and each repayment
and prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Company, absent manifest error; provided, that the failure to make
any such recordation, or any error in such recordation, shall not affect any
Lender’s Multi-Draw Term Loan Commitments or Company’s Obligations in respect of
any applicable Term Loans; and provided further, in the event of any
inconsistency between the Register and any Lender’s records, the recordations in
the Register shall govern.

 

(b) Register. Administrative Agent shall maintain at its Principal Office a
register for the recordation of the names and addresses of Lenders and Term
Loans of each Lender from time to time (the “Register”). The Register shall be
available for inspection by Company or any Lender at any reasonable time and
from time to time upon reasonable prior notice. Administrative Agent shall
record in the Register the Term Loans, and each repayment or prepayment in
respect of the principal amount of the Term Loans, and any such recordation
shall be conclusive and binding on Company and each Lender, absent manifest
error; provided, failure to make any such recordation, or any error in such
recordation, shall not affect any Lender’s Multi-Draw Term Loan Commitment or
Company’s Obligations in respect of the Term Loan. Company hereby designates the
entity serving as Administrative Agent to serve as Company’s agent solely for
purposes of maintaining the Register as provided in this Section 2.6, and
Company hereby agrees that, to the extent such entity serves in such capacity,
the entity serving as Administrative Agent and its officers, directors,
employees, agents and affiliates shall constitute “Indemnitees.”

 

(c) Term Loan Notes. If so requested by any Lender by written notice to Company
(with a copy to Administrative Agent) at least two Business Days prior to the
Restatement Date, or at any time thereafter, Company shall execute and deliver
to such Lender (and/or, if applicable and if so specified in such notice, to any
Person who is an assignee of such Lender pursuant to Section 10.6) on the
Restatement Date (or, if such notice is delivered after the Restatement Date,
promptly after Company’s receipt of such notice) a Term Loan Note or Term Loan
Notes to evidence such Lender’s Term Loan.

 



  34 

 

 

Section 2.7. Interest on Term Loans.

 

(a) Except as otherwise set forth herein, the Term Loans shall bear interest on
the unpaid principal amount thereof from the date made through repayment
(whether by acceleration or otherwise) thereof as follows:

 

(i) if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or

 

(ii) if a LIBOR Rate Loan, at the Adjusted LIBOR Rate plus the Applicable
Margin.

 

(b) The basis for determining the rate of interest with respect to the Term
Loan, and the Interest Period with respect to any LIBOR Rate Loan, shall be
selected by Company and notified to Administrative Agent and Lenders pursuant to
the applicable Conversion/Continuation Notice. If on any day the Term Loan is
outstanding with respect to which a Conversion/Continuation Notice has not been
delivered to Administrative Agent in accordance with the terms hereof specifying
the applicable basis for determining the rate of interest, then such Term Loan
shall be continued or converted into a LIBOR Loan with an Interest Period of one
month.

 

(c) In connection with LIBOR Rate Loans there shall be no more than six (6)
Interest Periods outstanding at any time. In the event Company fails to specify
between a Base Rate Loan or a LIBOR Rate Loan in the applicable
Conversion/Continuation Notice, such Term Loan (if outstanding as a LIBOR Rate
Loan) will be automatically continued as a LIBOR Rate Loan with an Interest
Period of one month on the last day of the then current Interest Period for such
Term Loan (or if outstanding as a Base Rate loan will be converted into a LIBOR
Rate Loan with an Interest Period of one month). As soon as practicable after
10:00 a.m. (New York City time) on each Interest Rate Determination Date,
Administrative Agent shall determine (which determination shall, absent manifest
error, be final, conclusive and binding upon all parties) the interest rate that
shall apply to the LIBOR Rate Loans for which an interest rate is then being
determined for the applicable Interest Period and shall promptly give notice
thereof (in writing or by telephone confirmed in writing) to Company and each
Lender.

 

(d) Interest payable pursuant to Section 2.7(a) shall be computed on the basis
of a 360-day year, in each case for the actual number of days elapsed in the
period during which it accrues. In computing interest on the Term Loan, the date
of the making of such Term Loan or the first day of an Interest Period
applicable to such Loan or, with respect to a Base Rate Loan being converted
from a LIBOR Rate Loan, the date of conversion of such LIBOR Rate Loan to such
Base Rate Loan, as the case may be, shall be included, and the date of payment
of such Term Loan or the expiration date of an Interest Period applicable to
such Term Loan or, with respect to a Base Rate Loan being converted to a LIBOR
Rate Loan, the date of conversion of such Base Rate Loan to such LIBOR Rate
Loan, as the case may be, shall be excluded; provided, if a Term Loan is repaid
on the same day on which it is made, one day’s interest shall be paid on that
Term Loan.

 



  35 

 

 

(e) Except as otherwise set forth herein, interest on each Term Loan shall be
payable in arrears on and to (i) each Interest Payment Date applicable to that
Term Loan; (ii) upon any prepayment of that Term Loan, whether voluntary or
mandatory, to the extent accrued on the amount being prepaid; and (iii) at
maturity, including final maturity.

 

Section 2.8. Conversion/Continuation.

 

(a) Subject to Section 2.17 and so long as no Default or Event of Default shall
have occurred and then be continuing, Company shall have the option:

 

(i) to convert at any time all or any part of the Term Loan equal to $500,000
and integral multiples of $100,000 in excess of that amount from one Type of
Term Loan to another Type of Loan; provided, a LIBOR Rate Loan may only be
converted on the expiration of the Interest Period applicable to such LIBOR Rate
Loan unless Company shall pay all amounts due under Section 2.17 in connection
with any such conversion; or

 

(ii) upon the expiration of any Interest Period applicable to any LIBOR Rate
Loan, to continue all or any portion of such Term Loan equal to $500,000 and
integral multiples of $100,000 in excess of that amount as a LIBOR Rate Loan.

 

(b) Company shall deliver a Conversion/Continuation Notice to Administrative
Agent no later than 10:00 a.m. (New York City time) at least one Business Day in
advance of the proposed conversion date (in the case of a conversion to a Base
Rate Loan) and at least three Business Days in advance of the proposed
conversion/continuation date (in the case of a conversion to, or a continuation
of, a LIBOR Rate Loan). Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any LIBOR
Rate Loans (or telephonic notice in lieu thereof) shall be irrevocable on and
after the related Interest Rate Determination Date, and Company shall be bound
to effect a conversion or continuation in accordance therewith.

 

Section 2.9. Default Interest. Upon the occurrence and during the continuance of
an Event of Default, the principal amount of all Term Loans outstanding and, to
the extent permitted by applicable law, any interest payments on the Term Loans
or any fees or other amounts owed hereunder, shall thereafter bear interest
(including post-petition interest in any proceeding under the Bankruptcy Code or
other applicable bankruptcy laws) payable on demand at a rate that is the
Incremental Default Rate Percentage in excess of the interest rate otherwise
payable hereunder with respect to the applicable Term Loans (or, in the case of
any such fees and other amounts, at a rate which is Incremental Default Rate
Percentage in excess of the interest rate otherwise payable hereunder for Base
Rate Loans); provided, any LIBOR Rate Loans may be converted to Base Rate Loans
at the election of Administrative Agent at any time after the occurrence of such
Event of Default (irrespective of whether the Interest Period in effect at the
time of such conversion has expired) and thereupon shall become Base Rate Loans
and shall thereafter bear interest payable upon demand at a rate which is the
Incremental Default Rate Percentage in excess of the interest rate otherwise
payable hereunder for Base Rate Loans. Payment or acceptance of the increased
rates of interest provided for in this Section 2.9 is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of Administrative
Agent or any Lender.

 



  36 

 

 

Section 2.10. Fees. Company agrees to pay to Agents such other fees in the
amounts and at the times separately agreed upon.

 

Section 2.11. Scheduled Payments.

 

The principal amounts of the Multi-Draw Term Loans shall be repaid in
consecutive quarterly installments (each, an “Installment”) in the aggregate
amounts set forth below on the dates set forth below (each, an “Installment
Date”), commencing on June 30, 2016:

 

Date  Term Loan Installments June 30, 2016 and the last day of each Fiscal
Quarter ending thereafter  $800,000 

 

Notwithstanding the foregoing, (x) such Installments shall be reduced in
connection with any voluntary or mandatory prepayments of the Multi-Draw Term
Loans in accordance with Sections 2.11, 2.12 and 2.13, as applicable; and (y)
the Multi-Draw Term Loans, together with all other amounts owed hereunder with
respect thereto, shall, in any event, be paid in full in Cash no later than the
Term Loan Maturity Date.

 

Section 2.12. Voluntary Prepayments.

 

(a) Any time and from time to time:

 

(i) with respect to Base Rate Loans, Company may prepay any such Term Loans on
any Business Day in whole or in part, in an aggregate minimum amount of $500,000
and integral multiples of $100,000 in excess of that amount; and

 

(ii) with respect to LIBOR Rate Loans, Company may prepay any such Term Loans on
any Business Day in whole or in part (together with any amounts due pursuant to
Section 2.17(c)) in an aggregate minimum amount of $500,000 and integral
multiples of $100,000 in excess of that amount.

 

(b) All such prepayments shall be made:

 

(i) upon not less than one Business Day’s prior written or telephonic notice in
the case of Base Rate Loans; and

 

(ii) upon not less than three Business Days’ prior written or telephonic notice
in the case of LIBOR Rate Loans,

 

in each case given to Administrative Agent by 12:00 p.m. (New York City time) on
the date required and, if given by telephone, promptly confirmed in writing to
Administrative Agent (and Administrative Agent will promptly transmit such
telephonic or original notice for Term Loans by telefacsimile or telephone to
each Lender). Upon the giving of any such notice, the principal amount of the
Term Loans specified in such notice shall become due and payable on the
prepayment date specified therein. Any such voluntary prepayment shall be
applied as specified in Section 2.14(a).

 



  37 

 

 

Section 2.13. Mandatory Prepayments/Commitment Reductions.

 

(a) Asset Sales. No later than the first Business Day following the date of
receipt by any Credit Party of any Net Asset Sale Proceeds in excess of $250,000
in the aggregate since the Closing Date (excluding the Bango Sale), Company
shall prepay the Term Loans in an aggregate amount equal to such Net Asset Sale
Proceeds.

 

(b) Insurance/Condemnation Proceeds. No later than the first Business Day
following the date of receipt by Holdings or any of its Subsidiaries, or
Administrative Agent as loss payee, of any Net Insurance/Condemnation Proceeds,
Company shall prepay the Term Loans in an aggregate amount equal to such Net
Insurance/Condemnation Proceeds; provided, (i) so long as no Default or Event of
Default shall have occurred and be continuing, and (ii) to the extent that
aggregate Net Insurance/Condemnation Proceeds from the Closing Date through the
applicable date of determination do not exceed $250,000, Company shall have the
option, directly or through one or more of its Subsidiaries to invest such Net
Insurance/Condemnation Proceeds within one hundred eighty days of receipt
thereof in long term productive assets of the general type used in the business
of Holdings and its Subsidiaries, which investment may include the repair,
restoration or replacement of the applicable assets thereof; provided further,
pending any such reinvestment all Net Insurance/Condemnation Proceeds, shall be
held at all times prior to such reinvestment, in a Controlled Account. In the
event that the Net Insurance/Condemnation Proceeds are not reinvested by Company
prior to the earlier of (i) the last day such one hundred eighty (180) day
period, and (ii) the date of the occurrence of any Event of Default,
Administrative Agent shall apply such Net Insurance/Condemnation Proceeds to the
Obligations as set forth in Section 2.14(a); provided further, that the Credit
Parties shall be entitled to retain any business interruption proceeds or
settlement amount received with respect to Bango Refining NV relating to events
occurring prior to the Restatement Date.

 

(c) Reserved.

 

(d) Issuance of Debt. On the date of receipt by Holdings or any of its
Subsidiaries of any Cash proceeds from the incurrence of any Indebtedness of
Holdings or any of its Subsidiaries (other than with respect to any Indebtedness
permitted to be incurred pursuant to Section 6.1), Company shall prepay the Term
Loans in an aggregate amount equal to 100% of such proceeds, net of underwriting
discounts and commissions and other reasonable costs and expenses associated
therewith, in each case, paid to Persons who are not Affiliates of Holdings,
including reasonable legal fees and expenses.

 

(e) Consolidated Excess Cash Flow. In the event that there shall be Consolidated
Excess Cash Flow for any Fiscal Year (commencing with Fiscal Year ending
December 31, 2014, measured for the portion of the year commencing on the
Closing Date and ending on December 31, 2014), Company shall, no later than
ninety days after the end of such Fiscal Year, prepay the Term Loans in an
aggregate amount equal to (i) 75% of such Consolidated Excess Cash Flow if the
Leverage Ratio as of the last day of such Fiscal Year is greater than or equal
to 2.25 to 1.00 or (ii) 50% of such Consolidated Excess Cash Flow otherwise. Any
amounts prepaid pursuant to this Section 2.13(e) with respect to any Fiscal Year
in excess of the amounts required under the immediately preceding sentence shall
be treated as voluntary prepayments made pursuant to Section 2.12(a).

 



  38 

 

 

(f) Multi-Draw Term Loans. The Company shall from time to time prepay the
Multi-Draw Term Loans to the extent necessary so that the outstanding principal
amount of the Multi-Draw Term Loans shall not at any time exceed the Multi-Draw
Term Loan Commitments.

 

(g) Prepayment of Excess Outstanding Amounts. To the extent that (x) the
Consolidated Total Debt as of such date exceeds (y) (1) Consolidated Adjusted
EBITDA for the twelve month period ending on the last day of the most recently
ended fiscal month for which financial statements have been delivered under
Section 5.1(a), multiplied by (2) the maximum Leverage Ratio permitted under
Section 6.8(b) with respect to the immediately preceding Fiscal Quarter, Company
shall immediately prepay the Term Loans (or with the written approval of the
Administrative Agent, the loans outstanding under the ABL Credit Agreement) in
an amount equal to 100% of such excess; provided, however, that (i) no
prepayments under this subsection (g) shall be required from the Second
Amendment Effective Date through but excluding September 30, 2016, and (ii)
during the period commencing on September 30, 2016 and continuing through but
excluding December 31, 2016, for purposes of clause (y)(1) above Consolidated
Adjusted EBITDA shall be measured for the nine-month period ending on the last
day of the most recently ended fiscal month for which financial statements have
been delivered under Section 5.1(a), multiplied by 4/3.

 

(h) Tax Refunds. On the date of receipt by Holdings or any of its Subsidiaries
of any tax refunds in excess of $100,000 in the aggregate in any Fiscal Year,
Company shall prepay the Obligations in the amount of such tax refunds in excess
of $100,000.

 

(i) Prepayment Certificate. Concurrently with any prepayment of the Obligations
pursuant to clauses 2.13(a) through 2.13(e), Company shall deliver to
Administrative Agent a certificate of an Authorized Officer demonstrating the
calculation of the amount of the applicable net proceeds or Consolidated Excess
Cash Flow and compensation owing to Lenders under Section 2.12(c), if any, as
the case may be. In the event that Company shall subsequently determine that the
actual amount received exceeded the amount set forth in such certificate,
Company shall promptly make an additional prepayment of the Obligations (or with
the written approval of the Administrative Agent, the loans outstanding under
the ABL Credit Agreement) in an amount equal to such excess, and Company shall
concurrently therewith deliver to Administrative Agent a certificate of an
Authorized Officer demonstrating the derivation of such excess.

 

(j) Payments under the Closing Date Purchase Agreement. On the date of receipt
by Holdings or any of its Subsidiaries of any cash payment under the Closing
Date Purchase Agreement or any document executed in connection therewith
(including, but not limited to, all cash proceeds from releases of any escrowed
amounts, all cash payments received in respect of any indemnification
obligation, all repayments in cash of any loans extended by any Credit Party to
Omega Refining, LLC or any of its Affiliates and all repayments under any other
Indebtedness owed by Omega Refining, LLC or any of its Affiliates to any Credit
Party), Company shall prepay Term Loans (or, if consented to in writing by the
Administrative Agent, loans outstanding under the ABL Credit Agreement) in the
amount of 100% of such payments.



 



  39 

 

 

(k) Payments under the Bango Sale Agreement. On the date of receipt by Holdings
or any of its Subsidiaries of any cash payment under the Bango Sale Agreement or
any document executed in connection therewith (excluding the initial purchase
price payable on the Restatement Date and payments following the Restatement
Date (other than releases from escrow) in an aggregate amount not to exceed
$500,000, and including both (x) all cash proceeds from releases of any escrowed
amounts and (y) all other cash payments received by Holdings and its
Subsidiaries following the Restatement Date if and to the extent such payments
under this clause (y) exceed $500,000 in the aggregate), Company shall prepay
Term Loans in the amount of 100% of such payments.

 

Section 2.14. Application of Prepayments/Reductions.

 

(a) Application of Prepayments by Type of Term Loans. Any voluntary prepayments
of Term Loans pursuant to Section 2.12 and any mandatory prepayment of the Term
Loan pursuant to Section 2.13 shall be applied as follows:

 

first, to the payment of all fees, including any fees and amounts payable
pursuant to the Fee Letter, and all expenses specified in Section 10.2, to the
full extent thereof;

 

second, to the payment of any accrued interest at the Default Rate, if any;

 

third, to the payment of any accrued interest (other than Default Rate
interest);

 

fourth, to prepay Multi-Draw Term Loans to reduce the remaining scheduled
Installments of principal of the Multi-Draw Term Loans, including the final
installment due on the Term Loan Maturity Date, in inverse order of maturity;

 

fifth, to the payment of all other Obligations (other than contingent
indemnification Obligations for which no claim has been made); and

 

sixth, remainder to the Credit Parties or to whoever may be lawfully entitled
thereto.

 

Notwithstanding the foregoing, amounts received from any Credit Party that is
not a Qualified ECP Guarantor shall not be applied to any Excluded Swap
Obligation of such Guarantor.

 

(b) Application of Prepayments of Term Loans to Base Rate Loans and LIBOR Rate
Loans. Any prepayment thereof shall be applied first to Base Rate Loans to the
full extent thereof before application to LIBOR Rate Loans, in each case in a
manner which minimizes the amount of any payments required to be made by Company
pursuant to Section 2.17(c).

 



  40 

 

 



Section 2.15. General Provisions Regarding Payments.

 

(a) All payments by Company of principal, interest, fees and other Obligations
shall be made in Dollars in immediately available funds, without defense,
recoupment, setoff or counterclaim, free of any restriction or condition, and
delivered to Administrative Agent, for the account of Lenders, not later than
12:00 p.m. (New York City time) on the date due at 200 West Street, New York,
New York, 10282 or via wire transfer of immediately available funds to account
number 000230435874 maintained by Administrative Agent with JPMorgan Chase Bank
(ABA No. 021000021) in New York City (or at such other location or bank account
within the City and State of New York as may be designated by Administrative
Agent from time to time); funds received by Administrative Agent after that time
on such due date shall be deemed to have been paid by Company on the next
Business Day.

 

(b) All payments in respect of the principal amount of the Term Loan shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid.

 

(c) Administrative Agent shall promptly distribute to each Lender at such
address as such Lender shall indicate in writing, such Lender’s applicable Pro
Rata Share of all payments and prepayments of principal and interest due
hereunder, together with all other amounts due with respect thereto, including,
without limitation, all fees payable with respect thereto, to the extent
received by Administrative Agent.

 

(d) Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any LIBOR
Rate Loans, Administrative Agent shall give effect thereto in apportioning
payments received thereafter.

 

(e) Subject to the provisos set forth in the definition of “Interest Period,”
whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
the payment of interest hereunder or of the commitment fees hereunder.

 

(f) Administrative Agent shall deem any payment by or on behalf of Company
hereunder that is not made in same day funds prior to 12:00 p.m. (New York City
time) to be a non-conforming payment. Any such payment shall not be deemed to
have been received by Administrative Agent until the later of (i) the time such
funds become available funds, and (ii) the applicable next Business Day.
Administrative Agent shall give prompt telephonic notice to Company and each
applicable Lender (confirmed in writing) if any payment is non-conforming. Any
non-conforming payment may constitute or become a Default or Event of Default in
accordance with the terms of Section 8.1(a). Interest shall continue to accrue
on any principal as to which a non-conforming payment is made until such funds
become available funds (but in no event less than the period from the date of
such payment to the next succeeding applicable Business Day) at the Default Rate
determined pursuant to Section 2.9 from the date such amount was due and payable
until the date such amount is paid in full in Cash.

 



  41 

 

 

(g) If an Event of Default shall have occurred and not otherwise been waived,
and the Obligations shall have become due and payable in full hereunder, whether
by acceleration, maturity or otherwise, all payments or proceeds received by any
Agent hereunder or under any Collateral Document in respect of any of the
Obligations (including, but not limited to, Obligations arising under any
Interest Rate Agreement that are owing to any Lender or Lender Counterparty),
including, but not limited to all proceeds received by any Agent in respect of
any sale, any collection from, or other realization upon all or any part of the
Collateral, shall be applied in full or in part as follows: first, to the
payment of all costs and expenses of such sale, collection or other realization,
including reasonable compensation to each Agent and its agents and counsel, and
all other expenses, liabilities and advances made or incurred by any Agent in
connection therewith, and all amounts for which any Agent is entitled to
indemnification hereunder or under any Collateral Document (in its capacity as
an Agent and not as a Lender) and all advances made by any Agent under any
Collateral Document for the account of the applicable Grantor, and to the
payment of all costs and expenses paid or incurred by any Agent in connection
with the exercise of any right or remedy hereunder or under any Collateral
Document, all in accordance with the terms hereof or thereof; second, to the
extent of any excess of such proceeds, to the payment of all other Obligations
for the ratable benefit of the Lenders and the Lender Counterparties; and third,
to the extent of any excess of such proceeds, to the payment to or upon the
order of such Grantor or to whosoever may be lawfully entitled to receive the
same or as a court of competent jurisdiction may direct.

 

Section 2.16. Ratable Sharing. Lenders hereby agree among themselves that,
except as otherwise provided in the Collateral Documents with respect to amounts
realized from the exercise of rights with respect to Liens on the Collateral or
in the Fee Letter, if any of them shall, whether by voluntary payment (other
than a voluntary prepayment of Term Loans made and applied in accordance with
the terms hereof), through the exercise of any right of set-off or banker’s
lien, by counterclaim or cross action or by the enforcement of any right under
the Credit Documents or otherwise, or as adequate protection of a deposit
treated as cash collateral under the Bankruptcy Code, receive payment or
reduction of a proportion of the aggregate amount of principal, interest, fees
and other amounts then due and owing to such Lender hereunder or under the other
Credit Documents (collectively, the “Aggregate Amounts Due” to such Lender)
which is greater than the proportion received by any other Lender in respect of
the Aggregate Amounts Due to such other Lender, then the Lender receiving such
proportionately greater payment shall (a) notify Administrative Agent and each
other Lender of the receipt of such payment and (b) apply a portion of such
payment to purchase participations (which it shall be deemed to have purchased
from each seller of a participation simultaneously upon the receipt by such
seller of its portion of such payment) in the Aggregate Amounts Due to the other
Lenders so that all such recoveries of Aggregate Amounts Due shall be shared by
all Lenders in proportion to the Aggregate Amounts Due to them; provided, if all
or part of such proportionately greater payment received by such purchasing
Lender is thereafter recovered from such Lender upon the bankruptcy or
reorganization of Company or otherwise, those purchases shall be rescinded and
the purchase prices paid for such participations shall be returned to such
purchasing Lender ratably to the extent of such recovery, but without interest.
Company expressly consents to the foregoing arrangement and agrees that any
holder of a participation so purchased may exercise any and all rights of
banker’s lien, set-off or counterclaim with respect to any and all monies owing
by Company to that holder with respect thereto as fully as if that holder were
owed the amount of the participation held by that holder.

 



  42 

 

 

Section 2.17. Making or Maintaining LIBOR Rate Loans.

 

(a) Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any LIBOR Rate Loans, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to such LIBOR Rate Loans
on the basis provided for in the definition of Adjusted LIBOR Rate,
Administrative Agent shall on such date give notice (by telefacsimile or by
telephone confirmed in writing) to Company and each Lender of such
determination, whereupon (i) no Term Loans may be made as, or converted to,
LIBOR Rate Loans until such time as Administrative Agent notifies Company and
Lenders that the circumstances giving rise to such notice no longer exist, and
(ii) any Conversion/Continuation Notice given by Company with respect to the
Term Loans in respect of which such determination was made shall be deemed to be
rescinded by Company.

 

(b) Illegality or Impracticability of LIBOR Rate Loans. In the event that on any
date any Lender shall have determined (which determination shall be final and
conclusive and binding upon all parties hereto but shall be made only after
consultation with Company and Administrative Agent) that the making, maintaining
or continuation of its LIBOR Rate Loans (i) has become unlawful as a result of
compliance by such Lender in good faith with any law, treaty, governmental rule,
regulation, guideline or order (or would conflict with any such treaty,
governmental rule, regulation, guideline or order not having the force of law
even though the failure to comply therewith would not be unlawful), or (ii) has
become impracticable, as a result of contingencies occurring after the date
hereof which materially and adversely affect the London interbank market or the
position of such Lender in that market, then, and in any such event, such Lender
shall be an “Affected Lender” and it shall on that day give notice (by
telefacsimile or by telephone confirmed in writing) to Company and
Administrative Agent of such determination (which notice Administrative Agent
shall promptly transmit to each other Lender). Thereafter (1) the obligation of
the Affected Lender to make Term Loans as, or to convert Term Loans to, LIBOR
Rate Loans shall be suspended until such notice shall be withdrawn by the
Affected Lender, (2) to the extent such determination by the Affected Lender
relates to a LIBOR Rate Loan then being requested by Company pursuant to a
Funding Notice or a Conversion/Continuation Notice, the Affected Lender shall
make such Term Loan as (or continue such Term Loan as or convert such Term Loan
to, as the case may be) a Base Rate Loan, (3) the Affected Lender’s obligation
to maintain its outstanding LIBOR Rate Loans (the “Affected Loans”) shall be
terminated at the earlier to occur of the expiration of the Interest Period then
in effect with respect to the Affected Loans or when required by law, and (4)
the Affected Loans shall automatically convert into Base Rate Loans on the date
of such termination. Notwithstanding the foregoing, to the extent a
determination by an Affected Lender as described above relates to a LIBOR Rate
Loan then being requested by Company pursuant to a Funding Notice or a
Conversion/Continuation Notice, Company shall have the option, subject to the
provisions of Section 2.17(c), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving notice (by
telefacsimile or by telephone confirmed in writing) to Administrative Agent of
such rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission Administrative
Agent shall promptly transmit to each other Lender). Except as provided in the
immediately preceding sentence, nothing in this Section 2.17(b) shall affect the
obligation of any Lender other than an Affected Lender to make or maintain Term
Loans as, or to convert Term Loans to, LIBOR Rate Loans in accordance with the
terms hereof.

 



  43 

 

 

(c) Compensation for Breakage or Non-Commencement of Interest Periods. Company
shall compensate each Lender, upon written request by such Lender (which request
shall set forth the basis for requesting such amounts), for all reasonable
losses, expenses and liabilities (including any interest paid or calculated to
be due and payable by such Lender to lenders of funds borrowed by it to make or
carry its LIBOR Rate Loans and any loss, expense or liability sustained by such
Lender in connection with the liquidation or re-employment of such funds but
excluding loss of anticipated profits) which such Lender may sustain: (i) if for
any reason (other than a default by such Lender) a borrowing of any LIBOR Rate
Loan does not occur on a date specified therefor in a Funding Notice or a
telephonic request for borrowing or a conversion to or continuation of any LIBOR
Rate Loan does not occur on a date specified therefor in a
Conversion/Continuation Notice or a telephonic request for conversion or
continuation; (ii) if any prepayment or other principal payment of, or any
conversion of, any of its LIBOR Rate Loans occurs on any day other than the last
day of an Interest Period applicable to that Term Loan (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise); or (iii) if any
prepayment of any of its LIBOR Rate Loans is not made on any date specified in a
notice of prepayment given by Company.

 

(d) Booking of LIBOR Rate Loans. Any Lender may make, carry or transfer LIBOR
Rate Loans at, to, or for the account of any of its branch offices or the office
of an Affiliate of such Lender.

 

(e) Assumptions Concerning Funding of LIBOR Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.17 and under Section 2.18 shall
be made as though such Lender had actually funded each of its relevant LIBOR
Rate Loans through the purchase of a LIBOR deposit bearing interest at the rate
obtained pursuant to clause (i) of the definition of Adjusted LIBOR Rate in an
amount equal to the amount of such LIBOR Rate Loan and having a maturity
comparable to the relevant Interest Period and through the transfer of such
LIBOR deposit from an offshore office of such Lender to a domestic office of
such Lender in the United States of America; provided, however, each Lender may
fund each of its LIBOR Rate Loans in any manner it sees fit and the foregoing
assumptions shall be utilized only for the purposes of calculating amounts
payable under this Section 2.17 and under Section 2.18.

 



  44 

 

 

Section 2.18. Increased Costs; Capital Adequacy.

 

(a) Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.19 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that any law, treaty or governmental rule, regulation or order,
or any change therein or in the interpretation, administration or application
thereof (including the introduction of any new law, treaty or governmental rule,
regulation or order), or any determination of a court or other Governmental
Authority, in each case that becomes effective after the date hereof, or
compliance by such Lender with any guideline, request or directive issued or
made after the date hereof by any central bank or other governmental or
quasi-governmental authority (whether or not having the force of law): (i)
subjects such Lender (or its applicable lending office) to any additional Tax
(other than any Tax on the overall net income of such Lender) with respect to
this Agreement or any of the other Credit Documents or any of its obligations
hereunder or thereunder or any payments to such Lender (or its applicable
lending office) of principal, interest, fees or any other amount payable
hereunder; (ii) imposes, modifies or holds applicable any reserve (including any
marginal, emergency, supplemental, special or other reserve), special deposit,
compulsory loan, FDIC insurance or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, or advances or loans
by, or other credit extended by, or any other acquisition of funds by, any
office of such Lender (other than any such reserve or other requirements with
respect to LIBOR Rate Loans that are reflected in the definition of Adjusted
LIBOR Rate); or (iii) imposes any other condition (other than with respect to a
Tax matter) on or affecting such Lender (or its applicable lending office) or
its obligations hereunder or the London interbank market; and the result of any
of the foregoing is to increase the cost to such Lender of agreeing to make,
making or maintaining Term Loans hereunder or to reduce any amount received or
receivable by such Lender (or its applicable lending office) with respect
thereto; then, in any such case, Company shall promptly pay to such Lender, upon
receipt of the statement referred to in the next sentence, such additional
amount or amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as such Lender in its sole discretion shall
determine) as may be necessary to compensate such Lender for any such increased
cost or reduction in amounts received or receivable hereunder. Such Lender shall
deliver to Company (with a copy to Administrative Agent) a written statement,
setting forth in reasonable detail the basis for calculating the additional
amounts owed to such Lender under this Section 2.18(a), which statement shall be
conclusive and binding upon all parties hereto absent manifest error. For
purposes of this Section 2.18(a), (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank of International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III, shall in each case be deemed to be a “change in law”, regardless of
the date enacted, adopted or issued.

 

(b) Capital Adequacy Adjustment. In the event that any Lender shall have
determined (which determination shall, absent manifest effort, be final and
conclusive and binding upon all parties hereto) that (A) the adoption,
effectiveness, phase-in or applicability of any law, rule or regulation (or any
provision thereof) regarding capital adequacy, or any change therein or in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or (B) compliance by any Lender (or its applicable lending office) or
any company controlling such Lender with any guideline, request or directive
regarding capital adequacy (whether or not having the force of law) of any such
Governmental Authority, central bank or comparable agency, in each case after
the Closing Date, has or would have the effect of reducing the rate of return on
the capital of such Lender or any company controlling such Lender as a
consequence of, or with reference to, such Lender’s Term Loans or Multi-Draw
Term Loan Commitments or other obligations hereunder with respect to the Term
Loans to a level below that which such Lender or such controlling company could
have achieved but for such adoption, effectiveness, phase-in, applicability,
change or compliance (taking into consideration the policies of such Lender or
such controlling company with regard to capital adequacy), then from time to
time, within five (5) Business Days after receipt by Company from such Lender of
the statement referred to in the next sentence, Company shall pay to such Lender
such additional amount or amounts as will compensate such Lender or such
controlling company on an after-tax basis for such reduction. Such Lender shall
deliver to Company (with a copy to Administrative Agent) a written statement,
setting forth in reasonable detail the basis for calculating the additional
amounts owed to Lender under this Section 2.18(b), which statement shall be
conclusive and binding upon all parties hereto absent manifest error.

 



  45 

 

 

(c) For the avoidance of doubt, subsections (a) and (b) of this Section 2.18
shall apply to all requests, rules, guidelines or directives concerning
liquidity and capital adequacy issued by any United States regulatory authority
(i) under or in connection with the implementation of the Dodd-Frank Wall Street
Reform and Consumer Protection Act and (ii) in connection with the
implementation of the recommendations of the Bank for International Settlements
or the Basel Committee on Banking Regulations and Supervisory Practices (or any
successor or similar authority), regardless of the date adopted, issued,
promulgated or implemented (which determination shall, absent manifest error, be
final and conclusive and binding upon all parties hereto).

 

Section 2.19. Taxes; Withholding, etc.

 

(a) Payments to Be Free and Clear. All sums payable by any Credit Party
hereunder and under the other Credit Documents shall (except to the extent
required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax (other than a Tax on the overall net income
of any Lender) imposed, levied, collected, withheld or assessed by or within the
United States of America or any political subdivision in or of the United States
of America or any other jurisdiction from or to which a payment is made by or on
behalf of any Credit Party or by any federation or organization of which the
United States of America or any such jurisdiction is a member at the time of
payment.

 

(b) Withholding of Taxes. If any Credit Party or any other Person is required by
law to make any deduction or withholding on account of any such Tax from any sum
paid or payable by any Credit Party to Administrative Agent or any Lender under
any of the Credit Documents: (i) Company shall notify Administrative Agent of
any such requirement or any change in any such requirement as soon as Company
becomes aware of it; (ii) Company shall pay any such Tax before the date on
which penalties attach thereto, such payment to be made (if the liability to pay
is imposed on any Credit Party) for its own account or (if that liability is
imposed on Administrative Agent or such Lender, as the case may be) on behalf of
and in the name of Administrative Agent or such Lender; (iii) the sum payable by
such Credit Party in respect of which the relevant deduction, withholding or
payment is required shall be increased to the extent necessary to ensure that,
after the making of that deduction, withholding or payment, Administrative Agent
or such Lender, as the case may be, receives on the due date a net sum equal to
what it would have received had no such deduction, withholding or payment been
required or made; and (iv) within thirty days after paying any sum from which it
is required by law to make any deduction or withholding, and within thirty days
after the due date of payment of any Tax which it is required by clause (ii)
above to pay, Company shall deliver to Administrative Agent evidence
satisfactory to the other affected parties of such deduction, withholding or
payment and of the remittance thereof to the relevant taxing or other authority;
provided, no such additional amount shall be required to be paid to any Lender
under clause (iii) above except to the extent that any change after the date
hereof (in the case of each Lender listed on the signature pages hereof on the
Restatement Date) or after the effective date of the Assignment Agreement
pursuant to which such Lender became a Lender (in the case of each other Lender)
in any such requirement for a deduction, withholding or payment as is mentioned
therein shall result in an increase in the rate of such deduction, withholding
or payment from that in effect at the date hereof or at the date of such
Assignment Agreement in respect of payments to such Lender.

 



  46 

 

 

(c) Evidence of Exemption From U.S. Withholding Tax. Each Lender that is not a
United States Person (as such term is defined in Section 7701(a)(30) of the
Internal Revenue Code) for U.S. federal income tax purposes (a “Non-US Lender”)
shall deliver to Administrative Agent for transmission to Company, on or prior
to the Restatement Date (in the case of each Lender listed on the signature
pages hereof on the Restatement Date) or on or prior to the date of the
Assignment Agreement pursuant to which it becomes a Lender (in the case of each
other Lender), and at such other times as may be necessary in the determination
of Company or Administrative Agent (each in the reasonable exercise of its
discretion), (i) two original copies of Internal Revenue Service Form W-8BEN or
W-8ECI (or any successor forms), properly completed and duly executed by such
Lender, and such other documentation required under the Internal Revenue Code
and reasonably requested by Company to establish that such Lender is not subject
to deduction or withholding of United States federal income tax with respect to
any payments to such Lender of principal, interest, fees or other amounts
payable under any of the Credit Documents, or (ii) if such Lender is not a
“bank” or other Person described in Section 881(c)(3) of the Internal Revenue
Code and cannot deliver Internal Revenue Service Form W-8ECI pursuant to clause
(i) above, a Certificate Regarding Non-Bank Status together with two original
copies of Internal Revenue Service Form W-8BEN (or any successor form), properly
completed and duly executed by such Lender, and such other documentation
required under the Internal Revenue Code and reasonably requested by Company to
establish that such Lender is not subject to deduction or withholding of United
States federal income tax with respect to any payments to such Lender of
interest payable under any of the Credit Documents. If any Lender provides an
Internal Revenue Service Form W-8IMY, such Lender must also attach the
additional documentation that must be transmitted with Internal Revenue Service
Form W-8IMY, including the appropriate forms described in this Section 2.19(c).
Each Lender required to deliver any forms, certificates or other evidence with
respect to United States federal income tax withholding matters pursuant to this
Section 2.19(c) hereby agrees, from time to time after the initial delivery by
such Lender of such forms, certificates or other evidence, whenever a lapse in
time or change in circumstances renders such forms, certificates or other
evidence obsolete or inaccurate in any material respect, that such Lender shall
promptly deliver to Administrative Agent for transmission to Company two new
original copies of Internal Revenue Service Form W-8BEN or W-8ECI, or a
Certificate Regarding Non-Bank Status and two original copies of Internal
Revenue Service Form W-8BEN (or any successor form), as the case may be,
properly completed and duly executed by such Lender, and such other
documentation required under the Internal Revenue Code and reasonably requested
by Company to confirm or establish that such Lender is not subject to deduction
or withholding of United States federal income tax with respect to payments to
such Lender under the Credit Documents, or notify Administrative Agent and
Company of its inability to deliver any such forms, certificates or other
evidence. Company shall not be required to pay any additional amount to any
Non-US Lender under Section 2.19(b)(iii) if such Lender shall have failed (1) to
deliver the forms, certificates or other evidence referred to in the second
sentence of this Section 2.19(c), or (2) to notify Administrative Agent and
Company of its inability to deliver any such forms, certificates or other
evidence, as the case may be; provided, if such Lender shall have satisfied the
requirements of the first sentence of this Section 2.19(c) on the Restatement
Date or on the date of the Assignment Agreement pursuant to which it became a
Lender, as applicable, nothing in this last sentence of Section 2.19(c) shall
relieve Company of its obligation to pay any additional amounts pursuant this
Section 2.19 in the event that, as a result of any change in any applicable law,
treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Lender is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender is not subject to
withholding as described herein.

 



  47 

 

 

(d) Taxes Imposed under FATCA; FATCA Covenant.

 

(i) Notwithstanding anything to the contrary, Company shall be required to pay
any additional amount pursuant to Section 2.19(b) with respect to any United
States federal withholding tax imposed under FATCA.

 

(ii) If any payment made to a Lender would be subject to U.S. federal
withholding tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such Lender
shall deliver to Administrative Agent, at the time or times prescribed by law
and at such time or times reasonably requested by Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by Administrative Agent as may be necessary for
Administrative Agent to comply with its obligations under FATCA, to determine
that such Lender has or has not complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (ii), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement

 

Section 2.20. Obligation to Mitigate. Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Term Loans becomes aware of the occurrence of an event or the existence of a
condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender to receive payments under Section 2.17, 2.18 or 2.19,
it will, to the extent not inconsistent with the internal policies of such
Lender and any applicable legal or regulatory restrictions, use reasonable
efforts to (a) make, issue, fund or maintain its Credit Extensions, including
any Affected Loans, through another office of such Lender, or (b) take such
other measures as such Lender may deem reasonable, if as a result thereof the
circumstances which would cause such Lender to be an Affected Lender would cease
to exist or the additional amounts which would otherwise be required to be paid
to such Lender pursuant to Section 2.17, 2.18 or 2.19 would be materially
reduced and if, as determined by such Lender in its sole discretion, the making,
issuing, funding or maintaining of such Term Loans or Multi-Draw Term Loan
Commitments through such other office or in accordance with such other measures,
as the case may be, would not otherwise adversely affect such Term Loans or
Multi-Draw Term Loan Commitments or the interests of such Lender; provided, such
Lender will not be obligated to utilize such other office pursuant to this
Section 2.20 unless Company agrees to pay all incremental expenses incurred by
such Lender as a result of utilizing such other office as described above. A
certificate as to the amount of any such expenses payable by Company pursuant to
this Section 2.20 (setting forth in reasonable detail the basis for requesting
such amount) submitted by such Lender to Company (with a copy to Administrative
Agent) shall be conclusive absent manifest error.

 



  48 

 

 

Section 2.21. [Intentionally Omitted].

 

Section 2.22. Removal or Replacement of a Lender. Anything contained herein to
the contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to Company that such Lender is an
Affected Lender or that such Lender is entitled to receive payments under
Section 2.18, 2.19 or 2.20, (ii) the circumstances which have caused such Lender
to be an Affected Lender or which entitle such Lender to receive such payments
shall remain in effect, and (iii) such Lender shall fail to withdraw such notice
within five Business Days after Company’s request for such withdrawal; or (b) in
connection with any proposed amendment, modification, termination, waiver or
consent with respect to any of the provisions hereof as contemplated by Section
10.5(b), the consent of Administrative Agent shall have been obtained but the
consent of one or more of such other Lenders (each a “Non-Consenting Lender”)
whose consent is required shall not have been obtained; then, with respect to
each such Increased-Cost Lender or Non-Consenting Lender (the “Terminated
Lender”), Administrative Agent may (which, in the case of an Increased-Cost
Lender, only after receiving written request from Company to remove such
Increased-Cost Lender), by giving written notice to Company and any Terminated
Lender of its election to do so, elect to cause such Terminated Lender (and such
Terminated Lender hereby irrevocably agrees) to assign its outstanding Term
Loans and Multi-Draw Term Loan Commitment, if any, in full to one or more
Eligible Assignees (each a “Replacement Lender”) in accordance with the
provisions of Section 10.6 and Terminated Lender shall pay any fees payable
thereunder in connection with such assignment; provided, (1) on the date of such
assignment, the Replacement Lender shall pay to Terminated Lender an amount
equal to the sum of (A) an amount equal to the principal of, and all accrued
interest on, all outstanding Term Loans of the Terminated Lender and (B) an
amount equal to all accrued, but theretofore unpaid fees owing to such
Terminated Lender pursuant to Section 2.10; (2) on the date of such assignment,
Company shall pay any amounts payable to such Terminated Lender pursuant to
Section 2.18 or 2.19; and (3) in the event such Terminated Lender is a
Non-Consenting Lender, each Replacement Lender shall consent, at the time of
such assignment, to each matter in respect of which such Terminated Lender was a
Non-Consenting Lender. In the event that the Terminated Lender fails to execute
an Assignment Agreement pursuant to Section 10.6 within five Business Days after
receipt by the Terminated Lender of notice of replacement pursuant to this
Section 2.22 and presentation to such Terminated Lender of an Assignment
Agreement evidencing an assignment pursuant to this Section 2.22, the Terminated
Lender shall be deemed to have executed and delivered such Assignment Agreement,
and upon the execution and delivery of Assignment Agreement by the Replacement
Lender and Administrative Agent, shall be effective for purposes of this Section
2.22 and Section 10.6. Upon the prepayment of all amounts owing to any
Terminated Lender and the termination of such Terminated Lender’s Multi-Draw
Term Loan Commitments, if any, such Terminated Lender shall no longer constitute
a “Lender” for purposes hereof; provided, any rights of such Terminated Lender
to indemnification hereunder shall survive as to such Terminated Lender.

 



  49 

 

 

ARTICLE 3. CONDITIONS PRECEDENT

 

Section 3.1. Restatement Date. The amendment and restatement of the Existing
Credit Agreement as provided herein shall not become effective, and no Lender
shall have any obligation to make a Credit Extension hereunder on or after the
Restatement Date, unless and until each of the following conditions have been
satisfied, or waived in accordance with Section 10.5, on or before the
Restatement Date (except to the extent delivery may occur after the Restatement
Date pursuant to Section 5.15):

 

(a) Credit Documents. Administrative Agent shall have received sufficient copies
of (i) this Agreement executed and delivered by each Credit Party for each
Lender, (ii) that certain First Amendment to Intercreditor Agreement, dated as
of the date hereof, executed and delivered by the ABL Agent and each Credit
Party, and (iii) the Fee Letter, executed by the Company.

 

(b) Organizational Documents; Incumbency. Administrative Agent shall have
received (i) a certification by an Authorized Officer of Holdings that there has
been no change to any Organizational Documents of the Credit Parties from the
most recent copies delivered to the Administrative Agent; (ii) signature and
incumbency certificates of the officers of each Credit Party executing the
Credit Documents to which it is a party; (iii) resolutions of the Board of
Directors or similar governing body of each Credit Party approving and
authorizing the execution, delivery and performance of this Agreement, the other
Credit Documents and the Related Agreements to which it is a party or by which
it or its assets may be bound as of the Restatement Date, certified as of the
Restatement Date by its secretary or an assistant secretary as being in full
force and effect without modification or amendment; (iv) a good standing
certificate from the applicable Governmental Authority of each Credit Party’s
jurisdiction of incorporation, organization or formation and in each
jurisdiction in which it is qualified as a foreign corporation or other entity
to do business, each dated a recent date prior to the Restatement Date; and (v)
such other documents as Administrative Agent may reasonably request.

 

(c) Consummation of Bango Sale.

 

(i) All conditions to the Bango Sale set forth in Bango Sale Agreement shall
have been satisfied or the fulfillment of any such conditions shall have been
waived with the consent of Administrative Agent, Vertex Refining NV shall have
acquired substantially all Equity Interests in Bango Refining, the Bango Sale
shall have been consummated in accordance with the terms of the Bango Sale
Agreement and each of the other transactions contemplated to occur under the
Bango Sale Agreement on or prior to the Restatement Date shall have been, or
will contemporaneously with the amendment and restatement of the Existing
Agreement be, consummated.

 

(ii) Administrative Agent shall have received a fully executed or conformed copy
of the Bango Sale Agreement and each material agreement executed in connection
therewith. The Bango Sale Agreement and each such agreement shall be in full
force and effect, shall include terms and provisions reasonably satisfactory to
Administrative Agent and no provision thereof shall have been modified or waived
in any respect determined by Administrative Agent to be material, in each case
without the consent of Administrative Agent.

 



  50 

 

 

(d) Fox Loan and Fox Mortgage. Vertex Refining OH shall have entered into the
Fox Mortgage, the Fox Note and each other document to be executed in connection
with the Fox Loan, each such document shall be satisfactory in form and
substance to the Administrative Agent, and the Company shall have delivered a
certificate to the Administrative Agent and Lenders attaching true, correct and
complete copies of each such document. The Credit Parties shall have received
net cash proceeds of the Fox Loan in an amount at least equal to $5,150,000.

 

(e) Reserved.

 

(f) Governmental Authorizations and Consents. Each Credit Party shall have
obtained all Governmental Authorizations and all consents of other Persons, in
each case that are necessary or advisable in connection with the transactions
contemplated by the Credit Documents and the Bango Sale Agreement and each of
the foregoing shall be in full force and effect and in form and substance
reasonably satisfactory to Administrative Agent. All applicable waiting periods
shall have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose adverse conditions
on the transactions contemplated by the Credit Documents or the Related
Agreements or the financing thereof and no action, request for stay, petition
for review or rehearing, reconsideration, or appeal with respect to any of the
foregoing shall be pending, and the time for any applicable agency to take
action to set aside its consent on its own motion shall have expired.

 

(g) Joinder of Bango Refining. Collateral Agent shall have received (x) a duly
executed Counterpart Agreement with respect to Bango Refining, together with all
attachments thereto and (y) a duly executed joinder to the Intercreditor
Agreement with respect to Bango Refining.

 

(h) Restatement Date Certificate. Holdings and Company shall have delivered to
Administrative Agent an originally executed Restatement Date Certificate,
together with all attachments thereto.

 

(i) Bango Prepayment. Prior to or concurrently with the effectiveness of the
amendment and restatement of the Existing Agreement, in addition to the Fox
Prepayment, the Company shall prepay the term loan outstanding under the
Existing Credit Agreement in an aggregate amount of not less than $14,000,000
(the “Bango Prepayment”) out of the proceeds of the Bango Sale.

 

(j) Fox Prepayment. Prior to or concurrently with the effectiveness of the
amendment and restatement of the Existing Agreement, in addition to the Bango
Prepayment, the Company shall prepay the term loan outstanding under the
Existing Credit Agreement in an aggregate amount of not less than $2,000,000
(the “Fox Prepayment”) out of the proceeds of the Fox Loan.

 

(k) Restatement Date. The amendment and restatement of the Existing Agreement
shall have occurred on or prior to February 2, 2016.

 



  51 

 

 

(l) No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments, pending or
threatened in any court or before any arbitrator or Governmental Authority that,
in the reasonable discretion of Administrative Agent, singly or in the
aggregate, materially impairs the transactions contemplated by this Agreement or
the Bango Sale Agreement or the financing thereof, or that could have a Material
Adverse Effect.

 

(m) No Material Adverse Change. Since December 31, 2014, no event, circumstance
or change shall have occurred that has caused or evidences, either in any case
or in the aggregate, a Material Adverse Effect.

 

(n) Consent under ABL Credit Agreement. Administrative Agent shall have received
the consent of the ABL Agent to the Restatement Date Transactions, the amendment
and restatement of the Existing Agreement and the other transactions
contemplated by this Agreement, the Bango Sale Agreement and the Fox Note.

 

(o) Completion of Proceedings. All partnership, corporate and other proceedings
taken or to be taken in connection with the transactions contemplated hereby and
all documents incidental thereto not previously found acceptable by
Administrative Agent and its counsel shall be satisfactory in form and substance
to Administrative Agent and such counsel, and Administrative Agent, and such
counsel shall have received all such counterpart originals or certified copies
of such documents as Administrative Agent may reasonably request.

 

(p) Representations and Warranties; Event of Default. The representations and
warranties contained herein and in the other Credit Documents shall be true and
correct. No event shall have occurred and be continuing or would result from the
amendment and restatement of the Existing Agreement, the Restatement Date
Transactions, or the other transactions contemplated by the Bango Sale
Agreement, the Fox Note or this Agreement that would constitute an Event of
Default.

 

Each Lender, by delivering its signature page to this Agreement shall be deemed
to have acknowledged receipt of, and consented to and approved, each Credit
Document and each other document required to be approved by any Agent, Requisite
Lenders or Lenders, as applicable on the Restatement Date.

 

Section 3.2. Conditions Subsequent.

 

Company shall fulfill, on or before the date applicable thereto (which date can
be extended in writing by Administrative Agent in its sole discretion), each of
the conditions subsequent specified in Section 5.15.

 

ARTICLE 4. REPRESENTATIONS AND WARRANTIES

 

In order to induce Agents and Lenders to enter into this Agreement and to make
each Credit Extension to be made thereby, each Credit Party represents and
warrants to each Agent and Lender, on the Restatement Date, that the following
statements are true and correct it being understood and agreed that the
representations and warranties made on the Restatement Date are deemed to be
made concurrently with the consummation of the Restatement Date Transactions,
the amendment and restatement of the Existing Agreement and the other
transactions contemplated by this Agreement, the Fox Note or the Bango Sale
Agreement to occur on the Restatement Date:

 



  52 

 

 

Section 4.1. Organization; Requisite Power and Authority; Qualification. Each of
Holdings and its Subsidiaries (a) is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization as identified
in Schedule 4.1, (b) has all requisite power and authority to own and operate
its properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Credit Documents to which it is a party and to
carry out the transactions contemplated thereby, and (c) is qualified to do
business and in good standing in every jurisdiction where its assets are located
and wherever necessary to carry out its business and operations, except in
jurisdictions where the failure to be so qualified or in good standing has not
had, and could not be reasonably expected to have, a Material Adverse Effect.

 

Section 4.2. Capital Stock and Ownership. The Capital Stock of each of Holdings
and its Subsidiaries has been duly authorized and validly issued and is fully
paid and non-assessable. Except as set forth on Schedule 4.2, as of the date
hereof, there is no existing option, warrant, call, right, commitment or other
agreement to which Holdings or any of its Subsidiaries is a party requiring, and
there is no membership interest or other Capital Stock of Holdings or any of its
Subsidiaries outstanding which upon conversion or exchange would require, the
issuance by Holdings or any of its Subsidiaries of any additional membership
interests or other Capital Stock of Holdings or any of its Subsidiaries or other
Securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest or other Capital Stock of
Holdings or any of its Subsidiaries. Schedule 4.2 correctly sets forth the
ownership interest of Holdings and each of its Subsidiaries in their respective
Subsidiaries as of the Restatement Date.

 

Section 4.3. Due Authorization. The execution, delivery and performance of the
Credit Documents have been duly authorized by all necessary action on the part
of each Credit Party that is a party thereto.

 

Section 4.4. No Conflict. The execution, delivery and performance by Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not (a)
violate any provision of any law or any governmental rule or regulation
applicable to Holdings or any of its Subsidiaries, any of the Organizational
Documents of Holdings or any of its Subsidiaries, or any order, judgment or
decree of any court or other agency of government binding on Holdings or any of
its Subsidiaries; (b) conflict with, result in a breach of or constitute (with
due notice or lapse of time or both) a default under any Contractual Obligation
of Holdings or any of its Subsidiaries; (c) result in or require the creation or
imposition of any Lien upon any of the properties or assets of Holdings or any
of its Subsidiaries (other than any Liens created under any of the Credit
Documents in favor of Collateral Agent, on behalf of Secured Parties); or (d)
require any approval of stockholders, members or partners or any approval or
consent of any Person under any Contractual Obligation of Holdings or any of its
Subsidiaries, except for such approvals or consents which will be obtained on or
before the Restatement Date and disclosed in writing to Lenders.

 



  53 

 

 

Section 4.5. Governmental Consents. The execution, delivery and performance by
Credit Parties of the Credit Documents to which they are parties and the
consummation of the transactions contemplated by the Credit Documents do not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by, any Governmental Authority except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Collateral Agent for filing and/or recordation, as of the Restatement Date.

 

Section 4.6. Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.

 

Section 4.7. Historical Financial Statements. The Historical Financial
Statements were prepared in conformity with GAAP and fairly present, in all
material respects, the financial position, on a consolidated basis, of the
Persons described in such financial statements as at the respective dates
thereof and the results of operations and cash flows, on a consolidated basis,
of the entities described therein for each of the periods then ended, subject,
in the case of any such unaudited financial statements, to changes resulting
from audit and normal year-end adjustments. As of the Restatement Date, neither
Holdings nor any of its Subsidiaries has any contingent liability or liability
for taxes, long-term lease or unusual forward or long-term commitment that is
not reflected in the financial statements previously delivered pursuant to
Section 5.1 or the notes thereto and which in any such case is material in
relation to the business, operations, properties, assets or financial condition
of Holdings and any of its Subsidiaries taken as a whole.

 

Section 4.8. Projections. On and as of the Closing Date, the Projections of
Holdings and its Subsidiaries for the period of Fiscal Year 2014 through and
including Fiscal Year 2018, including monthly projections for each month during
the Fiscal Year in which the Closing Date takes place, (the “Projections”) are
based on good faith estimates and assumptions made by the management of
Holdings; provided, the Projections are not to be viewed as facts and that
actual results during the period or periods covered by the Projections may
differ from such Projections and that the differences may be material; provided
further, as of the Closing Date, management of Holdings believed that the
Projections were reasonable and attainable.

 

Section 4.9. No Material Adverse Change. Since December 31, 2013, no event,
circumstance or change has occurred that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect.

 

Section 4.10. No Restricted Junior Payments. Since December 31, 2013, neither
Holdings nor any of its Subsidiaries has directly or indirectly declared,
ordered, paid or made, or set apart any sum or property for, any Restricted
Junior Payment or agreed to do so except as permitted pursuant to Section 6.5.

 



  54 

 

 

Section 4.11. Adverse Proceedings, etc. There are no Adverse Proceedings,
individually or in the aggregate, that could reasonably be expected to have a
Material Adverse Effect. Neither Holdings nor any of its Subsidiaries (a) is in
violation of any applicable laws (including Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, or (b) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or any federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

Section 4.12. Payment of Taxes. Except as otherwise permitted under Section 5.3,
all tax returns and reports of Holdings and its Subsidiaries required to be
filed by any of them have been timely filed, and all taxes shown on such tax
returns to be due and payable and all assessments, fees and other governmental
charges upon Holdings and its Subsidiaries and upon their respective properties,
assets, income, businesses and franchises which are due and payable have been
paid when due and payable. Holdings knows of no proposed tax assessment against
Holdings or any of its Subsidiaries which is not being actively contested by
Holdings or such Subsidiary in good faith and by appropriate proceedings;
provided, such reserves or other appropriate provisions, if any, as shall be
required in conformity with GAAP shall have been made or provided therefor.

 

Section 4.13. Properties.

 

(a) Title. Each of Holdings and its Subsidiaries has (i) good, sufficient and
legal title to (in the case of fee interests in real property), (ii) valid
leasehold interests in (in the case of leasehold interests in real or personal
property), and (iii) good title to (in the case of all other personal property),
all of their respective properties and assets reflected in the most recent
financial statements delivered pursuant to Section 5.1, in each case except for
assets disposed of since the date of such financial statements in the ordinary
course of business or as otherwise permitted under Section 6.9. Except as
permitted by this Agreement, all such properties and assets are free and clear
of Liens.

 

(b) Real Estate. As of the Restatement Date, Schedule 4.13 contains a true,
accurate and complete list of (i) all Real Estate Assets, and (ii) all leases,
subleases or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) affecting each Real Estate
Asset of any Credit Party, regardless of whether such Credit Party is the
landlord or tenant (whether directly or as an assignee or successor in interest)
under such lease, sublease or assignment. Each agreement listed in clause (ii)
of the immediately preceding sentence is in full force and effect and Holdings
does not have knowledge of any default that has occurred and is continuing
thereunder, and each such agreement constitutes the legally valid and binding
obligation of each applicable Credit Party, enforceable against such Credit
Party in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles. None of the
Real Estate Assets listed on Schedule 4.13 are Material Real Estate Assets,
other than the Real Estate Assets listed on Schedule 3.1(h).

 



  55 

 

 

Section 4.14. Environmental Matters. Neither Holdings nor any of its
Subsidiaries nor any of their respective Facilities or operations are subject to
any outstanding written order, consent decree or settlement agreement with any
Person relating to any Environmental Law, any Environmental Claim, or any
Hazardous Materials Activity that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. Except as set forth on
Schedule 4.14, Holdings nor any of its Subsidiaries has received any letter or
request for information under Section 104 of the Comprehensive Environmental
Response, Compensation, and Liability Act (42 U.S.C. § 9604) or any comparable
state law. There are and, to each of Holdings’ and its Subsidiaries’ knowledge,
have been, no conditions, occurrences, or Hazardous Materials Activities which
could reasonably be expected to form the basis of an Environmental Claim against
Holdings or any of its Subsidiaries that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect. Other than the
processing of used motor oil in the ordinary course of its business in all
material respects in accordance with Environmental Laws, (i) neither Holdings
nor any of its Subsidiaries nor, to any Credit Party’s knowledge, any
predecessor of Holdings or any of its Subsidiaries has filed any notice under
any Environmental Law indicating past or present treatment of Hazardous
Materials at any Facility, and (ii) none of Holdings’ or any of its
Subsidiaries’ operations involves the generation, transportation, treatment,
storage or disposal of hazardous waste, as defined under 40 C.F.R. Parts 260-270
or any state equivalent. Compliance with all current or reasonably foreseeable
future requirements pursuant to or under Environmental Laws could not be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect. No event or condition has occurred or is occurring with respect
to Holdings or any of its Subsidiaries relating to any Environmental Law, any
Release of Hazardous Materials, or any Hazardous Materials Activity which
individually or in the aggregate has had, or could reasonably be expected to
have, a Material Adverse Effect.

 

Section 4.15. No Defaults. Neither Holdings nor any of its Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations, and no
condition exists which, with the giving of notice or the lapse of time or both,
could constitute such a default, except where the consequences, direct or
indirect, of such default or defaults, if any, could not reasonably be expected
to have a Material Adverse Effect.

 

Section 4.16. Material Contracts. Schedule 4.16 contains a true, correct and
complete list of all Material Contracts in effect on the Restatement Date,
which, together with any updates provided pursuant to Section 5.1(l), all such
Material Contracts are in full force and effect and no defaults currently exist
thereunder (other than as described in Schedule 4.16 or in such updates). On the
Restatement Date, all parties to whom any deferred purchase price or “earn-out”
obligations are owed by Holdings or any of its Subsidiaries have executed and
delivered to the Administrative Agent an Earnout Subordination Agreement, other
than Kevin Ellis.

 

Section 4.17. Governmental Regulation. Neither Holdings nor any of its
Subsidiaries is subject to regulation under the Public Utility Holding Company
Act of 2005, the Federal Power Act or the Investment Company Act of 1940 or
under any other federal or state statute or regulation which may limit its
ability to incur Indebtedness or which may otherwise render all or any portion
of the Obligations unenforceable. Neither Holdings nor any of its Subsidiaries
is a “registered investment company” or a company “controlled” by a “registered
investment company” or a “principal underwriter” of a “registered investment
company” as such terms are defined in the Investment Company Act of 1940.

 



  56 

 

 

Section 4.18. Margin Stock. Neither Holdings nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock. No
part of the proceeds of the Term Loans made to such Credit Party will be used to
purchase or carry any such Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any such Margin Stock or for any purpose that
violates, or is inconsistent with, the provisions of Regulation T, U or X of the
Board of Governors of the Federal Reserve System.

 

Section 4.19. Employee Matters. Neither Holdings nor any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against Holdings or any of its Subsidiaries, or to the best knowledge of
Holdings and Company, threatened against any of them before the National Labor
Relations Board and no grievance or arbitration proceeding arising out of or
under any collective bargaining agreement that is so pending against Holdings or
any of its Subsidiaries or to the best knowledge of Holdings and Company,
threatened against any of them, (b) no strike or work stoppage in existence or
threatened involving Holdings or any of its Subsidiaries, and (c) to the best
knowledge of Holdings and Company, no union representation question existing
with respect to the employees of Holdings or any of its Subsidiaries and, to the
best knowledge of Holdings and Company, no union organization activity that is
taking place, except (with respect to any matter specified in clause (a), (b) or
(c) above, either individually or in the aggregate) such as is not reasonably
likely to have a Material Adverse Effect.

 

Section 4.20. Employee Benefit Plans. Holdings, each of its Subsidiaries and
each of their respective ERISA Affiliates are in compliance with all applicable
provisions and requirements of ERISA and the Internal Revenue Code and the
regulations and published interpretations thereunder with respect to each
Employee Benefit Plan, and have performed all their obligations under each
Employee Benefit Plan. Each Employee Benefit Plan which is intended to qualify
under Section 401(a) of the Internal Revenue Code has received a favorable
determination letter from the Internal Revenue Service indicating that such
Employee Benefit Plan is so qualified and nothing has occurred subsequent to the
issuance of such determination letter which would cause such Employee Benefit
Plan to lose its qualified status. No liability to the PBGC (other than required
premium payments), the Internal Revenue Service, any Employee Benefit Plan or
any trust established under Title IV of ERISA has been or is expected to be
incurred by Holdings, any of its Subsidiaries or any of their ERISA Affiliates.
No ERISA Event has occurred or is reasonably expected to occur. Except to the
extent required under Section 4980B of the Internal Revenue Code or similar
state laws, no Employee Benefit Plan provides health or welfare benefits
(through the purchase of insurance or otherwise) for any retired or former
employee of Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates. The present value of the aggregate benefit liabilities under each
Pension Plan sponsored, maintained or contributed to by Holdings, any of its
Subsidiaries or any of their ERISA Affiliates (determined as of the end of the
most recent plan year on the basis of the actuarial assumptions specified for
funding purposes in the most recent actuarial valuation for such Pension Plan),
did not exceed the aggregate current value of the assets of such Pension Plan.
As of the most recent valuation date for each Multiemployer Plan for which the
actuarial report is available, the potential liability of Holdings, its
Subsidiaries and their respective ERISA Affiliates for a complete withdrawal
from such Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, based on information available pursuant to Section 4221(e)
of ERISA is zero. Holdings, each of its Subsidiaries and each of their ERISA
Affiliates have complied with the requirements of Section 515 of ERISA with
respect to each Multiemployer Plan and are not in material “default” (as defined
in Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer
Plan.

 



  57 

 

 

Section 4.21. Certain Fees. No broker’s or finder’s fee or commission will be
payable with respect hereto or any of the transactions contemplated hereby.

 

Section 4.22. Solvency. Each Credit Party is and, upon the incurrence of any
Credit Extension by such Credit Party on any date on which this representation
and warranty is made, will be, Solvent.

 

Section 4.23. Bango Sale Agreement.

 

(a) Delivery. Holdings and Company have delivered to Administrative Agent
complete and correct copies of (i) the Bango Sale Agreement and material
document executed in connection therewith and all exhibits and schedules thereto
as of the date hereof, and (ii) copies of any material amendment, restatement,
supplement or other modification to or waiver of each such agreement entered
into after the Restatement Date.

 

(b) Representations and Warranties. Except to the extent otherwise expressly set
forth herein or in the schedules hereto, and subject to the qualifications set
forth therein, each of the representations and warranties given by any Credit
Party in the Bango Sale Agreement is true and correct in all material respects
as of the Restatement Date (or as of any earlier date to which such
representation and warranty specifically relates). Notwithstanding anything in
the Bango Sale Agreement to the contrary, the representations and warranties of
each Credit Party set forth in this Section 4.23 shall, solely for purposes
hereof, survive the Restatement Date for the benefit of Lenders.

 

(c) Governmental Approvals. All Governmental Authorizations and all other
authorizations, approvals and consents of any other Person required by the Bango
Sale Agreement or to consummate the Restatement Date Transactions have been
obtained and are in full force and effect.

 

(d) Conditions Precedent. On the Restatement Date, (i) all of the conditions to
effecting or consummating the Bango Sale set forth in the Bango Sale Agreement
have been duly satisfied or, with the consent of Administrative Agent, waived,
and (ii) the Restatement Date Transactions and the other transactions
contemplated by the Bango Sale Agreement to occur on or prior to the Restatement
Date have been consummated in accordance with the Bango Sale Agreement and all
applicable laws.

 

(e) Following the consummation of the Restatement Date Transactions, neither
Vertex Refining NV nor Bango Refining has any Material Real Estate Assets or any
other material assets other than any insurance claim, and the related business
interruption proceeds or settlement amount received, with respect to Bango
Refining NV relating to events occurring prior to the Restatement Date.

 



  58 

 

 

Section 4.24. Compliance with Statutes, etc. Each of Holdings and its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all Governmental
Authorities, in respect of the conduct of its business and the ownership of its
property (including compliance with all applicable Environmental Laws with
respect to any Real Estate Asset or governing its business and the requirements
of any permits issued under such Environmental Laws with respect to any such
Real Estate Asset or the operations of Holdings or any of its Subsidiaries),
except such non-compliance that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

Section 4.25. Disclosure. No representation or warranty of any Credit Party
contained in any Credit Document or in any other documents, certificates or
written statements furnished to Lenders by or on behalf of Holdings or any of
its Subsidiaries for use in connection with the transactions contemplated hereby
contains any untrue statement of a material fact or omits to state a material
fact (known to Holdings or Company, in the case of any document not furnished by
either of them) necessary in order to make the statements contained herein or
therein not misleading in light of the circumstances in which the same were
made. Any projections and pro forma financial information contained in such
materials are based upon good faith estimates and assumptions believed by
Holdings or Company to be reasonable at the time made, it being recognized by
Lenders that such projections as to future events are not to be viewed as facts
and that actual results during the period or periods covered by any such
projections may differ from the projected results. There are no facts known (or
which should upon the reasonable exercise of diligence be known) to Holdings or
Company (other than matters of a general economic nature) that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect and that have not been disclosed herein or in such other documents,
certificates and statements furnished to Lenders for use in connection with the
transactions contemplated hereby.

 

Section 4.26. Patriot Act. To the extent applicable, each Credit Party is in
compliance, in all material respects, with the (i) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) and
any other enabling legislation or executive order relating thereto, and
(ii) Uniting and Strengthening America by Providing Appropriate Tools Required
to Intercept and Obstruct Terrorism (USA Patriot Act of 2001) (the “Act”). No
part of the proceeds of the Term Loans will be used, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

 

ARTICLE 5. AFFIRMATIVE COVENANTS

 

Each Credit Party covenants and agrees that so long as any Multi-Draw Term Loan
Commitment is in effect and until payment in full in cash of all Obligations,
each Credit Party shall perform, and shall cause each of its Subsidiaries to
perform, all covenants in this Article V.

 



  59 

 

 

Section 5.1. Financial Statements and Other Reports. Unless otherwise provided
below, Holdings will deliver to Administrative Agent and Lenders:

 

(a) Monthly Reports. As soon as available, and in any event within 30 days after
the end of each month (including months which began prior to the Restatement
Date), the consolidated balance sheet of Holdings and its Subsidiaries and a
consolidating balance sheet of Vertex Refining NV, in each case as at the end of
such month and the related consolidated statements of income, consolidated
statements of stockholders’ equity and consolidated statements of cash flows of
Holdings and its Subsidiaries and consolidating statements of income and cash
flows of Vertex Refining NV, in each case for such month and (commencing with
the fiscal month ending January 31, 2016) setting forth in comparative form the
corresponding figures from the Financial Plan for the current Fiscal Year, all
in reasonable detail, together with a schedule of reconciliations for any
reclassifications with respect to prior months or periods (and, in connection
therewith, copies of any restated financial statements for any impacted month or
period) a Financial Officer Certification with respect thereto and any other
operating reports prepared by management for such period;

 

(b) Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the end of each Fiscal Quarter of each Fiscal Year
(including the fourth Fiscal Quarter), the consolidated balance sheet of
Holdings and its Subsidiaries and the consolidating balance sheet of Vertex
Refining NV, in each case as at the end of such Fiscal Quarter and the related
consolidated statements of income, stockholders’ equity and cash flows of
Holdings and its Subsidiaries and consolidating statements of income and cash
flows of Vertex Refining NV, in each case for such Fiscal Quarter and for the
period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year, all in
reasonable detail, together with a Financial Officer Certification and a
Narrative Report with respect thereto;

 

(c) Annual Financial Statements. As soon as available, and in any event within
90 days after the end of each Fiscal Year, (i) the consolidated balance sheets
of Holdings and its Subsidiaries as at the end of such Fiscal Year and the
related consolidated statements of income, stockholders’ equity and cash flows
of Holdings and its Subsidiaries for such Fiscal Year, setting forth in each
case in comparative form the corresponding figures for the previous Fiscal Year
and the corresponding figures from the Financial Plan for the Fiscal Year
covered by such financial statements, in reasonable detail, together with a
Financial Officer Certification and a Narrative Report with respect thereto; and
(ii) with respect to such consolidated financial statements a report thereon of
LLB & Associates Ltd., LLP or other independent certified public accountants of
recognized national standing selected by Holdings, and reasonably satisfactory
to Administrative Agent (which report shall be unqualified as to going concern
and scope of audit, and shall state that such consolidated financial statements
fairly present, in all material respects, the consolidated financial position of
Holdings and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated in conformity with
GAAP applied on a basis consistent with prior years (except as otherwise
disclosed in such financial statements) and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards);

 



  60 

 

 

(d) Compliance Certificate. Together with each delivery of financial statements
of Holdings and its Subsidiaries pursuant to Sections 5.1(b) and 5.1(c), a duly
executed and completed Compliance Certificate;

 

(e) Statements of Reconciliation after Change in Accounting Principles. If, as a
result of any change in accounting principles and policies from those used in
the preparation of the Historical Financial Statements, the consolidated
financial statements of Holdings and its Subsidiaries delivered pursuant to
Section 5.1(b) or 5.1(c) will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance satisfactory to Administrative Agent;

 

(f) Notice of Default. Promptly upon any officer of Holdings or Company
obtaining knowledge (i) of any condition or event that constitutes a Default or
an Event of Default or that notice has been given to Holdings or Company with
respect thereto; (ii) that any Person has given any notice to Holdings or any of
its Subsidiaries or taken any other action with respect to any event or
condition set forth in Section 8.1(b); or (iii) of the occurrence of any event
or change that has caused or evidences, either in any case or in the aggregate,
a Material Adverse Effect, a certificate of its Authorized Officers specifying
the nature and period of existence of such condition, event or change, or
specifying the notice given and action taken by any such Person and the nature
of such claimed Event of Default, Default, default, event or condition, and what
action Company has taken, is taking and proposes to take with respect thereto;

 

(g) Notice of Litigation. Promptly upon any officer of Holdings or Company
obtaining knowledge of (i) the institution of, or non-frivolous threat of, any
Adverse Proceeding not previously disclosed in writing by Company to Lenders,
(ii) any material development in any Adverse Proceeding that, in the case of
either clause (i) or (ii) if adversely determined, involves monetary liability
greater than $100,000 individually or $250,000 in the aggregate or could be
reasonably expected to have a Material Adverse Effect, or seeks to enjoin or
otherwise prevent the consummation of, or to recover any damages or obtain
relief as a result of, the transactions contemplated hereby or (iii) any
substantial dispute with a Governmental Authority, written notice thereof
together with such other information as may be reasonably available to Holdings
or Company to enable Lenders and their counsel to evaluate such matters;

 

(h) ERISA. (i) Promptly upon becoming aware of the occurrence of or forthcoming
occurrence of any ERISA Event, a written notice specifying the nature thereof,
what action Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates has taken, is taking or proposes to take with respect thereto and,
when known, any action taken or threatened by the Internal Revenue Service, the
Department of Labor or the PBGC with respect thereto; and (ii) with reasonable
promptness, copies of (1) each Schedule B (Actuarial Information) to the annual
report (Form 5500 Series) filed by Holdings, any of its Subsidiaries or any of
their respective ERISA Affiliates with the Internal Revenue Service with respect
to each Pension Plan; (2) all notices received by Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates from a Multiemployer
Plan sponsor concerning an ERISA Event; and (3) copies of such other documents
or governmental reports or filings relating to any Employee Benefit Plan as
Administrative Agent shall reasonably request;

 



  61 

 

 

(i) Financial Plan. As soon as practicable and in any event no later than thirty
days prior to the beginning of each Fiscal Year, a consolidated plan and
financial forecast for such Fiscal Year and each Fiscal Year (or portion
thereof) through the final maturity date of the Term Loans (a “Financial Plan”),
including (i) a forecasted consolidated balance sheet and forecasted
consolidated statements of income and cash flows of Holdings and its
Subsidiaries for each such Fiscal Year, together with an explanation of the
assumptions on which such forecasts are based, (ii) forecasted consolidated
statements of income and cash flows of Holdings and its Subsidiaries for each
month of each such Fiscal Year, (iii) forecasts demonstrating projected
compliance with the requirements of Section 6.8 through the final maturity date
of the Term Loans, and (iv) forecasts demonstrating adequate liquidity through
the final maturity date of the Term Loans, together, in each case, with an
explanation of the assumptions on which such forecasts are based all in form and
substance reasonably satisfactory to Agents;

 

(j) Insurance Report. As soon as practicable and in any event by the last day of
each Fiscal Year, a report in form and substance satisfactory to Administrative
Agent outlining all material insurance coverage maintained as of the date of
such report by Holdings and its Subsidiaries and all material insurance coverage
planned to be maintained by Holdings and its Subsidiaries in the immediately
succeeding Fiscal Year;

 

(k) Notice of Change in Board of Directors. With reasonable promptness, written
notice of any change in the board of directors (or similar governing body) of
Holdings or Company;

 

(l) Notice Regarding Material Contracts. Promptly, and in any event within ten
Business Days (i) after any Material Contract of Holdings or any of its
Subsidiaries is terminated or amended in a manner that is materially adverse to
Holdings or such Subsidiary, as the case may be, or (ii) any new Material
Contract is entered into, a written statement describing such event, with copies
of such material amendments or new contracts, delivered to Administrative Agent
(to the extent such delivery is permitted by the terms of any such Material
Contract; provided, no such prohibition on delivery shall be effective if it
were bargained for by Holdings or its applicable Subsidiary with the intent of
avoiding compliance with this Section 5.1(l)), and an explanation of any actions
being taken with respect thereto;

 

(m) Environmental Reports, Audits and Notices. As soon as practicable following
receipt thereof, copies of all environmental audits and reports with respect to
environmental matters at any Facility or which relate to any environmental
liabilities of Holdings or its Subsidiaries or any notice of liability or
alleged liability under any Environmental Law arising out of or directly
affecting the properties or operations of the Credit Parties;

 

(n) Information Regarding Collateral. (a) Company will furnish to Collateral
Agent prior written notice of any change (i) in any Credit Party’s corporate
name, (ii) in any Credit Party’s identity or corporate structure, or (iii) in
any Credit Party’s Federal Taxpayer Identification Number. Company agrees not to
effect or permit any change referred to in the preceding sentence unless all
filings have been made under the UCC or otherwise that are required in order for
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected security interest in all the Collateral and for the
Collateral at all times following such change to have a valid, legal and
perfected security interest as contemplated in the Collateral Documents. Company
also agrees promptly to notify Collateral Agent if any material portion of the
Collateral is damaged or destroyed;

 



  62 

 

 

(o) Annual Collateral Verification. Each year, at the time of delivery of annual
financial statements with respect to the preceding Fiscal Year pursuant to
Section 5.1(c), Company shall deliver to Collateral Agent an Officer’s
Certificate (i) either confirming that there has been no change in such
information since the date of the Collateral Questionnaire delivered on the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section and/or identifying such changes, or (ii) certifying that all UCC
financing statements (including fixtures filings, as applicable) or other
appropriate filings, recordings or registrations, have been filed of record in
each governmental, municipal or other appropriate office in each jurisdiction
identified in the Collateral Questionnaire or pursuant to clause (i) above to
the extent necessary to protect and perfect the security interests under the
Collateral Documents for a period of not less than 18 months after the date of
such certificate (except as noted therein with respect to any continuation
statements to be filed within such period);

 

(p) Aging Reports. Upon request of the Agent, (i) a summary of the accounts
receivable aging report of each Credit Party as of the end of such period, and
(ii) a summary of accounts payable aging report of each Credit Party as of the
end of such period;

 

(q) Metric Reports. Together with each delivery of financial statements of the
Company and each other Credit Party pursuant to Section 5.1(a), a report setting
forth certain key performance indicators, including monthly input and output
volumes, sales price per gallon and costs per gallon, in a form consistent with
the reports delivered to the Agent prior to the Closing Date.

 

(r) Tax Returns;. As soon as practicable and in any event within fifteen (15)
days following the filing thereof, copies of each federal income tax return
filed by or on behalf of any Credit Party.

 

(s) Borrowing Base Certificates. No less frequently than monthly, (i) a
borrowing base certificate as of the last day of such month certifying as to the
Borrowing Base (as defined under the ABL Credit Agreement), and (ii) all
supporting information for the calculation of the Borrowing Base, including
supporting schedules, inventory listings, accounts payable, accounts receivable
agings and such other information as the ABL Agent may have delivered.

 

(t) Appraisals; Field Exams. Promptly following completion thereof, copies of
any appraisals and field exams delivered under the ABL Credit Agreement, to the
extent made available by ABL Lender.

 

(u) Notices and information furnished under the ABL Credit Agreement and Fox
Note. (i) A copy of each item received or delivered by any Credit Party pursuant
to Sections 8 and 13 of the ABL Credit Agreement and each loan request delivered
under the ABL Credit Agreement; provided, that the inventory status reports and
loan and collateral descriptions required to be delivered under Sections
13(a)(vi) and (vii) of the ABL Credit Agreement shall not be required to be
delivered more frequently than once in any fiscal month under this Section
5.1(u) and (ii) a copy of each report, document or material notice delivered by
any Credit Party pursuant to the Fox Note.

 



  63 

 

 

(v) ABL Loan Certificate. Concurrently with the delivery of the financial
statements pursuant to Section 5.1(a), any borrowing base certificate pursuant
to Section 5.1(s) and any Loan Request pursuant to Section 5.1(u), a certificate
from an Authorized Officer demonstrating that (after giving pro forma effect to
such Loan Request in the case of a certificate delivered together with a Loan
Request), (x) the Leverage Ratio (measuring Consolidated Adjusted EBITDA for the
most recently ended twelve month period for which financial statements have been
delivered) would not exceed the maximum Leverage Ratio permitted under Section
6.8(b) with respect to the immediately preceding Fiscal Quarter and (y)
Consolidated Liquidity shall not be less than the minimum Consolidated Liquidity
set forth in Section 6.8(d); provided, however, that (i) clause (x) above shall
be suspended and have no effect from the Second Amendment Effective Date through
but excluding March 31, 2016, (ii) during the period commencing on March 31,
2016 and continuing through but excluding June 30, 2016, for purposes of clause
(x) above, Consolidated Adjusted EBITDA shall be measured for the six-month
period ending on the last day of the most recently ended fiscal month for which
financial statements have been delivered under Section 5.1(a), multiplied by 2,
and (iii) during the period commencing on June 30, 2016 and continuing through
but excluding September 30, 2016, Consolidated Adjusted EBITDA shall be measured
for the nine-month period ending on the last day of the most recently ended
fiscal month for which financial statements have been delivered under Section
5.1(a), multiplied by 4/3.

 

(w) Other Information. (A) Promptly upon request by Administrative Agent, copies
of (i) all financial statements, reports, notices and proxy statements sent or
made available generally by Holdings to its security holders acting in such
capacity or by any Subsidiary of Holdings to its security holders other than
Holdings or another Subsidiary of Holdings, (ii) all regular and periodic
reports and all registration statements and prospectuses, if any, filed by
Holdings or any of its Subsidiaries with any securities exchange or with the
Securities and Exchange Commission or any governmental or private regulatory
authority, (iii) all press releases and other statements made available
generally by Holdings or any of its Subsidiaries to the public concerning
material developments in the business of Holdings or any of its Subsidiaries,
and (B) such other information and data with respect to Holdings or any of its
Subsidiaries as from time to time may be reasonably requested by Administrative
Agent.

 

Section 5.2. Existence. Except as otherwise permitted under Section 6.9, each
Credit Party will, and will cause each of its Subsidiaries to, at all times
preserve and keep in full force and effect its existence and all rights and
franchises, licenses and permits material to its business; provided, no Credit
Party or any of its Subsidiaries shall be required to preserve any such
existence, right or franchise, licenses and permits if such Person’s board of
directors (or similar governing body) shall determine that the preservation
thereof is no longer desirable in the conduct of the business of such Person,
and that the loss thereof is not disadvantageous in any material respect to such
Person or to Lenders.

 



  64 

 

 

Section 5.3. Payment of Taxes and Claims. Each Credit Party will, and will cause
each of its Subsidiaries to, pay all Taxes imposed upon it or any of its
properties or assets or in respect of any of its income, businesses or
franchises before any penalty or fine accrues thereon, and all claims (including
claims for labor, services, materials and supplies) for sums that have become
due and payable and that by law have or may become a Lien upon any of its
properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided, no such Tax or claim need be paid if it
is being contested in good faith by appropriate proceedings promptly instituted
and diligently conducted, so long as (a) adequate reserve or other appropriate
provision, as shall be required in conformity with GAAP shall have been made
therefor, and (b) in the case of a Tax or claim which has or may become a Lien
against any of the Collateral, such contest proceedings conclusively operate to
stay the sale of any portion of the Collateral to satisfy such Tax or claim. No
Credit Party will, nor will it permit any of its Subsidiaries to, file or
consent to the filing of any consolidated income tax return with any Person
(other than Holdings or any of its Subsidiaries). In addition, Company agrees to
pay to the relevant Governmental Authority in accordance with applicable law any
current or future stamp or documentary taxes or any other excise or property
taxes, charges or similar levies (including, without limitation, mortgage
recording taxes, transfer taxes and similar fees) imposed by any Governmental
Authority that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement.

 

Section 5.4. Maintenance of Properties. Each Credit Party will, and will cause
each of its Subsidiaries to, maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear excepted, all material
properties used or useful in the business of Holdings and its Subsidiaries and
from time to time will make or cause to be made all appropriate repairs,
renewals and replacements thereof.

 

Section 5.5. Insurance. Holdings will maintain or cause to be maintained, with
financially sound and reputable insurers, (i) business interruption insurance
reasonably satisfactory to Administrative Agent, and (ii) casualty insurance,
such public liability insurance, third party property damage insurance with
respect to liabilities, losses or damage in respect of the assets, properties
and businesses of Holdings and its Subsidiaries as may customarily be carried or
maintained under similar circumstances by Persons of established reputation
engaged in similar businesses, in each case in such amounts (giving effect to
self-insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as shall be customary for such Persons. Without
limiting the generality of the foregoing, Holdings will maintain or cause to be
maintained (a) flood insurance with respect to each Flood Hazard Property that
is located in a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations of the Board
of Governors of the Federal Reserve System, and (b) replacement value casualty
insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times carried or maintained under similar circumstances by
Persons of established reputation engaged in similar businesses. Each such
policy of insurance shall (i) name Collateral Agent, on behalf of Lenders as an
additional insured thereunder as its interests may appear, and (ii) in the case
of each casualty insurance policy, contain a loss payable clause or endorsement,
satisfactory in form and substance to Collateral Agent, that names Collateral
Agent, on behalf of Secured Parties as the loss payee thereunder and provides
for at least thirty (30) days’ prior written notice to Collateral Agent of any
modification or cancellation of such policy.

 



  65 

 

 

Section 5.6. Inspections. Each Credit Party will, and will cause each of its
Subsidiaries to, permit any authorized representatives designated by any Agent
or any Lender to visit and inspect any of the properties of any Credit Party and
any of its respective Subsidiaries, to inspect, copy and take extracts from its
and their financial and accounting records, and to discuss its and their
affairs, finances and accounts with its and their officers and independent
public accountants, all upon reasonable notice and at such reasonable times
during normal business hours and as often as may reasonably be requested.

 

Section 5.7. Lenders Meetings. Holdings and Company will, upon the request of
Administrative Agent or Requisite Lenders, participate in a meeting of
Administrative Agent and Lenders once during each Fiscal Year to be held at
Company’s corporate offices (or at such other location as may be agreed to by
Company and Administrative Agent) at such time as may be agreed to by Company
and Administrative Agent.

 

Section 5.8. Compliance with Laws; Contractual Obligations. Each Credit Party
will comply, and shall cause each of its Subsidiaries and all other Persons, if
any, on or occupying any Facilities to comply, with the requirements of all
applicable laws, rules, regulations and orders of any Governmental Authority
(including all Environmental Laws) and Contractual Obligations, noncompliance
with which could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

Section 5.9. Environmental.

 

(a) Environmental Disclosure. Holdings will deliver to Administrative Agent and
Lenders:

 

(i) as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of Holdings or any of its Subsidiaries
or by independent consultants, Governmental Authorities or any other Persons,
with respect to significant environmental matters at any Facility or with
respect to any Environmental Claims;

 

(ii) promptly upon the occurrence thereof, written notice describing in
reasonable detail (1) any Release required to be reported to any federal, state
or local governmental or regulatory agency under any applicable Environmental
Laws, (2) any remedial action taken by Holdings or any other Person in response
to (A) any Hazardous Materials Activities the existence of which has a
reasonable possibility of resulting in one or more Environmental Claims having,
individually or in the aggregate, a Material Adverse Effect, or (B) any
Environmental Claims that, individually or in the aggregate, have a reasonable
possibility of resulting in a Material Adverse Effect, and (3) Holdings or
Company’s discovery of any occurrence or condition on any real property
adjoining or in the vicinity of any Facility that could cause such Facility or
any part thereof to be subject to any material restrictions on the ownership,
occupancy, transferability or use thereof under any Environmental Laws;

  

  66 

 



 

(iii) as soon as practicable following the sending or receipt thereof by
Holdings or any of its Subsidiaries, a copy of any and all written
communications with respect to (1) any Environmental Claims that, individually
or in the aggregate, have a reasonable possibility of giving rise to a Material
Adverse Effect, (2) any Release required to be reported to any Governmental
Authority, and (3) any request for information from any Governmental Authority
that suggests such agency is investigating whether Holdings or any of its
Subsidiaries may be potentially responsible for any Hazardous Materials
Activity;

 

(iv) prompt written notice describing in reasonable detail (1) any proposed
acquisition of stock, assets, or property by Holdings or any of its Subsidiaries
that could reasonably be expected to (A) expose Holdings or any of its
Subsidiaries to, or result in, Environmental Claims that could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
(B) affect the ability of Holdings or any of its Subsidiaries to maintain in
full force and effect all material Governmental Authorizations required under
any Environmental Laws for their respective operations and (2) any proposed
action to be taken by Holdings or any of its Subsidiaries to modify current
operations in a manner that could reasonably be expected to subject Holdings or
any of its Subsidiaries to any additional material obligations or requirements
under any Environmental Laws; and

 

(v) with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by Administrative Agent in relation to
any matters disclosed pursuant to this Section 5.9(a).

 

(b) Hazardous Materials Activities, Etc. Each Credit Party shall promptly take,
and shall cause each of its Subsidiaries promptly to take, any and all actions
necessary to (i) cure any violation of applicable Environmental Laws by such
Credit Party or its Subsidiaries that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and (ii) make an
appropriate response to any Environmental Claim against such Credit Party or any
of its Subsidiaries and discharge any obligations it may have to any Person
thereunder where failure to do so could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

Section 5.10. Subsidiaries. In the event that any Person becomes a Subsidiary of
Company after the Closing Date, Company shall (a) concurrently with such Person
becoming a Subsidiary cause such Subsidiary to become a Guarantor hereunder and
a Grantor under the Pledge and Security Agreement by executing and delivering to
Administrative Agent and Collateral Agent a Counterpart Agreement, and (b) take
all such actions and execute and deliver, or cause to be executed and delivered,
all such documents, instruments, agreements, and certificates as the
Administrative Agent shall request. With respect to each such Subsidiary,
Company shall promptly send to Administrative Agent written notice setting forth
with respect to such Person (i) the date on which such Person became a
Subsidiary of Company, and (ii) all of the data required to be set forth in
Schedules 4.1 and 4.2 with respect to all Subsidiaries of Company; provided,
such written notice shall be deemed to supplement Schedule 4.1 and 4.2 for all
purposes hereof.

 



  67 

 

 

Section 5.11. Additional Material Real Estate Assets. In the event that any
Credit Party acquires or leases a Material Real Estate Asset after the Closing
Date (other than the Real Estate Asset located at 4021 and 4001 East 5th Avenue,
Columbus, Ohio 43219) or a Real Estate Asset owned or leased on the Closing Date
becomes a Material Real Estate Asset and such interest has not otherwise been
made subject to the Lien of the Collateral Documents in favor of Collateral
Agent, for the benefit of Secured Parties, then such Credit Party,
contemporaneously with acquiring such Material Real Estate Asset, or promptly
after a Real Estate Asset owned or leased on the Closing Date becomes a Material
Real Estate Asset, shall take all such actions and execute and deliver, or cause
to be executed and delivered, all such mortgages, documents, instruments,
agreements, environmental reports, opinions and certificates with respect to
each such Material Real Estate Asset that Collateral Agent shall request,
including, without limitation, to create in favor of Collateral Agent, for the
benefit of Secured Parties, a valid and, subject to any filing and/or recording
referred to herein, perfected First Priority security interest in such Material
Real Estate Assets. In addition to the foregoing, Company shall, at the request
of Requisite Lenders, deliver, from time to time, to Administrative Agent such
appraisals as are required by law or regulation of Real Estate Assets with
respect to which Collateral Agent has been granted a Lien.

 

Section 5.12. Further Assurances. At any time or from time to time upon the
request of Administrative Agent, each Credit Party will, at its expense,
promptly execute, acknowledge and deliver such further documents and do such
other acts and things as Administrative Agent or Collateral Agent may reasonably
request in order to effect fully the purposes of the Credit Documents, including
providing Lenders with any information reasonably requested pursuant to Section
10.21. In furtherance and not in limitation of the foregoing, each Credit Party
shall take such actions as Administrative Agent or Collateral Agent may
reasonably request from time to time to ensure that the Obligations are
guaranteed by the Guarantors and are secured by substantially all of the assets
of Holdings, and its Subsidiaries and all of the outstanding Capital Stock of
Company and its Subsidiaries.

 

Section 5.13. Reserved.

 

Section 5.14. Miscellaneous Business Covenants. Unless otherwise consented to by
Agents and Requisite Lenders:

 

(a) Non-Consolidation. Holdings will and will cause each of its Subsidiaries to:
(i) maintain entity records and books of account separate from those of any
other entity which is an Affiliate of such entity; (ii) not commingle its funds
or assets with those of any other entity which is an Affiliate of such entity;
and (iii) provide that its board of directors or other analogous governing body
will hold all appropriate meetings to authorize and approve such entity’s
actions, which meetings will be separate from those of other entities.

 



  68 

 

 

(b) Cash Management Systems. Holdings and its Subsidiaries shall establish and
maintain cash management systems reasonably acceptable to Administrative Agent,
including, without limitation, with respect to blocked account arrangements.

 

(c) Communication with Accountants. Each Credit Party executing this Agreement
authorizes Administrative Agent to communicate directly with such Credit Party’s
independent certified public accountants and authorizes and shall instruct those
accountants to communicate (including the delivery of audit drafts and letters
to management) with Administrative Agent and each Lender information relating to
any Credit Party with respect to the business, results of operations and
financial condition of any Credit Party; provided however, that Administrative
Agent or the applicable Lender, as the case may be, shall provide such Credit
Party with notice at least two (2) Business Days prior to first initiating any
such communication.

 

(d) Activities of Management. Each member of the senior management team of each
Credit Party shall devote all or substantially all of his or her professional
working time, attention, and energies to the management of the businesses of the
Credit Parties.

 

Section 5.15. Post-Closing Matters.

 

(a) On or prior to the date that is 45 days following the Restatement Date, each
of Vertex Refining OH, Vertex Refining NV and Bango Refining shall have caused
all of its Deposit Accounts to either be closed or to have become Controlled
Accounts.

 

(b) On or prior to the date that is 45 days following the Restatement Date, each
of Vertex Refining OH, Vertex Refining NV and Bango Refining shall have taken
all action necessary to appoint an agent in New York City for the purpose of
service of process in New York City and to have such agent agree in writing to
give Administrative Agent notice of any resignation of such service agent or
other termination of the agency relationship.

 

Section 5.16. Cooperation with Appraisers. Each Credit Party will, and will
cause each of its Subsidiaries to, permit any representatives of Business
Valuators & Appraisers, LLC to visit and inspect any of the properties of any
Credit Party and any of its respective Subsidiaries, to inspect, copy and take
extracts from its and their records, respond promptly to any documentary or
other requests by Business Valuators & Appraisers, LLC and to otherwise
cooperate with Business Valuators & Appraisers, LLC in its engagement.

 

ARTICLE 6. NEGATIVE COVENANTS

 

Each Credit Party covenants and agrees that, so long as any Multi-Draw Term Loan
Commitment is in effect and until payment in full in cash of all Obligations,
such Credit Party shall perform, and shall cause each of its Subsidiaries to
perform, all covenants in this Article VI.

 

Section 6.1. Indebtedness. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:

 

(a) the Obligations;

 



  69 

 

 

(b) Indebtedness of any Guarantor Subsidiary to Company or to any other
Guarantor, or of Company to any Guarantor Subsidiary; provided, (i) all such
Indebtedness shall be evidenced by promissory notes and all such notes shall be
subject to a First Priority Lien pursuant to the Pledge and Security Agreement,
(ii) all such Indebtedness shall be unsecured and subordinated in right of
payment to the payment in full of the Obligations pursuant to the terms of the
applicable promissory notes or an intercompany subordination agreement that in
any such case, is reasonably satisfactory to Administrative Agent, and (iii) any
payment by any such Guarantor Subsidiary under any guaranty of the Obligations
shall result in a pro tanto reduction of the amount of any Indebtedness owed by
such Subsidiary to Company or to any of its Subsidiaries for whose benefit such
payment is made;

 

(c) Indebtedness incurred by Holdings or any of its Subsidiaries under the ABL
Credit Agreement in an aggregate amount outstanding not to exceed $7,000,000 at
any time; provided, that

 

(1) notwithstanding the foregoing, the aggregate outstanding amount of
Indebtedness under the ABL Credit Agreement shall not exceed $6,000,000 at any
time during the period commencing on the Second Amendment Effective Date through
but excluding September 30, 2016,

 

(2) no Indebtedness may be borrowed or incurred under the ABL Credit Agreement
if after giving effect thereto (x) any Default or Event of Default has occurred
and is continuing hereunder, (y) the aggregate loans and letters of credit
extended under the ABL Credit Agreement would exceed the Borrowing Base (as
defined in the ABL Credit Agreement as in effect on the Restatement Date), or
(z) the Leverage Ratio (measuring Consolidated Adjusted EBITDA for the most
recently ended twelve month period for which financial statements have been
delivered) would exceed the maximum Leverage Ratio permitted under Section
6.8(b) with respect to the immediately preceding Fiscal Quarter, provided,
however, that (i) this clause (z) shall be suspended and have no effect from the
Second Amendment Effective Date through but excluding September 30, 2016, and
(ii) during the period commencing on September 30, 2016 and continuing through
but excluding December 31, 2016, for purposes of this clause (2), Consolidated
Adjusted EBITDA shall be measured for the nine-month period ending on the last
day of the most recently ended fiscal month for which financial statements have
been delivered under Section 5.1(a), multiplied by 4/3,

 

(d) Indemnities arising under agreements entered into by any Credit Party or its
Subsidiary in the ordinary course of business;

 

(e) guaranties by Company of Indebtedness of a Guarantor or guaranties by a
Subsidiary of Company of Indebtedness of Company or a Guarantor Subsidiary with
respect, in each case, to Indebtedness otherwise permitted to be incurred
pursuant to this Section 6.1 (other than Section 6.1(i);

 



  70 

 

 

(f) Indebtedness existing on the Restatement Date and described in Schedule 6.1,
but not any extensions, renewals or replacements of such Indebtedness except (i)
renewals and extensions expressly provided for in the agreements evidencing any
such Indebtedness as the same are in effect on the date of this Agreement, and
(ii) refinancings and extensions of any such Indebtedness if the terms and
conditions thereof are not less favorable to the obligor thereon or to the
Lenders than the Indebtedness being refinanced or extended, and the average life
to maturity thereof is greater than or equal to that of the Indebtedness being
refinanced or extended; provided, such Indebtedness permitted under the
immediately preceding clause (i) or (ii) above shall not (A) include
Indebtedness of an obligor that was not an obligor with respect to the
Indebtedness being extended, renewed or refinanced, (B) exceed in a principal
amount the Indebtedness being renewed, extended or refinanced, or (C) be
incurred, created or assumed if any Default or Event of Default has occurred and
is continuing or would result therefrom;

 

(g) Indebtedness in an aggregate amount not to exceed at any time $2,000,000
with respect to (x) Capital Leases, (y) purchase money Indebtedness and (z)
other Indebtedness incurred in the ordinary course of business; provided, in the
case of clause (x), that any such Indebtedness shall be secured only by the
asset subject to such Capital Lease, and, in the case of clause (y), that any
such Indebtedness shall (i) be secured only by the asset acquired in connection
with the incurrence of such Indebtedness and (ii) constitute not less than 90%
of the aggregate consideration paid with respect to such asset;

 

(h) Banking Service Obligations (as defined in the Intercreditor Agreement) in
an aggregate amount not to exceed $1,000,000, provided that liability with
respect to automated clearinghouse transactions shall be permitted without
regard to the foregoing cap;

 

(i) Indebtedness incurred by Vertex Refining OH under the Fox Note in an
aggregate amount not to exceed $5,150,000; provided, that such Indebtedness
shall not be guaranteed by any other Credit Party or secured by Liens on the
property of any other Credit Party; and

 

(j) unsecured subordinated Indebtedness payable to the seller with respect to
any Permitted Acquisition if, and to the extent, that the Administrative Agent
shall have consented in writing to the terms and conditions, including
subordination terms, applicable to such Indebtedness.

 

In addition to the foregoing, from and after the Restatement Date, no Credit
Party shall, nor shall it permit any of its Subsidiaries to, directly or
indirectly, incur, assume or guaranty, or otherwise become directly or
indirectly liable to pay any “earn-out” or other deferred purchase price
obligations with respect to any acquisition permitted under Section 6.9(h). For
the avoidance of doubt, no Revolving Credit Swap Obligations or Term Loan Swap
Obligations are permitted hereunder without the prior written consent of the
Required Lenders.

 



  71 

 

 

Section 6.2. Liens. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Holdings or any of its Subsidiaries, whether now owned or
hereafter acquired, or any income or profits therefrom, or file or permit the
filing of, or permit to remain in effect, any financing statement or other
similar notice of any Lien with respect to any such property, asset, income or
profits under the UCC of any State or under any similar recording or notice
statute, except:

 

(a) (i) Liens in favor of Collateral Agent for the benefit of Secured Parties
granted pursuant to any Credit Document, (ii) Liens on Collateral securing
Indebtedness permitted under Section 6.1(c) and 6.1(h) to the extent such Liens
are subject to the terms of the Intercreditor Agreement and (iii) Liens on the
Real Estate Asset located at 4021 and 4001 East 5th Avenue, Columbus, Ohio 43219
and permits, Governmental Authorizations and other contract rights in each case,
of Vertex Refining OH and used solely in connection with such Real Estate Asset,
in each case, securing Indebtedness permitted under Section 6.1(i);

 

(b) Liens for Taxes if the obligations with respect to such Taxes are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted so long as the aggregate amount of such Taxes does not
exceed $250,000;

 

(c) statutory Liens of landlords, banks (and rights of set-off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 401 (a)(29)
or 412(n) of the Internal Revenue Code or by ERISA), in each case incurred in
the ordinary course of business (i) for amounts not yet overdue, or (ii) for
amounts that are overdue, that are being contested in good faith by appropriate
proceedings diligently conducted, reserves or other appropriate provisions, if
any, as shall be required by GAAP shall have been made for any such contested
amounts and within 60 days after the entry thereof and execution thereon have
been (and continue to be) stayed or payment thereof is covered in full by
Insurance (subject to the customary deductible);

 

(d) Liens incurred in the ordinary course of business (x) in connection with
workers’ compensation, unemployment insurance and other types of social
security, or (y) to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness) which in
the aggregate under this clause (y) do not exceed $100,000 at any time, in each
case, so long as no foreclosure, sale or similar proceedings have been commenced
with respect to any portion of the Collateral on account thereof;

 

(e) easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the use of real property or the ordinary
conduct of the business of Holdings or any of its Subsidiaries;

 

(f) Liens existing on the Restatement Date and described in Schedule 6.2; and

 

(g) Liens securing purchase money Indebtedness and capital lease obligations
permitted pursuant to Section 6.1(g); provided, any such Lien shall encumber
only the asset acquired with the proceeds of such Indebtedness.

 



  72 

 

 

Section 6.3. Equitable Lien. If any Credit Party or any of its Subsidiaries
shall create or assume any Lien upon any of its properties or assets, whether
now owned or hereafter acquired, other than Permitted Liens, it shall make or
cause to be made effective provisions whereby the Obligations will be secured by
such Lien equally and ratably with any and all other Indebtedness secured
thereby as long as any such Indebtedness shall be so secured; provided,
notwithstanding the foregoing, this covenant shall not be construed as a consent
by Requisite Lenders to the creation or assumption of any such Lien not
otherwise permitted hereby.

 

Section 6.4. No Further Negative Pledges. Except with respect to (a) specific
property encumbered to secure payment of particular Indebtedness or to be sold
pursuant to an executed agreement with respect to a permitted Asset Sale, (b)
restrictions in the ABL Credit Agreement as in effect on the Restatement Date
(or to the extent amended to be less restrictive), (c) restrictions in the Fox
Note as in effect on the Restatement Date (or to the extent amended to be less
restrictive), and (d) restrictions by reason of customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses and
similar agreements entered into in the ordinary course of business (provided
that such restrictions are limited to the property or assets secured by such
Liens or the property or assets subject to such leases, licenses or similar
agreements, as the case may be), no Credit Party nor any of its Subsidiaries
shall enter into any agreement prohibiting the creation or assumption of any
Lien upon any of its properties or assets, whether now owned or hereafter
acquired.

 

Section 6.5. Restricted Junior Payments. (a) No Credit Party shall, nor shall it
permit any of its Subsidiaries or Affiliates through any manner or means or
through any other Person to, directly or indirectly, declare, order, pay, make
or set apart, or agree to declare, order, pay, make or set apart, any sum for
any Restricted Junior Payment except that so long as no Default or Event of
Default shall have occurred and be continuing or shall be caused thereby, (i)
Company may make Restricted Junior Payments to Holdings (A) in an aggregate
amount not to exceed $50,000 in any trailing twelve month period, to the extent
necessary to permit Holdings to pay general administrative costs and expenses,
and (B) to the extent necessary to permit Holdings to discharge the consolidated
tax liabilities of Holdings and its Subsidiaries, in each case so long as
Holdings applies the amount of any such Restricted Junior Payment for such
purpose and (ii) the Company may distribute to Holdings, and Holdings may in
turn distribute to the holders of Permitted Preferred Stock, dividends in common
Capital Stock, Permitted Preferred Stock or Cash in an amount not to exceed
15.0% per annum of the face amount of such Permitted Preferred Stock.
Notwithstanding anything herein to the contrary, no amount shall be permitted to
be distributed by any Credit Party to pay, or otherwise in connection with, any
Tax resulting from the cancellation or discharge of Indebtedness.

 

(b) No Credit Party shall, nor shall it permit any of its Subsidiaries to, issue
any Capital Stock without the prior written approval of the Requisite Lenders,
other than (i) common stock, and options and warrants to purchase common stock,
(ii) Permitted Preferred Stock, and (iii) the Series B Preferred Stock of
Holdings on the terms set forth in the draft Certificate of Designation
delivered to the Administrative Agent on June 17, 2015. Concurrently with any
issuance of any Capital Stock of any Subsidiary of Holdings, the Credit Parties
shall cause such Capital Stock to be subject to a perfected First Priority Lien
in favor of the Collateral Agent for the benefit of the Secured Parties, and
shall deliver all such documents, opinions, filings, searches and other
deliverables as the Collateral Agent shall require in connection with such Lien.

 



  73 

 

 

(c) Without limiting the foregoing restrictions in Sections 6.5(a) and 6.5(b),
no Credit Party shall, nor shall it permit any of its Subsidiaries or Affiliates
through any manner or means or through any other Person to, directly or
indirectly, declare, order, pay, make or set apart, or agree to declare, order,
pay, make or set apart, any cash dividend or other distribution, direct or
indirect, on account of any shares of any class of preferred Capital Stock of
Holdings (other than Permitted Preferred Stock) or Company now or hereafter
outstanding, except with the prior written consent of the Required Lenders.

 

Section 6.6. Restrictions on Subsidiary Distributions. Except as provided
herein, no Credit Party shall, nor shall it permit any of its Subsidiaries to,
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary of
Company to (a) pay dividends or make any other distributions on any of such
Subsidiary’s Capital Stock owned by Company or any other Subsidiary of Company,
(b) repay or prepay any Indebtedness owed by such Subsidiary to Company or any
other Subsidiary of Company, (c) make loans or advances to Company or any other
Subsidiary of Company, or (d) transfer any of its property or assets to Company
or any other Subsidiary of Company, in each case other than restrictions (i) in
the ABL Credit Agreement, (ii) in the Fox Note, (iii) in agreements evidencing
purchase money Indebtedness permitted by Section 6.1(g) that impose restrictions
on the property so acquired, (iv) by reason of customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses, joint
venture agreements and similar agreements entered into in the ordinary course of
business, and (v) that are or were created by virtue of any transfer of,
agreement to transfer or option or right with respect to any property, assets or
Capital Stock not otherwise prohibited under this Agreement.

 

Section 6.7. Investments. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including without limitation any Joint Venture and any Foreign
Subsidiary, except:

 

(a) Investments in Cash and Cash Equivalents;

 

(b) equity Investments owned as of the Restatement Date in any Subsidiary and
Investments made after the Restatement Date in any wholly owned Guarantor
Subsidiary of Company;

 

(c) intercompany loans to the extent permitted under Section 6.1(b) and subject
to the final paragraph of Section 6.1;

 

(d) expense accounts of employees of Holdings and its Subsidiaries in the
ordinary course of business which do not, in the aggregate, at any time exceed
$25,000;

 

(e) loans made prior to the Restatement Date by Vertex Refining NV to Omega
Refining and Bango Refining NV, LLC, and guaranteed by Omega Holdings, in an
aggregate amount outstanding on the Restatement Date equal to $6,500,000 to the
extent (1) such loans are evidenced by that certain Secured Promissory Note,
dated the Closing Date, issued by Omega Refining and Bango Refining NV, LLC in
favor of Vertex Refining NV and (2) such loans are made on the terms set forth
in the Closing Date Purchase Agreement and such Secured Promissory Note; and

 



  74 

 

 

(f) Investments permitted under Section 6.9(f), (g), and (h).

 

Notwithstanding the foregoing, (x) in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Junior
Payment not otherwise permitted under the terms of Section 6.5, and (y) except
to the extent funded with an issuance of common Capital Stock by Holdings
following the Restatement Date or otherwise consented to by Administrative Agent
in writing, from and after the Restatement Date, the aggregate Investments by
the Credit Parties (other than Vertex Refining OH) in Vertex Refining OH,
together with any transfers to Vertex Refining OH permitted under Section 6.9,
shall not exceed $1,500,000.

 

Section 6.8. Financial Covenants.

 

(a) Fixed Charge Coverage Ratio. Holdings shall not permit the Fixed Charge
Coverage Ratio as of the last day of any Fiscal Quarter, beginning with the
Fiscal Quarter ending September 30, 2016, to be less than the correlative ratio
indicated:

  

Fiscal Quarter  Fixed Charge Coverage Ratio For the Fiscal Quarter ending
September 30, 2016  1.10:1.00 For the Fiscal Quarter ending December 31, 2016 
1.10:1.00 For the Fiscal Quarter ending March 31, 2017 and each Fiscal Quarter
ending thereafter  1.20:1.00

  

(b) Leverage Ratio. Holdings shall not permit the Leverage Ratio as of the last
day of any Fiscal Quarter, beginning with the Fiscal Quarter ending September
30, 2016, to exceed the correlative ratio indicated:

  

Fiscal Quarter  Leverage Ratio For the Fiscal Quarter ending September 30, 2016 
4.00:1.00 For the Fiscal Quarter ending December 31, 2016  3.75:1.00 For the
Fiscal Quarter ending March 31, 2017  3.75:1.00 For the Fiscal Quarter ending
June 30, 2017  3.50:1.00 For the Fiscal Quarter ending September 30, 2017 
3.25:1.00 For the Fiscal Quarter ending December 31, 2017  3.00:1.00 For the
Fiscal Quarter ending March 31, 2018 and each Fiscal Quarter ending thereafter 
3.00:1.00

 



  75 

 

 

(c) Reserved.

 

(d) Minimum Consolidated Liquidity. Holdings shall not permit Consolidated
Liquidity to be less than $2,000,000 at any time.

 

(e) Certain Calculations. With respect to any period during which the
acquisition of Capital Stock of E-Source, the Closing Date Acquisition, a
Permitted Acquisition or an Asset Sale has occurred (each, a “Subject
Transaction”), for purposes of determining compliance with the financial
covenants set forth in this Section 6.8 (but not for purposes of determining the
Applicable Margin), Consolidated Adjusted EBITDA and the components of
Consolidated Fixed Charges shall be calculated with respect to such period on a
pro forma basis (including pro forma adjustments approved by Administrative
Agent in its sole discretion) using the historical audited financial statements
of any business so acquired or to be acquired or sold or to be sold and the
consolidated financial statements of Holdings and its Subsidiaries which shall
be reformulated as if such Subject Transaction, and any Indebtedness incurred or
repaid in connection therewith, had been consummated or incurred or repaid at
the beginning of such period (and assuming that such Indebtedness bears interest
during any portion of the applicable measurement period prior to the relevant
acquisition at the weighted average of the interest rates applicable to
outstanding Term Loans incurred during such period).

 

Section 6.9. Fundamental Changes; Disposition of Assets; Acquisitions. No Credit
Party shall, nor shall it permit any of its Subsidiaries to, enter into any
transaction of merger or consolidation, or liquidate, wind-up or dissolve itself
(or suffer any liquidation or dissolution), or convey, sell, lease or sub-lease
(as lessor or sublessor), exchange, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any part of its business, assets
or property of any kind whatsoever, whether real, personal or mixed and whether
tangible or intangible, whether now owned or hereafter acquired, or acquire by
purchase or otherwise (other than purchases or other acquisitions of inventory,
materials and equipment and Capital Expenditures in the ordinary course of
business) the business, property or fixed assets of, or stock or other evidence
of beneficial ownership of, any Person or any division or line of business or
other business unit of any Person, except:

 

(a) any Subsidiary of Holdings may be merged with or into Company or any
Guarantor Subsidiary, or be liquidated, wound up or dissolved, or all or any
part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to Company or any Guarantor Subsidiary; provided, that in the case
of such a merger, Company or such Guarantor Subsidiary, as applicable shall be
the continuing or surviving Person;

 



  76 

 

 

(b) sales or other dispositions of assets that do not constitute Asset Sales;

 

(c) sales or other dispositions of inventory in the ordinary course of business;

 

(d) disposals of obsolete or worn out property;

 

(e) Investments made in accordance with subsections (a) through (d) of Section
6.7;

 

(f) the Closing Date Acquisition;

 

(g) (i) the execution and delivery of the Bango Sale Agreement by Holdings and
the Company, (ii) the acquisition by Vertex Refining NV of all or substantially
all of the Capital Stock of Bango Oil, LLC immediately prior to the consummation
of the Bango Sale for no more than $9,125,000, (iii) the consummation of the
Bango Sale on the terms set forth in the Bango Sale Agreement, and (iv) the
release of Liens on the Bango Assets held by Vertex Refining NV in connection
therewith; provided, in each case that (x) the Company has irrevocably
instructed the buyers in the Bango Sale to wire at least $14,000,000 of the cash
proceeds from the Bango Sale directly to the Administrative Agent’s account set
forth in Section 2.15(a) and (y) the Company has irrevocably instructed the Fox
Agent to wire at least $2,000,000 of the cash proceeds from the Fox Loan
directly to the Administrative Agent’s account set forth in Section 2.15(a); and

 

(h) Permitted Acquisitions.

 

Notwithstanding the foregoing, from and after the Restatement Date, the sum of
(x) the aggregate transfers, sales or other dispositions of assets by the Credit
Parties (other than Vertex Refining OH) to Vertex Refining OH and (y)
Investments into Vertex Refining OH permitted under Section 6.7 (other than
Investments funded with an issuance of common Capital Stock by Holdings
following the Restatement Date and Investments otherwise consented to by the
Administrative Agent in writing) shall not exceed $1,500,000 in the aggregate.

 

Section 6.10. Disposal of Subsidiary Interests. Except for any sale of all of
its interests in the Capital Stock of any of its Subsidiaries in compliance with
the provisions of Section 6.9, no Credit Party shall, nor shall it permit any of
its Subsidiaries to, (a) directly or indirectly sell, assign, pledge or
otherwise encumber or dispose of any Capital Stock of any of its Subsidiaries,
except to qualify directors if required by applicable law; or (b) permit any of
its Subsidiaries directly or indirectly to sell, assign, pledge or otherwise
encumber or dispose of any Capital Stock of any of its Subsidiaries, except to
another Credit Party (subject to the restrictions on such disposition otherwise
imposed hereunder), or to qualify directors if required by applicable law.

 



  77 

 

 

Section 6.11. Sales and Lease-Backs. No Credit Party shall, nor shall it permit
any of its Subsidiaries to, directly or indirectly, become or remain liable as
lessee or as a guarantor or other surety with respect to any lease of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, which such Credit Party (a) has sold or transferred or is to sell or
to transfer to any other Person (other than Holdings or any of its
Subsidiaries), or (b) intends to use for substantially the same purpose as any
other property which has been or is to be sold or transferred by such Credit
Party to any Person (other than Holdings or any of its Subsidiaries) in
connection with such lease.

 

Section 6.12. Transactions with Shareholders and Affiliates. No Credit Party
shall, nor shall it permit any of its Subsidiaries to, directly or indirectly,
enter into or permit to exist any transaction (including the purchase, sale,
lease or exchange of any property or the rendering of any service) with any
holder of 5% or more of any class of Capital Stock of Holdings or any of its
Subsidiaries (or any Affiliate of such holder) or with any Affiliate of Holdings
or of any such holder; provided, however, that the Credit Parties and their
Subsidiaries may enter into or permit to exist any such transaction if both (i)
Administrative Agent has consented thereto in writing prior to the consummation
thereof and (ii) the terms of such transaction are not less favorable to
Holdings or that Subsidiary, as the case may be, than those that might be
obtained at the time from a Person who is not such a holder or Affiliate;
further, provided, that the foregoing restrictions shall not apply to (a) any
transaction between Company and any Guarantor Subsidiary; (b) reasonable and
customary fees paid to members of the board of directors (or similar governing
body) of Holdings and its Subsidiaries; (c) compensation arrangements for
officers and other employees of Holdings and its Subsidiaries entered into in
the ordinary course of business; (d) the purchase by Benjamin Paul Cowart,
trustee of the Benjamin Paul Cowart 2012 GRAT U/A dated April 17, 2012 and by
Shelley T. Cowart, trustee of the Shelley T. Cowart 2012 GRAT U/A dated April
17, 2012 (collectively, the “Cowart GRATs”) of $1,500,000 of Capital Stock on or
about the First Amendment Effective Date and the issuance by Holdings of
warrants to the Cowart GRATs in connection therewith, the proceeds of which
shall be contributed by Holdings to Vertex Refining OH and (e) transactions
described in Schedule 6.12. Company shall disclose in writing each transaction
with any holder of 5% or more of any class of Capital Stock of Holdings or any
of its Subsidiaries or with any Affiliate of Holdings or of any such holder to
Administrative Agent.

 

Section 6.13. Conduct of Business; Subsidiaries. From and after the Restatement
Date, no Credit Party shall, nor shall it permit any of its Subsidiaries to,
engage in any business other than the businesses engaged in by such Credit Party
on the Restatement Date. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, form, create, or incorporate any Subsidiary without the prior
written consent of the Administrative Agent and Requisite Lenders.

 

Section 6.14. Permitted Activities of Holdings. Holdings shall not (a) incur,
directly or indirectly, any Indebtedness or any other obligation or liability
whatsoever, other than guarantees and obligations under the Credit Documents and
the ABL Credit Agreement and the guaranty of the performance by Vertex Refining
LA of its obligations under the Assumed Contracts (as defined under the Closing
Date Purchase Agreement); (b) create or suffer to exist any Lien upon any
property or assets now owned or hereafter acquired by it other than the Liens
created under the Collateral Documents to which it is a party or Liens permitted
pursuant to Section 6.2; (c) engage in any business or activity or own any
assets other than (i) holding 100% of the Capital Stock of Company; (ii)
performing its obligations and activities incidental thereto under the Credit
Documents, and to the extent not inconsistent therewith, the Related Agreements;
(iii) making Restricted Junior Payments and Investments to the extent permitted
by this Agreement; and (iv) prior to the applicable dates set forth on Schedule
5.15, holding the assets and contracts described on Schedule 5.15; (d)
consolidate with or merge with or into, or convey, transfer or lease all or
substantially all its assets to, any Person; (e) sell or otherwise dispose of
any Capital Stock of any of its Subsidiaries; (f) create or acquire any
Subsidiary or make or own any Investment in any Person other than Company; or
(g) fail to hold itself out to the public as a legal entity separate and
distinct from all other Persons; provided, that Holdings shall be permitted to
be parties to the contracts and maintain bank accounts and employee benefit and
compensation plans that it is party to and maintains on the Closing Date until
such time as those items are required to be have been transferred to the
Borrower pursuant to Section 5.15.

 



  78 

 

 

Section 6.15. Amendments or Waivers of Certain Related Agreements. No Credit
Party shall nor shall it permit any of its Subsidiaries to, (a) agree to any
amendment, restatement, supplement or other modification to, or waiver of, any
of its rights under any Related Agreement (other than the ABL Credit Agreement)
after the Closing Date without in each case obtaining the prior written consent
of Administrative Agent and Requisite Lenders to such amendment, restatement,
supplement or other modification or waiver, (b) except as permitted under the
Intercreditor Agreement agree to any amendment, restatement, supplement or other
modification to, or waiver of, any of its rights under the ABL Credit Agreement
or (c) agree to any amendment, restatement, supplement or other modification to,
or waiver of, any of its rights under the Fox Note without obtaining the prior
written consent of Administrative Agent. No Credit Party shall nor shall it
permit any of its Subsidiaries to, agree to any amendment, restatement,
supplement or other modification to, or waiver of, any of its rights under any
Heartland Acquisition Document without in each case obtaining the prior written
consent of Administrative Agent and Requisite Lenders to such amendment,
restatement, supplement or other modification or waiver.

 

Section 6.16. [Intentionally Omitted].

 

Section 6.17. Fiscal Year; Accounting Methods. No Credit Party shall, nor shall
it permit any of its Subsidiaries to, change its Fiscal Year-end from December
31 or change its method of accounting (other than immaterial changes in methods
or as required by GAAP).

 

Section 6.18. Deposit Accounts. No Credit Party shall establish or maintain a
Deposit Account that is not a Controlled Account, and no Credit Party will
deposit proceeds in a Deposit Account which is not a Controlled Account.

 

Section 6.19. Amendments to Organizational Documents and Material Contracts. No
Credit Party shall (a) amend or permit any amendments to any Credit Party’s
Organizational Documents; or (b) amend or permit any amendments to, or terminate
or waive any provision of, any Material Contract (other than the Related
Agreements) if such amendment, termination, or waiver would be adverse to
Administrative Agent or the Lenders.

 

Section 6.20. Prepayments of Certain Indebtedness; Earnouts. No Credit Party
shall, nor shall it permit any of its Affiliates to, directly or indirectly,
purchase, redeem, defease or prepay any principal of, premium, if any, interest
or other amount payable in respect of any Indebtedness prior to its scheduled
maturity, other than (i) the Obligations, (ii) Indebtedness secured by a
Permitted Lien (other than Liens securing the ABL Credit Agreement) if the asset
securing such Indebtedness has been sold or otherwise disposed of in accordance
with Section 6.9, (iii) loans and advances under the ABL Credit Agreement and
(iv) under Indebtedness permitted under Section 6.1(i) to the extent that no
Default or Event of Default exists or would result after giving effect to such
payment. No Credit Party may make any “earn-out” payments or other similar
payments if a Default or Event of Default exists at the time of such payment or
would arise after giving effect to any such payment, unless such payment is made
with common Capital Stock of Holdings. Company shall provide notice to the
Administrative Agent prior to making any such payment, which notice shall
demonstrate pro forma compliance with Section 6.8(d) after giving effect to such
payment.

 



  79 

 

 

Section 6.21. Vertex Merger Sub, LLC. Unless and until Vertex Merger Sub, LLC, a
California limited liability company (“Vertex Merger Sub”), shall be in good
standing under the laws of the State of California and the Credit Parties shall
have delivered a good standing certificate evidencing such status to the
Administrative Agent, (a) no other Credit Party shall (i) make any loan to or
other Investment in Vertex Merger Sub, (ii) transfer, sell or otherwise dispose
of any assets to Vertex Merger Sub, (iii) make any Restricted Junior Payment to
Vertex Merger Sub, (iv) guarantee any Indebtedness of Vertex Merger Sub (other
than the Obligations and the obligations under the ABL Credit Agreement), or (v)
grant any Liens in its assets to secure Indebtedness of Vertex Merger Sub (other
than the Obligations and the obligations under the ABL Credit Agreement) and (b)
Vertex Merger Sub shall not have any operations or assets other than the minimum
capital required to maintain its existence and activities related thereto.

 

ARTICLE 7. GUARANTY

 

Section 7.1. Guaranty of the Obligations. Subject to the provisions of Section
7.2, Guarantors jointly and severally hereby irrevocably and unconditionally
guaranty to Administrative Agent for the ratable benefit of the Beneficiaries
the due and punctual payment in full in cash of all Obligations when the same
shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)) (collectively, the “Guaranteed
Obligations”).

 

Section 7.2. Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor, to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by, (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of Title 11 of the United States Code or any
comparable applicable provisions of state law; provided, solely for purposes of
calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 7.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(1) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including,
without limitation, in respect of this Section 7.2), minus (2) the aggregate
amount of all payments received on or before such date by such Contributing
Guarantor from the other Contributing Guarantors as contributions under this
Section 7.2. The amounts payable as contributions hereunder shall be determined
as of the date on which the related payment or distribution is made by the
applicable Funding Guarantor. The allocation among Contributing Guarantors of
their obligations as set forth in this Section 7.2 shall not be construed in any
way to limit the liability of any Contributing Guarantor hereunder. Each
Guarantor is a third party beneficiary to the contribution agreement set forth
in this Section 7.2.

 



  80 

 

 

Section 7.3. Payment by Guarantors. Subject to Section 7.2, Guarantors hereby
jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which any Beneficiary may have at law or in equity
against any Guarantor by virtue hereof, that upon the failure of Company to pay
any of the Guaranteed Obligations when and as the same shall become due, whether
at stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in cash, to Administrative
Agent for the ratable benefit of Beneficiaries, an amount equal to the sum of
the unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for Company’s becoming the subject of a case under the Bankruptcy
Code, would have accrued on such Guaranteed Obligations, whether or not a claim
is allowed against Company for such interest in the related bankruptcy case) and
all other Guaranteed Obligations then owed to Beneficiaries as aforesaid.

 

Section 7.4. Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full in cash
of the Guaranteed Obligations. In furtherance of the foregoing and without
limiting the generality thereof, each Guarantor agrees as follows:

 

(a) this Guaranty is a guaranty of payment when due and not of collectability.
This Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;

 

(b) Administrative Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between Company
and any Beneficiary with respect to the existence of such Event of Default;

 



  81 

 

 

(c) the obligations of each Guarantor hereunder are independent of the
obligations of Company and the obligations of any other guarantor (including any
other Guarantor) of the obligations of Company, and a separate action or actions
may be brought and prosecuted against such Guarantor whether or not any action
is brought against Company or any of such other guarantors and whether or not
Company is joined in any such action or actions;

 

(d) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

 

(e) any Beneficiary, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith or the
applicable Interest Rate Agreement and any applicable security agreement,
including foreclosure on any such security pursuant to one or more judicial or
nonjudicial sales, whether or not every aspect of any such sale is commercially
reasonable, and even though such action operates to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of any Guarantor
against Company or any security for the Guaranteed Obligations; and
(vi) exercise any other rights available to it under the Credit Documents or
Interest Rate Agreements; and

 



  82 

 

 

(f) this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full in cash of
the Guaranteed Obligations), including the occurrence of any of the following,
whether or not any Guarantor shall have had notice or knowledge of any of them:
(i) any failure or omission to assert or enforce or agreement or election not to
assert or enforce, or the stay or enjoining, by order of court, by operation of
law or otherwise, of the exercise or enforcement of, any claim or demand or any
right, power or remedy (whether arising under the Credit Documents or any
Interest Rate Agreement, at law, in equity or otherwise) with respect to the
Guaranteed Obligations or any agreement relating thereto, or with respect to any
other guaranty of or security for the payment of the Guaranteed Obligations;
(ii) any rescission, waiver, amendment or modification of, or any consent to
departure from, any of the terms or provisions (including provisions relating to
events of default) hereof, any of the other Credit Documents, any of the
Interest Rate Agreements or any agreement or instrument executed pursuant
thereto, or of any other guaranty or security for the Guaranteed Obligations, in
each case whether or not in accordance with the terms hereof or such Credit
Document, such Interest Rate Agreement or any agreement relating to such other
guaranty or security; (iii) the Guaranteed Obligations, or any agreement
relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect; (iv) the application of payments received from any
source (other than payments received pursuant to the other Credit Documents or
any of the Interest Rate Agreements or from the proceeds of any security for the
Guaranteed Obligations, except to the extent such security also serves as
collateral for indebtedness other than the Guaranteed Obligations) to the
payment of indebtedness other than the Guaranteed Obligations, even though any
Beneficiary might have elected to apply such payment to any part or all of the
Guaranteed Obligations; (v) any Beneficiary’s consent to the change,
reorganization or termination of the corporate structure or existence of
Holdings or any of its Subsidiaries and to any corresponding restructuring of
the Guaranteed Obligations; (vi) any failure to perfect or continue perfection
of a security interest in any collateral which secures any of the Guaranteed
Obligations; (vii) any defenses, set-offs or counterclaims which Company may
allege or assert against any Beneficiary in respect of the Guaranteed
Obligations, including failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction and usury;
and (viii) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of any
Guarantor as an obligor in respect of the Guaranteed Obligations.

 

Section 7.5. Waivers by Guarantors. Each Guarantor hereby waives, for the
benefit of Beneficiaries: (a) any right to require any Beneficiary, as a
condition of payment or performance by such Guarantor, to (i) proceed against
Company, any other guarantor (including any other Guarantor) of the Guaranteed
Obligations or any other Person, (ii) proceed against or exhaust any security
held from Company, any such other guarantor or any other Person, (iii) proceed
against or have resort to any balance of any Deposit Account or credit on the
books of any Beneficiary in favor of Company or any other Person, or (iv) pursue
any other remedy in the power of any Beneficiary whatsoever; (b) any defense
arising by reason of the incapacity, lack of authority or any disability or
other defense of Company or any other Guarantor including any defense based on
or arising out of the lack of validity or the unenforceability of the Guaranteed
Obligations or any agreement or instrument relating thereto or by reason of the
cessation of the liability of Company or any other Guarantor from any cause
other than payment in full in cash of the Guaranteed Obligations; (c) any
defense based upon any statute or rule of law which provides that the obligation
of a surety must be neither larger in amount nor in other respects more
burdensome than that of the principal; (d) any defense based upon any
Beneficiary’s errors or omissions in the administration of the Guaranteed
Obligations, except behavior which amounts to bad faith; (e) (i) any principles
or provisions of law, statutory or otherwise, which are or might be in conflict
with the terms hereof and any legal or equitable discharge of such Guarantor’s
obligations hereunder, (ii) the benefit of any statute of limitations affecting
such Guarantor’s liability hereunder or the enforcement hereof, (iii) any rights
to set-offs, recoupments and counterclaims, and (iv) promptness, diligence and
any requirement that any Beneficiary protect, secure, perfect or insure any
security interest or lien or any property subject thereto; (f) notices, demands,
presentments, protests, notices of protest, notices of dishonor and notices of
any action or inaction, including acceptance hereof, notices of default
hereunder, the Interest Rate Agreements or any agreement or instrument related
thereto, notices of any renewal, extension or modification of the Guaranteed
Obligations or any agreement related thereto, notices of any extension of credit
to Company and notices of any of the matters referred to in Section 7.4 and any
right to consent to any thereof; and (g) any defenses or benefits that may be
derived from or afforded by law which limit the liability of or exonerate
guarantors or sureties, or which may conflict with the terms hereof.

 



  83 

 

 

Section 7.6. Guarantors’ Rights of Subrogation, Contribution, etc. Until the
Guaranteed Obligations shall have been indefeasibly paid in full in cash, each
Guarantor hereby waives any claim, right or remedy, direct or indirect, that
such Guarantor now has or may hereafter have against Company or any other
Guarantor or any of its assets in connection with this Guaranty or the
performance by such Guarantor of its obligations hereunder, in each case whether
such claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise and including without limitation (a) any right of
subrogation, reimbursement or indemnification that such Guarantor now has or may
hereafter have against Company with respect to the Guaranteed Obligations, (b)
any right to enforce, or to participate in, any claim, right or remedy that any
Beneficiary now has or may hereafter have against Company, and (c) any benefit
of, and any right to participate in, any collateral or security now or hereafter
held by any Beneficiary. In addition, until the Guaranteed Obligations shall
have been indefeasibly paid in full in cash, each Guarantor shall withhold
exercise of any right of contribution such Guarantor may have against any other
guarantor (including any other Guarantor) of the Guaranteed Obligations,
including, without limitation, any such right of contribution as contemplated by
Section 7.2. Each Guarantor further agrees that, to the extent the waiver or
agreement to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
Company or against any collateral or security, and any rights of contribution
such Guarantor may have against any such other guarantor, shall be junior and
subordinate to any rights any Beneficiary may have against Company, to all
right, title and interest any Beneficiary may have in any such collateral or
security, and to any right any Beneficiary may have against such other
guarantor. If any amount shall be paid to any Guarantor on account of any such
subrogation, reimbursement, indemnification or contribution rights at any time
when all Guaranteed Obligations shall not have been finally and indefeasibly
paid in full in cash, such amount shall be held in trust for Administrative
Agent on behalf of Beneficiaries and shall forthwith be paid over to
Administrative Agent for the benefit of Beneficiaries to be credited and applied
against the Guaranteed Obligations, whether matured or unmatured, in accordance
with the terms hereof.

 

Section 7.7. Subordination of Other Obligations. Any Indebtedness of Company or
any Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”)
is hereby subordinated in right of payment to the Guaranteed Obligations, and
any such indebtedness collected or received by the Obligee Guarantor after an
Event of Default has occurred and is continuing shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations but without affecting, impairing or
limiting in any manner the liability of the Obligee Guarantor under any other
provision hereof.

 



  84 

 

 

Section 7.8. Continuing Guaranty. This Guaranty is a continuing guaranty and
shall remain in effect until all of the Guaranteed Obligations shall have been
indefeasibly paid in full in cash. Each Guarantor hereby irrevocably waives any
right to revoke this Guaranty as to future transactions giving rise to any
Guaranteed Obligations.

 

Section 7.9. Authority of Guarantors or Company. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Company
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.

 

Section 7.10. Financial Condition of Company. Any Credit Extension may be made
to Company or continued from time to time, and any Interest Rate Agreements may
be entered into from time to time, in each case without notice to or
authorization from any Guarantor regardless of the financial or other condition
of Company at the time of any such grant or continuation or at the time such
Interest Rate Agreement is entered into, as the case may be. No Beneficiary
shall have any obligation to disclose or discuss with any Guarantor its
assessment, or any Guarantor’s assessment, of the financial condition of
Company. Each Guarantor has adequate means to obtain information from Company on
a continuing basis concerning the financial condition of Company and its ability
to perform its obligations under the Credit Documents and the Interest Rate
Agreements, and each Guarantor assumes the responsibility for being and keeping
informed of the financial condition of Company and of all circumstances bearing
upon the risk of nonpayment of the Guaranteed Obligations. Each Guarantor hereby
waives and relinquishes any duty on the part of any Beneficiary to disclose any
matter, fact or thing relating to the business, operations or conditions of
Company now known or hereafter known by any Beneficiary.

 

Section 7.11. Bankruptcy, etc. (a) So long as any Guaranteed Obligations remain
outstanding, no Guarantor shall, without the prior written consent of
Administrative Agent acting pursuant to the instructions of Requisite Lenders,
commence or join with any other Person in commencing any bankruptcy,
reorganization or insolvency case or proceeding of or against Company or any
other Guarantor. The obligations of Guarantors hereunder shall not be reduced,
limited, impaired, discharged, deferred, suspended or terminated by any case or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of Company or any other
Guarantor or by any defense which Company or any other Guarantor may have by
reason of the order, decree or decision of any court or administrative body
resulting from any such proceeding.

 

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve Company of any portion of
such Guaranteed Obligations. Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
person to pay Administrative Agent, or allow the claim of Administrative Agent
in respect of, any such interest accruing after the date on which such case or
proceeding is commenced.

 



  85 

 

 

(c) In the event that all or any portion of the Guaranteed Obligations are paid
by Company, the obligations of Guarantors hereunder shall continue and remain in
full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from any Beneficiary as a preference, fraudulent transfer or
otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

 

Section 7.12. Discharge of Guaranty. If all of the Capital Stock of any
Guarantor or any of its successors in interest hereunder shall be sold or
otherwise disposed of (including by merger or consolidation) in accordance with
the terms and conditions hereof, the Guaranty of such Guarantor or such
successor in interest, as the case may be, hereunder shall automatically be
discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such Asset Sale.

 

Section 7.13. Qualified ECP Guarantor. Each Qualified ECP Guarantor hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Credit Party to honor all of its obligations under this Guaranty in
respect of Swap Obligations (provided, however, that each Qualified ECP
Guarantor shall only be liable under this Section 7.13 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 7.13 or otherwise under this Guaranty voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Guarantor under
this Section 7.13 shall remain in full force and effect until a payment in full
in cash of the Guaranteed Obligations. Each Qualified ECP Guarantor intends that
this Section 7.13 constitute, and this Section 7.13 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Credit Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

ARTICLE 8. EVENTS OF DEFAULT

 

Section 8.1. Events of Default. If any one or more of the following conditions
or events shall occur:

 

(a) Failure to Make Payments When Due. Failure by Company to pay (i) the
principal of and premium, if any, on the Term Loan whether at stated maturity,
by acceleration or otherwise; (ii) when due any installment of principal of the
Term Loan, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; or (iii) when due any interest on the Term Loan or any fee or any
other amount due hereunder or under any other Credit Document.

 



  86 

 

 

(b) Default in Other Agreements. (i) Failure of any Credit Party or any of their
respective Subsidiaries to pay when due any principal of or interest on or any
other amount payable in respect of one or more items of Indebtedness (other than
Indebtedness referred to in Section 8.1(a)) in an individual or aggregate
principal amount of $250,000 or more, in each case beyond the grace period, if
any, provided therefor; or (ii) breach or default by any Credit Party with
respect to any other term of (1) one or more items of Indebtedness in the
individual or aggregate principal amounts referred to in clause (i) above, or
(2) any loan agreement, mortgage, indenture or other agreement relating to such
item(s) of Indebtedness, in each case beyond the grace period, if any, provided
therefor, if the effect of such breach or default is to cause, or to permit the
holder or holders of that Indebtedness (or a trustee on behalf of such holder or
holders), to cause, that Indebtedness to become or be declared due and payable
(or subject to a compulsory repurchase or redeemable) prior to its stated
maturity or the stated maturity of any underlying obligation, as the case may
be; or (iii) any “Default” (as defined in the ABL Credit Agreement) has occurred
and is continuing; or (iv) any default, event of default or breach (however
defined) has occurred under the Fox Note; or (v) any breach or default by any
Credit Party under any term, condition, provision, representation or warranty
contained in any Related Agreement or Material Contract that continues for five
Business Days, if the effect of such breach or default is to cause, or to permit
the other parties to such Related Agreement or Material Contract, as the case
may be, to terminate such Related Agreement or Material Contract.

 

(c) Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 2.5, Section 5.1, Section
5.2, Section 5.3, Section 5.4, Section 5.5, Section 5.6, Section 5.7, Section
5.8, Section 5.9, Section 5.10, Section 5.11, Section 5.14, Section 5.15,
Section 5.17 or Article VI; or

 

(d) Breach of Representations, etc. Any representation, warranty, certification
or other statement made or deemed made by any Credit Party in any Credit
Document or in any statement or certificate at any time given by any Credit
Party or any of its Subsidiaries in writing pursuant hereto or thereto or in
connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or

 

(e) Other Defaults Under Credit Documents. Any Credit Party shall default in the
performance of or compliance with any term contained herein or any of the other
Credit Documents, other than any such term referred to in any other Section of
this Section 8.1, and such default shall not have been remedied or waived within
thirty days; or

 

(f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Holdings or any of its Subsidiaries in an involuntary case under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable federal or state law; or (ii) an
involuntary case shall be commenced against Holdings or any of its Subsidiaries
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect; or a decree or order of a court
having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over Holdings or any of its Subsidiaries, or over all or a substantial
part of its property, shall have been entered; or there shall have occurred the
involuntary appointment of an interim receiver, trustee or other custodian of
Holdings or any of its Subsidiaries for all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of Holdings or any of
its Subsidiaries, and any such event described in this clause (ii) shall
continue for sixty (60) days without having been dismissed, bonded or
discharged; or

 



  87 

 

 

(g) Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Holdings or any of
its Subsidiaries shall have an order for relief entered with respect to it or
shall commence a voluntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
shall consent to the entry of an order for relief in an involuntary case, or to
the conversion of an involuntary case to a voluntary case, under any such law,
or shall consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its property; or
Holdings or any of its Subsidiaries shall make any assignment for the benefit of
creditors; or (ii) Holdings or any of its Subsidiaries shall be unable, or shall
fail generally, or shall admit in writing its inability, to pay its debts as
such debts become due; or the board of directors (or similar governing body) of
Holdings or any of its Subsidiaries (or any committee thereof) shall adopt any
resolution or otherwise authorize any action to approve any of the actions
referred to herein or in Section 8.1(f); or

 

(h) Judgments and Attachments. Any money judgment, writ or warrant of attachment
or similar process involving in any individual case or in the aggregate at any
time an amount in excess of $250,000 (in either case to the extent not
adequately covered by insurance as to which a solvent and unaffiliated insurance
company has acknowledged coverage), or any non-monetary judgment that could be,
or could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, shall be entered or filed against Holdings or any of
its Subsidiaries or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed); or

 

(i) Dissolution. Any order, judgment or decree shall be entered against any
Credit Party decreeing the dissolution or split up of such Credit Party and such
order shall remain undischarged or unstayed for a period in excess of thirty
days; or

 

(j) Employee Benefit Plans. (i) There shall occur one or more ERISA Events which
individually or in the aggregate results in or might reasonably be expected to
result in liability of Holdings, any of its Subsidiaries or any of their
respective ERISA Affiliates in excess of $100,000 during the term hereof; or
(ii) there exists any fact or circumstance that reasonably could be expected to
result in the imposition of a Lien or security interest under Section 430(k) of
the Internal Revenue Code or under Section 303(k) of ERISA; or

 

(k) Change of Control. A Change of Control shall occur; or

 



  88 

 

 

(l) Guaranties, Collateral Documents and other Credit Documents. At any time
after the execution and delivery thereof, (i) the Guaranty for any reason, other
than the satisfaction in full of all Obligations, shall cease to be in full
force and effect (other than in accordance with its terms) or shall be declared
to be null and void or any Guarantor shall repudiate its obligations thereunder,
(ii) this Agreement or any Collateral Document ceases to be in full force and
effect (other than by reason of a release of Collateral in accordance with the
terms hereof or thereof or the satisfaction in full of the Obligations in
accordance with the terms hereof) or shall be declared null and void, or
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any Collateral purported to be covered by the Collateral Documents with
the priority required by the relevant Collateral Document, in each case for any
reason other than the failure of Collateral Agent or any Secured Party to take
any action within its control, or (iii) any Credit Party shall contest the
validity or enforceability of any Credit Document in writing or deny in writing
that it has any further liability, including with respect to future advances by
Lenders, under any Credit Document to which it is a party; or

 

(m) a Material Adverse Effect has occurred.

 

THEN, (1) upon the occurrence of any Event of Default described in Section
8.1(f) or 8.1(g), automatically, and (2) upon the occurrence of any other Event
of Default, at the request of (or with the consent of) Requisite Lenders, upon
notice to Company by Administrative Agent, (A) the Multi-Draw Term Loan
Commitments, if any, of each Lender having such Multi-Draw Term Loan Commitments
shall immediately terminate; (B) each of the following shall immediately become
due and payable, in each case without presentment, demand, protest or other
requirements of any kind, all of which are hereby expressly waived by each
Credit Party: (I) the unpaid principal amount of and accrued interest on the
Term Loans and (II) all other Obligations; provided, the foregoing shall not
affect in any way the obligations of Lenders under Section 2.3(e); and
(C) Administrative Agent may cause Collateral Agent to enforce any and all Liens
and security interests created pursuant to Collateral Documents.

 

ARTICLE 9. AGENTS

 

Section 9.1. Appointment of Agents. GSBUSA is hereby appointed Administrative
Agent and Collateral Agent hereunder and under the other Credit Documents and
each Lender hereby authorizes GSBUSA, in such capacity, to act as its agent in
accordance with the terms hereof and the other Credit Documents. Each Agent
hereby agrees to act upon the express conditions contained herein and the other
Credit Documents, as applicable. The provisions of this Article IX are solely
for the benefit of Agents and Lenders and no Credit Party shall have any rights
as a third party beneficiary of any of the provisions thereof. In performing its
functions and duties hereunder, each Agent shall act solely as an agent of
Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for Holdings or
any of its Subsidiaries.

 

Section 9.2. Powers and Duties. Each Lender irrevocably authorizes each Agent to
take such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Credit Documents. Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. No Agent shall have, by reason hereof or any of the other Credit
Documents, a fiduciary relationship in respect of any Lender; and nothing herein
or any of the other Credit Documents, expressed or implied, is intended to or
shall be so construed as to impose upon any Agent any obligations in respect
hereof or any of the other Credit Documents except as expressly set forth herein
or therein.

 



  89 

 

 

Section 9.3. General Immunity.

 

(a) No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or any other Credit Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
any Agent to Lenders or by or on behalf of any Credit Party to any Agent or any
Lender in connection with the Credit Documents and the transactions contemplated
thereby or for the financial condition or business affairs of any Credit Party
or any other Person liable for the payment of any Obligations, nor shall any
Agent be required to ascertain or inquire as to the performance or observance of
any of the terms, conditions, provisions, covenants or agreements contained in
any of the Credit Documents or as to the use of the proceeds of the Term Loans
or as to the existence or possible existence of any Event of Default or Default
or to make any disclosures with respect to the foregoing. Anything contained
herein to the contrary notwithstanding, Administrative Agent shall not have any
liability arising from confirmations of the amount of outstanding Term Loans.

 

(b) Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Credit Documents
except to the extent caused by such Agent’s gross negligence or willful
misconduct, as determined by a court of competent jurisdiction in a final,
non-appealable order. Each Agent shall be entitled to refrain from any act or
the taking of any action (including the failure to take an action) in connection
herewith or any of the other Credit Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
such Agent shall have received instructions in respect thereof from Requisite
Lenders (or such other Lenders as may be required to give such instructions
under Section 10.5) and, upon receipt of such instructions from Requisite
Lenders (or such other Lenders, as the case may be), such Agent shall be
entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions.
Without prejudice to the generality of the foregoing, (i) each Agent shall be
entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for Holdings and its Subsidiaries), accountants,
experts and other professional advisors selected by it; and (ii) no Lender shall
have any right of action whatsoever against any Agent as a result of such Agent
acting or (where so instructed) refraining from acting hereunder or any of the
other Credit Documents in accordance with the instructions of Requisite Lenders
(or such other Lenders as may be required to give such instructions under
Section 10.5).

 



  90 

 

 

Section 9.4. Agents Entitled to Act as Lender. The agency hereby created shall
in no way impair or affect any of the rights and powers of, or impose any duties
or obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Term Loans, each Agent shall have the
same rights and powers hereunder as any other Lender and may exercise the same
as if it were not performing the duties and functions delegated to it hereunder,
and the term “Lender” shall, unless the context clearly otherwise indicates,
include each Agent in its individual capacity. Any Agent and its Affiliates may
accept deposits from, lend money to, own securities of, and generally engage in
any kind of banking, trust, financial advisory or other business with Holdings
or any of its Affiliates as if it were not performing the duties specified
herein, and may accept fees and other consideration from Company for services in
connection herewith and otherwise without having to account for the same to
Lenders.

 

Section 9.5. Lenders’ Representations, Warranties and Acknowledgment.

 

(a) Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Holdings and its
Subsidiaries in connection with Credit Extensions hereunder and that it has made
and shall continue to make its own appraisal of the creditworthiness of Holdings
and its Subsidiaries. No Agent shall have any duty or responsibility, either
initially or on a continuing basis, to make any such investigation or any such
appraisal on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Term Loans or at any time or times thereafter, and no Agent shall
have any responsibility with respect to the accuracy of or the completeness of
any information provided to Lenders.

 

(b) Each Lender, by delivering its signature page to this Agreement shall be
deemed to have acknowledged receipt of, and consented to and approved, each
Credit Document and each other document required to be approved by any Agent,
Requisite Lenders or Lenders, as applicable on the Restatement Date.

 

(c) Each Lender (i) represents and warrants that as of the Restatement Date
neither such Lender nor its Affiliates or Related Funds owns or controls, or
owns or controls any Person owning or controlling, any trade debt or
Indebtedness of any Credit Party other than the Obligations or any Capital Stock
of any Credit Party and (ii) covenants and agrees that from and after the
Restatement Date neither such Lender nor its Affiliates and Related Funds shall
purchase any trade debt or Indebtedness of any Credit Party other than the
Obligations or Capital Stock described in clause (i) above without the prior
written consent of Administrative Agent.

 

Section 9.6. Right to Indemnity. Each Lender, in proportion to its Pro Rata
Share, severally agrees to indemnify each Agent, their Affiliates and their
respective officers, partners, directors, trustees, employees and agents of each
Agent (each, an “Indemnitee Agent Party”), to the extent that such Indemnitee
Agent Party shall not have been reimbursed by any Credit Party, for and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including counsel fees and disbursements) or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against such Indemnitee Agent Party in exercising its powers,
rights and remedies or performing its duties hereunder or under the other Credit
Documents or otherwise in its capacity as such Indemnitee Agent Party in any way
relating to or arising out of this Agreement or the other Credit Documents, in
all cases, whether or not caused by or arising, in whole or in part, out of the
comparative, contributory, or sole negligence of such INDEMNITEE Agent PARTY;
provided, no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Indemnitee Agent Party’s gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction in a final, non-appealable order. If any indemnity furnished to any
Indemnitee Agent Party for any purpose shall, in the opinion of such Indemnitee
Agent Party, be insufficient or become impaired, such Indemnitee Agent Party may
call for additional indemnity and cease, or not commence, to do the acts
indemnified against until such additional indemnity is furnished; provided, in
no event shall this sentence require any Lender to indemnify any Indemnitee
Agent Party against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement in excess of such Lender’s Pro
Rata Share thereof; and provided further, this sentence shall not be deemed to
require any Lender to indemnify any Indemnitee Agent Party against any
liability, obligation, loss, damage, penalty, action, judgment, suit, cost,
expense or disbursement described in the proviso in the immediately preceding
sentence.

 



  91 

 

 

Section 9.7. Successor Administrative Agent and Collateral Agent.

 

(a) Administrative Agent and Collateral Agent may resign at any time by giving
thirty days’ prior written notice thereof to Lenders and Company. Upon any such
notice of resignation, Requisite Lenders shall have the right, upon five
Business Days’ notice to Company, to appoint a successor Administrative Agent
and Collateral Agent. Upon the acceptance of any appointment as Administrative
Agent and Collateral Agent hereunder by a successor Administrative Agent and
Collateral Agent, that successor Administrative Agent and Collateral Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent and Collateral Agent and the
retiring Administrative Agent and Collateral Agent shall promptly (i) transfer
to such successor Administrative Agent and Collateral Agent all sums, Securities
and other items of Collateral held under the Collateral Documents, together with
all records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Administrative Agent and Collateral
Agent under the Credit Documents, and (ii) execute and deliver to such successor
Administrative Agent and Collateral Agent such amendments to financing
statements, and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Administrative Agent and
Collateral Agent of the security interests created under the Collateral
Documents, whereupon such retiring Administrative Agent and Collateral Agent
shall be discharged from its duties and obligations hereunder. After any
retiring Administrative Agent’s and Collateral Agent’s resignation hereunder as
Administrative Agent and Collateral Agent, the provisions of this Article IX
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent and Collateral Agent hereunder.

 

(b) Notwithstanding anything herein to the contrary, Administrative Agent and
Collateral Agent may assign their rights and duties as Administrative Agent and
Collateral Agent hereunder to an Affiliate of GSBUSA without the prior written
consent of, or prior written notice to, Company or the Lenders; provided that
Company and the Lenders may deem and treat such assigning Administrative Agent
and Collateral Agent as Administrative Agent and Collateral Agent for all
purposes hereof, unless and until such assigning Administrative Agent or
Collateral Agent, as the case may be, provides written notice to Company and the
Lenders of such assignment. Upon such assignment such Affiliate shall succeed to
and become vested with all rights, powers, privileges and duties as
Administrative Agent and Collateral Agent hereunder and under the other Credit
Documents.

 



  92 

 

 

Section 9.8. Collateral Documents and Guaranty.

 

(a) Agents under Collateral Documents and Guaranty. Each Lender hereby further
authorizes Administrative Agent or Collateral Agent, as applicable, on behalf of
and for the benefit of Lenders, to be the agent for and representative of
Lenders with respect to the Guaranty, the Collateral and the Collateral
Documents. Subject to Section 10.5, without further written consent or
authorization from Lenders, Administrative Agent or Collateral Agent, as
applicable may execute any documents or instruments necessary to (i) release any
Lien encumbering any item of Collateral that is the subject of a sale or other
disposition of assets permitted hereby or to which Requisite Lenders (or such
other Lenders as may be required to give such consent under Section 10.5) have
otherwise consented, or (ii) release any Guarantor from the Guaranty pursuant to
Section 7.12 or with respect to which Requisite Lenders (or such other Lenders
as may be required to give such consent under Section 10.5) have otherwise
consented.

 

(b) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Credit Documents to the contrary notwithstanding, Company,
Administrative Agent, Collateral Agent and each Lender hereby agree that (i) no
Lender shall have any right individually to realize upon any of the Collateral
or to enforce the Guaranty, it being understood and agreed that all powers,
rights and remedies hereunder may be exercised solely by Administrative Agent,
on behalf of Lenders in accordance with the terms hereof and all powers, rights
and remedies under the Collateral Documents may be exercised solely by
Collateral Agent, and (ii) in the event of a foreclosure by Collateral Agent on
any of the Collateral pursuant to a public or private sale, Collateral Agent or
any Lender may be the purchaser of any or all of such Collateral at any such
sale and Collateral Agent, as agent for and representative of Secured Parties
(but not any Lender or Lenders in its or their respective individual capacities
unless Requisite Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by Collateral Agent at such sale.

 

ARTICLE 10. MISCELLANEOUS

 

Section 10.1. Notices. Unless otherwise specifically provided herein, any notice
or other communication herein required or permitted to be given to a Credit
Party, Collateral Agent or Administrative Agent shall be sent to such Person’s
address as set forth on Appendix B or in the other relevant Credit Document, and
in the case of any Lender, the address as indicated on Appendix B or otherwise
indicated to Administrative Agent in writing. Each notice hereunder shall be in
writing and may be personally served, telexed or sent by telefacsimile or United
States mail or courier service and shall be deemed to have been given when
delivered in person or by courier service and signed for against receipt
thereof, upon receipt of telefacsimile or telex, or three Business Days after
depositing it in the United States mail with postage prepaid and properly
addressed; provided, no notice to any Agent shall be effective until received by
such Agent.

 



  93 

 

 

Section 10.2. Expenses. Whether or not the transactions contemplated hereby
shall be consummated, Company agrees to pay promptly (a) all of Administrative
Agent’s actual and reasonable costs and expenses of preparation of the Credit
Documents and any consents, amendments, waivers or other modifications thereto;
(b) all of the Agents’ costs of furnishing all opinions by counsel for Company
and the other Credit Parties; (c) all reasonable fees, expenses and
disbursements of counsel to Agents in connection with the negotiation,
preparation, execution and administration of the Credit Documents and any
consents, amendments, waivers or other modifications thereto and any other
documents or matters requested by Company; (d) all actual costs and reasonable
expenses of creating and perfecting Liens in favor of Collateral Agent, for the
benefit of Secured Parties, including filing and recording fees, expenses and
taxes, stamp or documentary taxes, search fees, title insurance premiums and
reasonable fees, expenses and disbursements of counsel to each Agent and of
counsel providing any opinions that any Agent or Requisite Lenders may request
in respect of the Collateral or the Liens created pursuant to the Collateral
Documents; (e) all of Administrative Agent’s actual costs and reasonable fees,
expenses for, and disbursements of any of Administrative Agent’s, auditors,
accountants, consultants or appraisers whether internal or external, and all
reasonable attorneys’ fees (including allocated costs of internal counsel and
expenses and disbursements of outside counsel) incurred by Administrative Agent;
(f) all actual costs and reasonable expenses (including the reasonable fees,
expenses and disbursements of any appraisers, consultants, advisors and agents
employed or retained by Collateral Agent and its counsel) in connection with the
custody or preservation of any of the Collateral; (g) all other actual and
reasonable costs and expenses incurred by each Agent in connection with the
syndication of the Term Loans and Multi-Draw Term Loan Commitments and the
negotiation, preparation and execution of the Credit Documents and any consents,
amendments, waivers or other modifications thereto and the transactions
contemplated thereby; and (h) after the occurrence of a Default or an Event of
Default, all costs and expenses, including reasonable attorneys’ fees (including
allocated costs of internal counsel) and costs of settlement, incurred by any
Agent and Lenders in enforcing any Obligations of or in collecting any payments
due from any Credit Party hereunder or under the other Credit Documents by
reason of such Default or Event of Default (including in connection with the
sale of, collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty) or in connection with any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work out” or pursuant to any insolvency or bankruptcy cases or proceedings.

 

Section 10.3. Indemnity.

 

(a) In addition to the payment of expenses pursuant to Section 10.2, whether or
not the transactions contemplated hereby shall be consummated, each Credit Party
agrees to defend (subject to Indemnitees’ selection of counsel), indemnify, pay
and hold harmless, each Agent and Lender, their Affiliates and their respective
officers, partners, directors, trustees, employees and agents of each Agent and
each Lender (each, an “Indemnitee”), from and against any and all Indemnified
Liabilities, in all cases, whether or not caused by or arising, in whole or in
part, out of the comparative, contributory, or sole negligence of such
INDEMNITEE; provided, no Credit Party shall have any obligation to any
Indemnitee hereunder with respect to any Indemnified Liabilities to the extent
such Indemnified Liabilities arise from the gross negligence or willful
misconduct, as determined by a court of competent jurisdiction in a final,
non-appealable order, of that Indemnitee. To the extent that the undertakings to
defend, indemnify, pay and hold harmless set forth in this Section 10.3 may be
unenforceable in whole or in part because they are violative of any law or
public policy, the applicable Credit Party shall contribute the maximum portion
that it is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Indemnitees or any of
them.

 



  94 

 

 

(b) To the extent permitted by applicable law, no Credit Party shall assert, and
each Credit Party hereby waives, any claim against Lenders, Agents and their
respective Affiliates, directors, employees, attorneys or agents, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) (whether or not the claim therefor is based
on contract, tort or duty imposed by any applicable legal requirement) arising
out of, in connection with, as a result of, or in any way related to, this
Agreement or any Credit Document or any agreement or instrument contemplated
hereby or thereby or referred to herein or therein, the transactions
contemplated hereby or thereby, the Term Loan or the use of the proceeds thereof
or any act or omission or event occurring in connection therewith, and Holdings
and Company hereby waives, releases and agrees not to sue upon any such claim or
any such damages, whether or not accrued and whether or not known or suspected
to exist in its favor.

 

Section 10.4. Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender and their respective Affiliates
each of is hereby authorized by each Credit Party at any time or from time to
time subject to the consent of Administrative Agent (such consent not to be
unreasonably withheld or delayed), without notice to any Credit Party or to any
other Person (other than Administrative Agent), any such notice being hereby
expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, including Indebtedness evidenced by certificates
of deposit, whether matured or unmatured, but not including trust accounts (in
whatever currency)) and any other Indebtedness at any time held or owing by such
Lender to or for the credit or the account of any Credit Party (in whatever
currency) against and on account of the obligations and liabilities of any
Credit Party to such Lender hereunder and under the other Credit Documents,
including all claims of any nature or description arising out of or connected
hereto or with any other Credit Document, irrespective of whether or not (a)
such Lender shall have made any demand hereunder, (b) the principal of or the
interest on the Term Loans or any other amounts due hereunder shall have become
due and payable pursuant to Article II and although such obligations and
liabilities, or any of them, may be contingent or unmatured or (c) such
obligation or liability is owed to a branch or office of such Lender different
from the branch or office holding such deposit or obligation or such
Indebtedness.

 

Section 10.5. Amendments and Waivers.

 

(a) Requisite Lenders’ Consent. Subject to Sections 10.5(b) and 10.5(c), no
amendment, modification, termination or waiver of any provision of the Credit
Documents (other than the Fee Letter), or consent to any departure by any Credit
Party therefrom, shall in any event be effective without the written concurrence
of Administrative Agent and the Requisite Lenders.

 



  95 

 

 

(b) Affected Lenders’ Consent. Without the written consent of each Lender that
would be affected thereby, no amendment, modification, termination, or consent
of any of the Credit Documents (other than the Fee Letter) shall be effective if
the effect thereof would:

 

(i) extend the scheduled final maturity of the Term Loan or Term Loan Note;

 

(ii) waive, reduce or postpone any scheduled repayment (but not prepayment);

 

(iii) reduce the rate of interest on the Term Loan (other than any waiver of any
increase in the interest rate applicable to the Term Loan pursuant to Section
2.9) or any fee payable hereunder;

 

(iv) extend the time for payment of any such interest or fees;

 

(v) reduce the principal amount of the Term Loan;

 

(vi) amend, modify, terminate or waive any provision of this Section 10.5(b) or
Section 10.5(c);

 

(vii) amend the definition of “Requisite Lenders” or “Pro Rata Share”; provided,
with the consent of Administrative Agent and the Requisite Lenders, additional
extensions of credit pursuant hereto may be included in the determination of
“Requisite Lenders” or “Pro Rata Share” on substantially the same basis as the
Multi-Draw Term Loan Commitments, the Multi-Draw Term Loans are included on the
Restatement Date;

 

(viii) release all or substantially all of the Collateral or all or
substantially all of the Guarantors from the Guaranty except as expressly
provided in the Credit Documents; or

 

(ix) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document.

 

(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents (other than the Fee Letter), or consent to any
departure by any Credit Party therefrom, shall:

 

(i) amend the definition of “Requisite Lenders” without the consent of Requisite
Lenders; or

 

(ii) amend, modify, terminate or waive any provision of Article IX as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent.

 



  96 

 

 

(d) Execution of Amendments, etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.

 

Section 10.6. Successors and Assigns; Participations.

 

(a) Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders. No Credit Party’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
any Credit Party without the prior written consent of all Lenders. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, Indemnitee Agent Parties under Section
9.6, Indemnitees under Section 10.3, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, Affiliates of
each of the Agents and Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b) Register. Company, Administrative Agent and Lenders shall deem and treat the
Persons listed as Lenders in the Register as the holders and owners of the
corresponding Multi-Draw Term Loan Commitments and Term Loans listed therein for
all purposes hereof, and no assignment or transfer of any such Multi-Draw Term
Loan Commitment or Term Loan shall be effective, in each case, unless and until
an Assignment Agreement effecting the assignment or transfer thereof shall have
been delivered to and accepted by Administrative Agent and recorded in the
Register as provided in Section 10.6(e). Prior to such recordation, all amounts
owed with respect to the applicable Commitment or Term Loan shall be owed to the
Lender listed in the Register as the owner thereof, and any request, authority
or consent of any Person who, at the time of making such request or giving such
authority or consent, is listed in the Register as a Lender shall be conclusive
and binding on any subsequent holder, assignee or transferee of the
corresponding Multi-Draw Term Loan Commitments or Term Loans.

 

(c) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including, without limitation, all or a portion of its Multi-Draw
Term Loan Commitment or Term Loans owing to it or other Obligations (provided,
however, that each such assignment shall be of a uniform, and not varying,
percentage of all rights and obligations under and in respect of the Term Loan
and any related Multi-Draw Term Loan Commitments):

 

(i) to any Person meeting the criteria of clause (i)(a) or clause (ii)(a) of the
definition of the term of “Eligible Assignee” upon the giving of notice to
Administrative Agent; and

 



  97 

 

 

(ii) to any Person otherwise constituting an Eligible Assignee with the consent
of Administrative Agent; provided, each such assignment pursuant to this Section
10.6(c)(ii) shall be in an aggregate amount of not less than $1,000,000 (or such
lesser amount as may be agreed to by Company and Administrative Agent or as
shall constitute the aggregate amount of the Term Loan) with respect to the
assignment of Term Loans.

 

(d) Mechanics. The assigning Lender and the assignee thereof shall execute and
deliver to Administrative Agent an Assignment Agreement, together with such
forms, certificates or other evidence, if any, with respect to United States
federal income tax withholding matters as the assignee under such Assignment
Agreement may be required to deliver to Administrative Agent pursuant to Section
2.19(c).

 

(e) Notice of Assignment. Upon its receipt and acceptance of a duly executed and
completed Assignment Agreement, any forms, certificates or other evidence
required by this Agreement in connection therewith, Administrative Agent shall
record the information contained in such Assignment Agreement in the Register,
shall give prompt notice thereof to Company and shall maintain a copy of such
Assignment Agreement.

 

(f) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon executing and delivering an Assignment Agreement, as the
case may be, represents and warrants as of the Restatement Date or as of the
applicable Effective Date (as defined in the applicable Assignment Agreement)
that (i) it is an Eligible Assignee; (ii) it has experience and expertise in the
making of or investing in commitments or loans such as the applicable Multi-Draw
Term Loan Commitments or Term Loans, as the case may be; (iii) it will make or
invest in, as the case may be, its Multi-Draw Term Loan Commitments or Term
Loans for its own account in the ordinary course of its business and without a
view to distribution of such Multi-Draw Term Loan Commitments or Term Loans
within the meaning of the Securities Act or the Exchange Act or other federal
securities laws (it being understood that, subject to the provisions of this
Section 10.6, the disposition of Term Loans or any interests therein shall at
all times remain within its exclusive control); and (iv) such Lender does not
own or control, or own or control any Person owning or controlling, any trade
debt or Indebtedness of any Credit Party other than the Obligations or any
Capital Stock of any Credit Party.

 

(g) Effect of Assignment. Subject to the terms and conditions of this Section
10.6, as of the “Effective Date” specified in the applicable Assignment
Agreement: (i) the assignee thereunder shall have the rights and obligations of
a “Lender” hereunder to the extent such rights and obligations hereunder have
been assigned to it pursuant to such Assignment Agreement and shall thereafter
be a party hereto and a “Lender” for all purposes hereof; (ii) the assigning
Lender thereunder shall, to the extent that rights and obligations hereunder
have been assigned thereby pursuant to such Assignment Agreement, relinquish its
rights (other than any rights which survive the termination hereof under Section
10.8) and be released from its obligations hereunder (and, in the case of an
Assignment Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations hereunder, such Lender shall cease to be a party
hereto; provided, anything contained in any of the Credit Documents to the
contrary notwithstanding, such assigning Lender shall continue to be entitled to
the benefit of all indemnities hereunder as specified herein with respect to
matters arising out of the prior involvement of such assigning Lender as a
Lender hereunder); (iii) the Multi-Draw Term Loan Commitments shall be modified
to reflect the Multi-Draw Term Loan Commitment of such assignee and any
Multi-Draw Term Loan Commitment of such assigning Lender, if any; and (iv) if
any such assignment occurs after the issuance of any Term Loan Note hereunder,
the assigning Lender shall, upon the effectiveness of such assignment or as
promptly thereafter as practicable, surrender its applicable Term Loan Notes to
Administrative Agent for cancellation, and thereupon Company shall issue and
deliver new Term Loan Notes, if so requested by the assignee and/or assigning
Lender, to such assignee and/or to such assigning Lender, with appropriate
insertions, to reflect the new Multi-Draw Term Loan Commitments and/or
outstanding Term Loans of the assignee and/or the assigning Lender.

 



  98 

 

 

(h) Participations. Each Lender shall have the right at any time to sell one or
more participations to any Person (other than Holdings, any of its Subsidiaries
or any of its Affiliates) in all or any part of its Multi-Draw Term Loan
Commitments, Term Loans or in any other Obligation. The holder of any such
participation, other than an Affiliate of the Lender granting such
participation, shall not be entitled to require such Lender to take or omit to
take any action hereunder except with respect to any amendment, modification or
waiver that would (i) extend the final scheduled maturity of the Term Loan or
Term Loan Note in which such participant is participating, or reduce the rate or
extend the time of payment of interest or fees thereon (except in connection
with a waiver of applicability of any post-default increase in interest rates)
or reduce the principal amount thereof, or increase the amount of the
participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default or of a mandatory
reduction in the Multi-Draw Term Loan Commitment shall not constitute a change
in the terms of such participation, and that an increase in any Multi-Draw Term
Loan Commitment or Term Loan shall be permitted without the consent of any
participant if the participant’s participation is not increased as a result
thereof), (ii) consent to the assignment or transfer by any Credit Party of any
of its rights and obligations under this Agreement, or (iii) release all or
substantially all of the Collateral under the Collateral Documents or all or
substantially all of the Guarantors from the Guaranty (in each case, except as
expressly provided in the Credit Documents) supporting the Term Loans hereunder
in which such participant is participating. Company agrees that each participant
shall be entitled to the benefits of Sections 2.17(c), 2.18 and 2.19 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to clause (c) of this Section; provided, (i) a participant shall not be
entitled to receive any greater payment under Section 2.18 or 2.19 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such participant, unless the sale of the participation to
such participant is made with Company’s prior written consent, and (ii) a
participant that would be a Non-US Lender if it were a Lender shall not be
entitled to the benefits of Section 2.19 unless Company is notified of the
participation sold to such participant and such participant agrees, for the
benefit of Company, to comply with Section 2.19 as though it were a Lender. To
the extent permitted by law, each participant also shall be entitled to the
benefits of Section 10.4 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.16 as though it were a Lender.

 

(i) Certain Other Assignments. In addition to any other assignment permitted
pursuant to this Section 10.6, any Lender may assign, pledge and/or grant a
security interest in, all or any portion of its Term Loans, the other
Obligations owed by or to such Lender, and its Term Loan Notes, if any, to
secure obligations of such Lender including, without limitation, any Federal
Reserve Bank as collateral security pursuant to Regulation A of the Board of
Governors of the Federal Reserve System and any operating circular issued by
such Federal Reserve Bank; provided, no Lender, as between Company and such
Lender, shall be relieved of any of its obligations hereunder as a result of any
such assignment and pledge, and provided further, in no event shall the
applicable Federal Reserve Bank, pledgee or trustee be considered to be a
“Lender” or be entitled to require the assigning Lender to take or omit to take
any action hereunder.

 



  99 

 

 

Section 10.7. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

 

Section 10.8. Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.17(c), 2.18, 2.19, 10.2,
10.3, 10.4, and 10.10 and the agreements of Lenders set forth in Sections 2.16,
9.3(b) and 9.6 shall survive the payment of the Term Loans.

 

Section 10.9. No Waiver; Remedies Cumulative. No failure or delay on the part of
any Agent or any Lender in the exercise of any power, right or privilege
hereunder or under any other Credit Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege. The rights, powers and remedies given to each Agent and each Lender
hereby are cumulative and shall be in addition to and independent of all rights,
powers and remedies existing by virtue of any statute or rule of law or in any
of the other Credit Documents or any of the Interest Rate Agreements. Any
forbearance or failure to exercise, and any delay in exercising, any right,
power or remedy hereunder shall not impair any such right, power or remedy or be
construed to be a waiver thereof, nor shall it preclude the further exercise of
any such right, power or remedy.

 

Section 10.10. Marshalling; Payments Set Aside. Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Credit Party
or any other Person or against or in payment of any or all of the Obligations.
To the extent that any Credit Party makes a payment or payments to
Administrative Agent or Lenders (or to Administrative Agent, on behalf of
Lenders), or Administrative Agent, Collateral Agent or Lenders enforce any
security interests or exercise their rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.

 



  100 

 

 

Section 10.11. Severability. In case any provision in or obligation hereunder or
any Term Loan Note or other Credit Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

 

Section 10.12. Obligations Several; Actions in Concert. The obligations of
Lenders hereunder are several and no Lender shall be responsible for the
obligations or Multi-Draw Term Loan Commitment of any other Lender hereunder.
Nothing contained herein or in any other Credit Document, and no action taken by
Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity.
Anything in this Agreement or any other Credit Document to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of this
Agreement or any Term Loan Note or otherwise with respect to the Obligations
without first obtaining the prior written consent of Agent or Requisite Lenders
(as applicable), it being the intent of Lenders that any such action to protect
or enforce rights under this Agreement and any Term Loan Note or otherwise with
respect to the Obligations shall be taken in concert and at the direction or
with the consent of Agent or Requisite Lenders (as applicable).

 

Section 10.13. Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

 

Section 10.14. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW) THEREOF.

 

Section 10.15. CONSENT TO JURISDICTION. (a) ALL JUDICIAL PROCEEDINGS BROUGHT
AGAINST ANY CREDIT PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT
DOCUMENT, OR ANY OF THE OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR FEDERAL
COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (a) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (b)
WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (c) AGREES THAT SERVICE OF ALL
PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS
ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.1 AND TO ANY PROCESS AGENT
SELECTED IN ACCORDANCE WITH THIS AGREEMENT IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
AND (d) AGREES THAT AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY
IN THE COURTS OF ANY OTHER JURISDICTION.

 



  101 

 

 

(b) EACH CREDIT PARTY hereby agrees that process may be served on it by
certified mail, return receipt requested, to the addresses pertaining to it as
specified in Section 10.1 or on NATIONAL CORPORATE RESEARCH, LTD., located at 10
E. 40TH STREET, 10TH FLOOR, NEW YORK, NEW YORK 10016 (ATTENTION: COLLEEN DE
VRIES), and hereby appoints NATIONAL CORPORATE RESEARCH, LTD. as its agent to
receive such service of process. Any and all service of process and any other
notice in any such action, suit or proceeding shall be effective against ANY
CREDIT PARTY if given by registered or certified mail, return receipt requested,
or by any other means or mail which requires a signed receipt, postage prepaid,
mailed as provided above. In the event NATIONAL CORPORATE RESEARCH, LTD. shall
not be able to accept service of process as aforesaid and if ANY CREDIT PARTY
shall not maintain an office in New York City, SUCH CREDIT PARTY shall promptly
appoint and maintain an agent qualified to act as an agent for service of
process with respect to the courts specified in this Section 10.15 above, and
acceptable to Administrative Agent, as EACH CREDIT PARTY’s authorized agent to
accept and acknowledge on EACH CREDIT PARTY’s behalf service of any and all
process which may be served in any such action, suit or proceeding.

 

Section 10.16. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
10.16 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR
ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE TERM LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 



  102 

 

 

Section 10.17. Confidentiality. Each Lender shall hold all non-public
information regarding Company and its Subsidiaries and their businesses
identified as such by Company and obtained by such Lender pursuant to the
requirements hereof in accordance with such Lender’s customary procedures for
handling confidential information of such nature, it being understood and agreed
by Company that, in any event, a Lender may make (i) disclosures of such
information to Affiliates of such Lender and to their agents and advisors (and
to other persons authorized by a Lender or Agent to organize, present or
disseminate such information in connection with disclosures otherwise made in
accordance with this Section 10.17), (ii) disclosures of such information
reasonably required by any bona fide or potential assignee, transferee or
participant in connection with the contemplated assignment, transfer or
participation by such Lender of the Term Loans or any participations therein or
by any direct or indirect contractual counterparties (or the professional
advisors thereto) in Interest Rate Agreements (provided, such counterparties and
advisors are advised of and agree to be bound by the provisions of this Section
10.17), (iii) disclosure to any rating agency when required by it, provided
that, prior to any disclosure, such rating agency shall undertake in writing to
preserve the confidentiality of any confidential information relating to the
Credit Parties received by it from any of the Agents or any Lender, (iv)
disclosure to any Lender’s financing sources, provided that prior to any
disclosure, such financing source is informed of the confidential nature of the
information, and (v) disclosures required or requested by any Governmental
Authority or representative thereof or by the NAIC or pursuant to legal or
judicial process or other legal proceeding; provided, unless specifically
prohibited by applicable law or court order, each Lender shall make reasonable
efforts to notify Company of any request by any Governmental Authority or
representative thereof (other than any such request in connection with any
examination of the financial condition or other routine examination of such
Lender by such Governmental Authority) for disclosure of any such non-public
information prior to disclosure of such information. Notwithstanding the
foregoing, on or after the Restatement Date, Administrative Agent may, at its
own expense issue news releases and publish “tombstone” advertisements and other
announcements relating to this transaction in newspapers, trade journals and
other appropriate media (which may include use of logos of one or more of the
Credit Parties)(collectively, “Trade Announcements”). No Credit Party shall
issue any Trade Announcement except (i) disclosures required by applicable law,
regulation, legal process or the rules of the Securities and Exchange Commission
or (ii) with the prior approval of Administrative Agent.

 



  103 

 

 

Section 10.18. Usury Savings Clause. Notwithstanding any other provision herein,
the aggregate interest rate charged or agreed to be paid with respect to any of
the Obligations, including all charges or fees in connection therewith deemed in
the nature of interest under applicable law shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Term Loans made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect. In
addition, if when the Term Loans made hereunder are repaid in full the total
interest due hereunder (taking into account the increase provided for above) is
less than the total amount of interest which would have been due hereunder if
the stated rates of interest set forth in this Agreement had at all times been
in effect, then to the extent permitted by law, Company shall pay to
Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of Lenders and Company to conform strictly to any
applicable usury laws. Accordingly, if any Lender contracts for, charges, or
receives any consideration which constitutes interest in excess of the Highest
Lawful Rate, then any such excess shall be cancelled automatically and, if
previously paid, shall at such Lender’s option be applied to the outstanding
amount of the Term Loans made hereunder or be refunded to Company. In
determining whether the interest contracted for, charged, or received by
Administrative Agent or a Lender exceeds the Highest Lawful Rate, such Person
may, to the extent permitted by applicable law, (a) characterize any payment
that is not principal as an expense, fee, or premium rather than interest, (b)
exclude voluntary prepayments and the effects thereof, and (c) amortize,
prorate, allocate, and spread in equal or unequal parts the total amount of
interest, throughout the contemplated term of the Obligations hereunder.

 

Section 10.19. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

 

Section 10.20. Effectiveness. This Agreement shall become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
Company and Administrative Agent of written or telephonic notification of such
execution and authorization of delivery thereof.

 

Section 10.21. Patriot Act. Each Lender and Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies Company that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies Company, which information includes the name and address of
Company and other information that will allow such Lender or Administrative
Agent, as applicable, to identify Company in accordance with the Act.

 



  104 

 

 

Section 10.22. Amendment and Restatement.

 

(a) Effective upon satisfaction of the conditions set forth in Section 3.1, this
Agreement amends, restates, supersedes and replaces the Existing Credit
Agreement in its entirety. This Agreement constitutes an amendment and
restatement of the Existing Credit Agreement and is not, and is not intended by
the parties to be, a novation of the Existing Credit Agreement. All rights and
obligations of the parties shall continue in effect, except as otherwise
expressly set forth herein. Without limiting the foregoing, no Default or Event
of Default existing under the Existing Credit Agreement as of the Restatement
Date shall be deemed waived or cured by this amendment and restatement thereof,
except to the extent that such Default or Event of Default would not otherwise
be a Default or Event of Default hereunder after giving effect to the provisions
hereof. After giving effect to this amendment and restatement, as of the
Restatement Date, the Multi-Draw Term Loan Commitments of the Lenders under this
Agreement are set forth on Appendix A. All references in the other Credit
Documents to the Existing Credit Agreement shall be deemed to refer to and mean
this Agreement, as the same may be further amended, supplemented, and restated
from time to time. In addition to the foregoing, each Collateral Document, as
amended or amended and restated as contemplated herein, shall remain in full
force and effect and shall continue to secure the Obligations.

 

(b) Each Credit Party ratifies and confirms the terms of the Credit Documents
executed prior to the date hereof, and its obligations hereunder and thereunder,
after giving effect to the amendment and restatement of this Agreement and the
modifications contemplated hereby. Each Guarantor acknowledges that,
notwithstanding anything to the contrary contained herein or in any other
document evidencing any indebtedness of Company to the Lenders or any other
obligation of the Company, or any actions now or hereafter taken by the Lenders
with respect to any obligation of the Company, the obligations of the Guarantors
under Article 7 of this Agreement (i) are and shall continue to be a primary
obligation of the Guarantors, (ii) are and shall continue to be an absolute,
unconditional, joint and several, continuing and irrevocable guaranty of
payment, and (iii) are and shall continue to be in full force and effect in
accordance with their terms. Nothing contained herein to the contrary shall
release, discharge, modify, change or affect the original liability of the
Guarantors under Article 7 of this Agreement. Each Credit Party hereby reaffirms
the security interests and liens granted under the Credit Documents and
acknowledges that, as of the date hereof and after giving effect to the
transactions contemplated by this Agreement, the security interests and liens
granted to the Agents and the other Secured Parties under the Credit Documents
are in full force and effect, are properly perfected and are enforceable in
accordance with the terms of this Agreement and the other Credit Documents.

 

[Remainder of page intentionally left blank]

 

  105 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 



  VERTEX ENERGY OPERATING, LLC         By: /s/ Benjamin P. Cowart     Name:
Benjamin P. Cowart     Title: President and Chief Executive Officer        
VERTEX ENERGY, INC.         By: /s/ Benjamin P. Cowart     Name: Benjamin P.
Cowart     Title: President and Chief Executive Officer         VERTEX
ACQUISITION SUB, LLC         By: /s/ Benjamin P. Cowart     Name: Benjamin P.
Cowart     Title: President and Chief Executive Officer         VERTEX MERGER
SUB, LLC         By: /s/ Benjamin P. Cowart     Name: Benjamin P. Cowart    
Title: President and Chief Executive Officer         VERTEX REFINING NV, LLC    
    By: /s/ Benjamin P. Cowart     Name: Benjamin P. Cowart     Title: President
and Chief Executive Officer

 



 S-1 

 

 

  VERTEX REFINING OH, LLC         By: /s/ Benjamin P. Cowart     Name: Benjamin
P. Cowart     Title: President and Chief Executive Officer         VERTEX
REFINING LA, LLC         By: /s/ Benjamin P. Cowart     Name: Benjamin P. Cowart
    Title: President and Chief Executive Officer         CEDAR MARINE TERMINALS,
LP         By: /s/ Benjamin P. Cowart     Name: Benjamin P. Cowart     Title:
President and Chief Executive Officer         CROSSROAD CARRIERS, L.P.        
By: /s/ Benjamin P. Cowart     Name: Benjamin P. Cowart     Title: President and
Chief Executive Officer         VERTEX RECOVERY, L.P.         By: /s/ Benjamin
P. Cowart     Name: Benjamin P. Cowart     Title: President and Chief Executive
Officer         H & H OIL, LP.         By: /s/ Benjamin P. Cowart     Name:
Benjamin P. Cowart     Title: President and Chief Executive Officer      

 



 S-2 

 

 

  VERTEX II GP, LLC         By: /s/ Benjamin P. Cowart     Name: Benjamin P.
Cowart     Title: President and Chief Executive Officer         GOLDEN STATE
LUBRICANTS WORKS, LLC         By: /s/ Benjamin P. Cowart     Name: Benjamin P.
Cowart     Title: President and Chief Executive Officer      

 



 S-3 

 

 

  GOLDMAN SACHS BANK USA, a New York
State-Chartered Bank, as Administrative Agent,
Lead Arranger Collateral Agent         By: /s/ Stephen Hipp     Name:     Title:
        GOLDMAN SACHS SPECIALTY LENDING HOLDINGS, INC.,
as a Lender         By: /s/ Stephen Hipp     Name:     Title:

 

 

 S-4 

 



 

APPENDIX A

 TO CREDIT AND GUARANTY AGREEMENT

 

Multi-Draw Term Loan Commitments

 

Lender  Multi-Draw Term Loan Commitment  Pro Rata Share Goldman Sachs Specialty
Lending Holdings, Inc.  $8,900,000    100% Total  $8,900,000    100%

 

 APPENDIX A-1 

 



 

APPENDIX B

TO CREDIT AND GUARANTY AGREEMENT

 

Notice Addresses

 

Vertex Energy, Inc.

Vertex Energy Operating, LLC

Each other Guarantor

1331 Gemini Street, Suite 250

Houston, TX 77058

Attention: Chris Carlson, Chief Financial Officer

Facsimile: 281-754-4185

E-mail: chrisc@vertexenergy.com

 

in each case, with a copy to: 

Reinhart Boerner Van Deuren s.c.

1000 North Water Street, Suite 1700

Milwaukee, WI 53202

Attention: Timothy P. Reardon

Facsimile: 414-298-8097

E-mail: treardon@reinhartlaw.com

 



 APPENDIX B-2 

 

 

GOLDMAN SACHS BANK USA

as Administrative Agent, Collateral Agent,

and Lead Arranger

 

Goldman Sachs Bank USA

6011 Connection Drive 

Irving, Texas 75039 

Attention: Vertex Energy Account Manager 

Telecopier: (972) 368-5099

 

with a copy to:

 

Goldman Sachs Bank USA 

6011 Connection Drive 

Irving, Texas 75039 

Attention: GSBUSA In-House Counsel 

Telecopier: (972) 368-5099

 

APPENDIX B-3



 

